                           Z'r_kc\--



-V2R--crY's C'e'}Ysi 31EKVic2_



 CoEct9t-.-ill

            )




                         cRix&2                       !             24Th      NTh0"-\ro (-1

                           ;cpC




                                  qf,cS           1       r-:-; 4      %:)_\f_w-st__\   (3..c5:s.z..

                                                                or\

                                 0R.\t„,)

                  rç       sOcx




                                            S(;, CTC N)



        cz)

                 Cnc z                           \r\r_tre\N-KSc s -7,


                                            c      "t31.1t\Q„c



            P1/444i&1 /4.1'N CYN-
                                         c)     _



C") ..Ac-•rrc   (
                .tC   CKSi                     fk'\c      J\ CLK:\--c'   C     ccA

                      f5L. -R. nc                      C3 C.s2Ars                     c:ACS,—C.-   Cal



                             c."<)\--   OSs_c_1;7:      37\tV.„__ cs         !,"' "




                                              • c-
                                                                                         `1•-3 Ra.0.-‘
                                           C                   C._ 17_

                                          900 iffah /eHmeJ At
                                         C A               cT
                                                                                                        SCANNED at        --/-elk/CL2
                             OCNIA-                - 0.-1-mss plc-t- c._-'r Cric.)‘--t-                               ...1- -d
                                                                                                        an    . -: Av  r
                              lIn        \ CI         Or)-'     Cr        .e_c_                              (Di) Air          Pagf'S
                                                                                                            date           initials          .


         Aczc,c-toc-c)N--, Pci,v-ie_c-                                                        :c_w-\\        Na_c2, '-'   n co ct3ci c . k.o.)

                     kl

        C.r.ac--ccv-kc")                  +-ate        Doc.
                                                                                             , ---_--..-
                                                                                                       __.)
          -\--c5=4:1- / ET) 1; N.-                                                                                                    ..2c),..o



                               Pi9kv1W4-1-s               Nc)\,2..        (3(.    )Ca) 5irc ,Qc%->‹,7.
                            0-* rAo.,\--.F. ---s_ c, ow, --,,,iNcic-, --\-e, .7.,-)c-cy-cy,
                                                                                          34-,_q a.)r:30-,,Q.s,-;c



—K .     Oe--fl
              --e-cc-ks- '\2. 5C,Cct)C ‘)

 ‘1.) -.'.c\--le-. \s'ikx\c-isr- `it'           c \')("kz!5"         cAn--c-
                                                                          , s-v--cezcx-sca\c13,.:m
                                                                                 - Cc             ic )                                            I

                                                                                                                                                  1

 --2-; Ze_-At-,-,Ac.c\--sm CAe_          CeN C c*--Cs\-i CICVD\ C3e-47'44 C,-t.--1 C I SV).




 3:
  )       \CX) CC1C1(4 --    C--r--nrc--1\c'vi nr-A- 0111 c-1c-1c--16Q-c* 'c- 47‘x•ck 11 ) acza \.? ) Zlic-kc\c.

        (.k.r. \--% -\--\--e• S_)_CA.1---(-,‹-c.,,1-•,-        (...),0            CC (c----,a,u- .;c)r-c.-_-Qc. V.10)                             1



 Lid 7k-Ae_      ‘?\ C.5,11-NW)4-       Ae,-. a_ c-ic-6;e-ti-c-tc..e-, cr,r,c c--c-(-                         Avvz._. r-lcm:_A.Q_,,.-
       .0t-,     ,..,,,,,..4,. 17, ao‘v (E. -3-c 4/ v)



        Th,,, r 9c--_,-\.-. cic-i,K__-c,c,_ e...A..)c.,,
                                                       ,&-i,5-e,                  3une.       -..\ c:10\ot C 3 c) ii)ck 1 ‘ --‘,a_.)



‘,„,) -\\The ...49. c.-- ---     C'--(re-t_le-c-Ic             (x3o,-..    'S'-.0,-) C> r      -C'C'"    VCRs c1L          C'''Zszi.1




7) -1\-)e—Sec(c.A Cit-ifix,r,cc,(-/-.)a.                                   Zcx\- .          s•ry,-",s-c\r    S-A-'‘'ao,,        ,-._„.,,.\
       •Ce_fsr---(        kY"-Cri_o-zea VV" C.-ax§:S (-)Cr\r-ICc,ZVi CA .1,..\s..)
-%-)     ocl C''\'`.1\ ..'S Q-W'k ^NsV41- "-i\ce-                                  keLx-N ,- C----r-c----A-3Eoc.t--,

         c_.L.I\N,,-.\--, L....o.    (.._Nc‘-cv.-..\,(1          C--t0 i         '‘)

  L)     NNe...;,3CNC\64A- C-1('? .t.3E--_.CNC,_            -t\ c\     VY-k i4fIg..       \       -- (C) (. QC:        r
                  t'k`t.-,          V Q.k                 4 C'N   N-Nc\ca-   N) \ CM rvI
                                                                                       r--)4S   C--rz'''s                  e-

       , c\\krL'L--)ck r\c-A                        :
                                                    3-C A*              )




  \ -) NN-1-1Yc c.C.,C



  ca )                __C__C-c-NCAAttlk..



  • :)                C__                   .L4L.t___\31z)_




                            —


  1) De...ouk Cscaz.                                ,..      -




 9)         g_.
                                       (,)Cic;. \                           Cc5L3 c+.




\11
  1 tsrl                  CbS: \hZ

                                                                                        ••




CC)                         \         CA•12e.    -5:1   .1a•Sar.




                                                                   r   ‘.                    C4r00-7-1--



           (1\l'S.:^f7:     \-1o r,         4or
                                            -.




            N-ArN               C'N                                            CN,IC




               S>1
      7Thct.,                                 ck-e)                                   J

 Nt-3cNne_t--C2. C...1Dr\r\C(Ct-)3\-                                                  C72-- C_Jz) c-   v____b,c3c\__<"
                                                                                                         -             cK,.")                    erlc _



                                    cce_pc2c/Lbe                                               / / __LY-t\r_6-i (.9 N'Ne_c-
                                                                                   crwe 9,cc.) 4

C-c="     r Ativ'+C.) r\c)               ,
                                    eA,crs

  PcAl r\          0*        Gar Scp.rN VT,A(7!,p-s-•                                Coc c        -N-k 0 r CR                    S   1c‘c
                                  `.-\‘&                 '%,_N_Nd-p.s. -                  NW.- IzAcs•Arx•Y;14-s

c)(                0 ANs..,ra1/4                      ac5V%
                                                           ACC                                             ‘Nr\ fa`zAS"% r
                         0,_y?                                                     l_cAsm_(",
                                                                                            r‘Q-                 %_NANc?

INcr-W\-So          V`-1-,     \c"s\tz- h=am QAScz,                                                              CfiN r c              j,Ve-

             c•-•\ckkr‘ 'ay-kW c‘%*4-)R?.(z-R* t--)A"----) cm. C.                           -rAt,''t                                 ,,c" 1C. ry-)n)




                                                                 ,

                                             c-                                                                      )tas-)




                                                         K.sk                            cLA   44-               'i?oc-\-,.ft      9 _

                   es‘ -Y                  *c ;i(-36c4, -,e..v CAS                                      (1r)-•

                         "Cc y 1-e_N                                                                                                            V77
                    4`
LL'S             XCVR I)
                      (;                            rN•              1(1-

                         -.4‘e'cA" `"1cz5,r\k''\c‘c-‘                                                            Couc-A              - \-\ror

    erg          c3.s                             crA-                                                    ANNQ-

          4's                 "             7:7A'                           - CC cc,..            co 31S                        3cS, \c,\_,\_css

         C_4 c                 Once- A\-)e-                                 Nr,k                         -\
                                                                                                          -"\ zur

41
 P•le_                              prxr                        C'TV,)•"%4\-- "Ze_        ';'Ock\AM                     •••-•
_                      -V                                                                                       A-0 0...\

                    - O - D-ISS ) artc.                                                    ex-)1c3ctr,c.:-                     --)c)u\c.)
                                                                                                                             c-,

    ciL.\\c&ILN                  -N-C) r-Ast                                                N

                            So c\cokr_4                ç crSC

a-Sc5                                          çp.                                                                                 AVNe—

c_r„).___1s)179                                                                     \c     4r   [T\os,.k.

                                                                  C%(      -1Qkr                                       ,
                                                                                                                       15

-211 PACA-‘A.)c-A                                1 c. r;-          s •RA.                            `S.                    ç                     c



                          rclut-c-As

                             04-,PS        r13.s..t.s:N c),1                    z \cca.            jjuc

     c-N e4-0,LK3          Q.                                    ca.C.to„t_c2th_-                        %(-)tA-•,mc,1,N-4 3‘,) crie_c\-\-

                          - YO-\                               C_cVt-•\                                                          S -4- -
             Ca                               ) •-v;-                                            e k3 r)
    clz.corA oc-N                                                                           LASTN.;(r‘

                           C c\            ‘Zte-                            \-C7                                      c-No
                                       C-c t "St..)C-kt"'CQ_C-N11--                      (Y4_c_r ve2S-a_
    fr26r

                          1
                          . .                                   -oc-         JcnNt-LS____VOt-cAiniisa.                                                .)

                                                                                         • \VE_=,L).-s

                                      0.             f•A9                                                                        v+-

              CV\                                              c,:; \\                                      -           Y\C"Nz     -

                                            ç.-)       61'N     .. \-\"4                 c.s ,MCjk-e-k t. .--""\''i -4"A ge'
                  \c_xt               :                                                                                c\rA--e-

                                              (i ci r Xoc-)                    (t9t(-)0 4-/rt,,,                                 77 u-




             -NV yz.                                                                                                 cri        C "FAL      ra,
                            7 ecel) Ce_cicX fe-%_ 4 c.._u-,r.kre.1 --Vc3 e:K\                                       Ca6 tcv
                                                    Acn                                              c-\
                                                               - ST6 j                                                                            S
                                       3L4s?m-                                                    AANA-
                       orkn in is,-1-_sorku                                                                f;
                                                                                                            51, \71
 (S-       c-4 C.)C" ' abca-/-_p_r_ZS6r1 I ;,2e__Par-krz-s_cfss\e..2_
         Ck_
                    Caocc„))                                cr-4-                                                                          CV'



 Mc44,                                                 cfe-1W1--                   c)c
             1r\                  k.)c- ch                                          c_..\\c)                              Ups- 7 3 \ )3 V /
 \a\                            178      C .0-00 ) (‘ c=k
crtUt-*                                          `C-A‘1cvt,_Ar\slo- C                       r                          Csa-) T•A' -
             0.4\




 Cac:                  -                                                      -±kc'""
                                          -ko e-OcY4p.--s\-                                                             t•s_)
        `t%                                                          (,VI                   e-eOriC).401_1_                                 (_CY:CAN




C43c-                       C \C.:4e      6e4-1C1V\        C1N9 °-\\C7      W157    C             COL\                     1/4.% c1/4\ C.\-1\ 9.,,S

I/ C-A-YJr-r-)                   (i`                r6 Y3 U,                       (102:94,10,G c+

Crac10)i 0-(-v\cxi                                          CCtx 352v `''s                         'c-                c\st.",rN-A-c)\*.S
                           c.).1.)%u(A- '-40c                      *e,                          Q.Ac. c\c-jc\--)                     e--

 73(2.s2-             9t) ;c,. u .                                 &1/4. ) No                               c...u. 1/ 1                     \A)


 gr' ke-4->e- \-3(`                                                      t,__c_CatrA'ASW
        c-                                                                                             ;




 oc-) GA\ e_crkior,s A-Ncv2.3-                                t\t‘,.ybc- (`n cat- 0.'- Akso-
                                                                    Yoz,
                            c)
                            9                                               ~~~c                                        c..s...AcN               ONsA4
 el
                                             5-7T-fs                                    i             9 r(                                            Ai


                   c-LeO dotr",                               ki                   A1/4-1-36 4orke_
                                            Cdr,                           Ati'Aca. c?"%S(..S:-_-S CS\-- -Sirva- c`CYLC'ikS _

               q-or)            4zo, S YYJA-S- c 9'0 C,006?) • 4-)/14-, 0-xly or
                            j _41
                                                                   )e.,        s      ss_\--            k•-•                   LE-s.: 0C

                                                              \._ C:kiN s                                      cteszip t-t-c•mt,                   crLi- 234



       NI
        cRrn S cC7)fx\ CID

    \CJIZt -        4-3                       cSA-'                       •C'0._c_ntAckes

                             CXV-t-                                                 Ar\cv.:N `$                   C \ crAms                      \as-3E_


CierscAs -r% OR                                  (*k•AvCc\-r\cvz-           Ckre-


C 0 )c.ns c                  ‘00-1/4Y,                                 Tscr..KNoinne. cNA--
                                                               See. C NI                                FO -
      pvtl-    Aloe.                                                                        1/4-1Q
                                                                                            k           onNii-Pr-A-Ptcs
                                                                                                    U           - a a" j tt
                                                                                                                1

ctouS eArA.s-\--\(-)                                                                                           CY S



                                          (--)C1c40.                      *Tfa,                WA' CS-\\ Q)04C;
 Mck.\4                           c:), 0 K.. (x)e:C-C-                                                         r)e-c‘c                           o-t7



               4:26 11        cA-4)      Cas..Lc.u.)          kN               CI 6. vl                                   \ s C

                                              \-NeA                                             (27 c-i                                                 _

          Clcix jak                      Ne     12Nri-wer__                         6Ni:Ac-4,cNcit-,0.tm                      e-)\.              s\--

(k9--r*eV'7---cPC7C. "- V41‘2,            C-+          .15r     L'r
                                                                  __3                          "

                                                                     raN C                  OrC7-                   Ce...(2tLAcA-,- or) 5
                           "t`,

         --g1Ck- rr\cec4'i CO'h, ___Crir414,c1
     CAS5r                                                                         ,
                                                                                   1,-)3st      C:33 Fir          c-          )•

  `ztc‘i1c)\40-, (4P;sc-tA                     (-)3`‘V11 C                iC

          \\It+L\C-k Ar=3 Y`                                                                            tk.3Q--,\        c,               ! 0c
                                   0?0,q1/4.)e,                             c_omts             c-cA(--IT4 Los ‘‘i                         r\ri

I CNC-CAcki.. ..42_ 01N-                      Q V W \-,e (-1               'PC               (_5:\tOlvffLA
                                                                                                        T'A
                c
                                                                                        9(1ekrti?:.(Nr-                       C-47=5-.S
                      1.                       6 k•-'rr\CW-te CSN' Ck
                           --1-CnCLA&k_tN.Qrk C1
                                                                                                                                            I




*C‘tc)cAlkfl cr.YZIK.YiN Na&3o t,. ) r`eit%•ce.,..tkz,r4                       _l_   vC)k-    .'\ r"..
                                                                                                    "\42   r,e'llcicri()N "

.1       ck-N- 17,59 -Go -                                      --\--c)rits q_e•,'-..\' •N
                                     .. N't-4- c.3"- c-.- r--cL)i
                                                                a_                                                      9 C'N     -   - -




KY:72S        r6e-r-M1 0 'r. 1 V..)rik. CP.WC-r AO \ZR...,                  .N)Cla.t,.:\2 .11_171ihrelS.

                                                                     \ :s r, _A. C a.                c.LA __.ar....,\O
               LP- l'e-tcatz,..\\ 'S 6'7-4" - 'Sc'S \ 6 -7..? ) \ 67 '' (41'^ c2R c' a 0 \--7) ,

          1C e-c-wse---                iii.   u,46.    4b              i eA _cx-vz C.AtSA cic-k-los-,cAr

                 \ut. ---Wq._ Ccuc- \ s        -,z)r-c-1-\s        -41-4-\Q, C.._ack.3.kcN-\-- tts tiCi_7(&, c(sicS

                                 --\\Nz. .sk5I-t.L--                                   -K-,-0-- c_icy\-- oi_s_Nxy.ILA..1.\        e_cl

           e_c,21._       'Vr
                            ,__Aci_c9
                                   Th_c:).___                             ).,,.s._c_te-si- Ar-.5___.                cs__Y-Ys+e.

 )\1m,,k c-\\- -1- 8"16 cN:34c• F-2 .)".c-c‘i--\- 0-1 1 coc 0 c-x->ct-s                       ,€.-p_e-c: c,i try 0

                      \ \Q„, -\-.0
..4c_r__Act_::e,0=oscl-

       - ls.YNme


                              ç'\-- :A-k-A oli,-.54A          \r,0\-

               (-(1--i--C-ocAncrl-c-n-1-C) ..,-R-- kez./ zie-- WIWI- /5 proutcEd
(L% -Is c). \--rA-rS\Qnsa'( C                                                C)) "V\- .̀1
                                                                                        - --._1.1a9fur-- 0

                                C cY) cc-- '1(;-OkM--4-3E                                ,A,m-- cThC5 r
                                                                                        c-'
GLK-6 cacto,i c., LxicKs\c:,N
                            •          .c1 \co,(ki 4n "\VQ.. Cr2Ar 1 kc---"C' .S.--N-rne--k-sY inicx6c--

,IV-‘ 9Nrc-ss • `-\\—_(-_,7--/ e-A-ir-7-A'r.2.,&              (.1a-k-r-,c-r- Q-•-•               0\R_ cR c., c_cz,Nc
                                                                                       ck c...,0\,              ______t____
                      _\.,„   .4,i
                                 , \ \:),,,i c.06.4.              1 ,..10_,±01
                                                                            , ,-y-)cik-s c.r)J ri...)r)r),.1-‘5, 9e-4)

IC) (? rC_,/                        ,14(11 --.\-vca.r, ...0._(                       ...ce,..)! c_in-ome_Lr , -orvz._r,

                                                                                            ccss 0,- \- vs. 6 I ) `0\ckpr,1,-

..1.      t     /                   .          CS c.10 cyA                (_)S-\ \-1(.."‘

cyort \ ncsr-sor,s 4 j\-1cNc...- ck c-E..-

                                         -rpti
                                             rsvcx__                            ..),(\\&,
                                                                                        3

                 s4_ F41_n_e_s --i.:\(;—(-., u —v5 7 C y) . co ,,, c,,,,,,, , .-c,), ,>, \ 4„)
 MriNsoc,
    -     -Ni-e.                 c-kl., ;re-Nc- ;r-A.Z1k3c--- 30                        )(\csc.o.ss',-          .            .
                C-P0 -kcOhe_                                   (DAN     Ir\c\e,                            c'e_c)enc‘se_s

           cte_.`3t-c- Nlar,s                            Ns\-\-c..c\r\cy1/4e.-c-       s             CA•ec- -s' \t-\




<4542,e_                                        _1                  pC'IW•             \r‘a.               .tmS
r/
                                         -5n----
                                  ci\Cr\-\  1    --       Jt h (J-ICAN154CnAK) CZUC-A-'$A-c1)-                         14r-
     CAOCAct\cD=CAQ...

 nc\c,_E- cx.ctodr,                       Ce_L-3(71--r-1‘
                                                        - bek(\(-                  -10"e_ CrcSe_

                                                                               9/LieLse deq-Lcv-IL.,?jr)

)1-nc- Ocki/1 //e               ce,‹S

 rvwcArl)c‘'-e-u\




r3tAi2_                                                                                          (-% 3

                                                                     5c>ciLA3 (pc\ -11s(Nsz                   W cAQ._ - r\esi5r

                         --\\c\t-ic                                    .A4tc_i9 c-
                                                                c'c_1\ci

              c-c-c)s-c)trY-A\_Lk__)1C3\c_-AtcN\I-42)-                               Ar\c‘tzr              s c\ 9e

-)'r-                           U.                              -              1'R          C c
                                                                                              ___30_C____
                                                                                                        rx_cic\r,,cirE-

 (-1E'("c,                 cicAL‘     *(-)6.1                             ce..s-cts


     (1,0
       M-)C1Lfioc-
           q--oc a 1 l --Vre Anc--Ego

4r42-
                                          c-                             -t‘                        L.. S`--- CktNa_.& CIS

 G c.yvAl\-(--e (574-                                                                                    -1N-\(•,

       g-r\CcNc.)c.A4-s N\LY4-



                                                                                     \\LA

                                                            AL\Imos-aN
                     C..(11—NA7




        K-0 SC
   * oe\--Jc-eArN,                   7 ?),AQ



        1-1(c.17 /cod Aue-
c-110- . A /    CT           (-f:t
Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 1 of 15




       ATTACHMENT A
                                                                                                                                          CN 9602
                                                 Inmate Administrative Remedy Form                                                      REV 9/20/17
                                                           Connecticut Department of Correction


    Facility/Unit: ,                                                                                      Date'•1i — -S' —. 1 9     .
                                   ,...c--c--;;cf-,i(--1   c.._. _I_
    Inmate name: v _                                                                                 .    Inmate number: --s        ‘,1',.c.f
                NA ty-,0 c-c-ATh S" .C- 1,2-)e___ c-
'SECTION. 1: sgLPI"::PKINIPTRATINTiRPAPPY'.                                     _or,_. .A;,„,,,z4,;,,     „, , ,„p., ,   ,,                              . .,.
                                                                                                                                . AA-    ,       ,
                                                           Follow the instructions and Refer to Section 2 below
        (for property claimS, complete form CN 9609, Lost/Darnaqed Property Investigation Form and deposit in the 'Administrative Remedies' box).
                 ."'• Aii-11'   fi)66'k', . i 10ii6O,:i3,il'4'aiii:.4.4,4:"Iiia!' -
                                                                               ,.1,..4;g:IPW;         W4-'0;1 i;Pa&:;'', ' '' :R...,,::•4/'N'',,:;:':.- L
                            • Prior to filing a grievance, you must attempt informal resolution.
:,.                         • Attach a copy of CN 9601, Inmate Request Form with the staff member's responSe OR state in Section 4 the
    ,             -:-         reason why the form is not attached.
                          • Grievances must be filed within 30 days of the occurrence or.discovery of the cause of the grievance.
,                       _
                      1,aoi0444064,'Hoiito.,$0010 ,         . bAlei , -. V, a                 ,, , AM   ,U               ,LX,.        • Tl~
                                                                                                                                     IP       .&,     '
                           ❑ All Other Health Care Issues                     ❑ Diagnosis/Treatment              ' --Or:iiiii6t*Olei6''4 i,
                      A06:fik4.0* p600.1'cif**04-'9*b.0.10,f);:?. ijitYed/S:Mu:St 'be-, file siiitlird)it6'd6Vgair,iotifidafibiibt a,6eciSior -:,
                       ❑ Disciplinary Action                                                                   > c6iiiiilere.,e1,44-13eiiiri.
                       ❑ Special Management Decision                    • Classification Decision                   4,.,       .., -, r        • ' ,
        C.                                                                                                     >e           -               Y
                          Media Review Committee Decision               ❑ Furlough Decision                    > s
                       ❑ Security Risk Group Designation                ❑ ADA Decision                         >         ;? 60131903.,Section 4 . ,
                                                                                                                 ,           s . -
                                                                        • Rejection of Outside Tapes/CDs > !
                       ❑ Determination of Grievance Process Abuse
                                                                        ❑ Rejection of Correspondence          > - :,               I
    SECTION 27,:.,.::OtHEttOit.iiFitiyiOrf$::0*,,us*., _Og':NnotOmmyl!sfOATtittREMEorpRoOOQ                                                          '      -
          :.100Arld0-!i'i0,• with th6 fr)5tr14090' bglow,-'' .„):1',PRITIPI00;rPeCtign';:t.(Pt* t110-.'et°!?I nri)901th0..1-0!IP             i
             •      Only one request for an administrative remedy must be submitted on this form.
             •      The request for an administrative remedy and the action sought should be stated simply and coherently.
             •      The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one
                    (1) additional 8 1/2 x 11 inch page.                     .
             •      This request for an administrative remedy must be free of obscene or vulgar language or content.
             •      This request for an administrative remedy must be filed by the inmate who is personally affected by the subject of the
                    request and shall not be filed by an inmate on behalf of another.
             •      A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been
                    provided and there has been no change in any circumstances that would affect the response; or when the initial request
                    for an administrative remedy is still in process.
.SE CTION 3 DI8CIPAIN4RYSECIOR.0piriiijleo.-i Is eCtiorifki:Dii01011)44ry!.40001.1:5NL ,
     • You may file a Disciplinary Appeal ONLY if you haVe pleaded not guilty and have been found guilty at a disciplinary
          hearing.                      .
     • If so, complete this section; then complete Section 4 (State the Problem) on the reverse side. >>>
 Offense:                                            . .                -                 Report date:
 Facility where hearing was conducted:                                                    Date of hearing:
    Did you have an advisor?                       ❑ yes ❑ no             If yes, name of advisor:                                       .
    Did you identify witness (es) to the investigator?                     ❑ yes ❑ no          Did your witness (es) testify?           ❑ yes ❑ no
    Name(s) of any witness(es):



                                                                                      •
                                                                                                   inmate name:                    rt cr\el                        ,c),sliv.i...
 CONFIDENTIAL
               (FOR OFFICIAL USE ONLY)                                                             Inmate number:,35 -7                          D..„-                               Housing: \_\, \\



 §EC    ,,
 , -.-t10
   1.
        ---'9 .'-               ' ''_. _ iO
                                          , 4b                            ltheUefLttit§it
                                                                             _, _         . .Y,atga
                                                                                      ,.,,_.        bil' . 1g
                                                                                                 : .„...,   ,--t2I 5LATkW
                                                                                                           72s.F117:? W;4-- iliT
                                                                                                                              144A  iji.„40,
                                                                                                                                   !%,,q,   VSaTIVICW10404
                                                                                                                                          :;'l4.0A,4                          --;

           •    Provide any factual information that is applicable, including any responses from staff.
           •    State the action that you think should be taken to resolve the problem.
           •    PLEASE PRINT.                                                                                                                                          '
                                                                                          .
ac_g__. (.._....m-iva-N-e- c.., ta_ -..--.0._\-.e.:try,.-._A-..-iv                        ..q_c5,4 t-v&,r- cj" --"A--.,̀      Nc.-k! r                !R.. . ±,..,- -)s:?1,e,
                                                                                                                                           9."CA Se                                               • r-K,54-.-c\Q-:, r-c.9-.):.5 -rcPior. r.r.,
               U'4"4 '3''''' - Mt->te                                                                             Irrau r....‘-y:L 7 j cL,,,,,t,..„3,
C!'c2."'                                                 3 Ci
                                                            lCIA./.4-r, 4C3               LI)'--4.'6       5-1                                               f.,   b •-, \ 6 c...                rC5, pd„
                                                                                                                                                                                                            T c t.„.) c.,, 1, c.,         s.:,j_j_yi_
                                                                                                          Y-AL..ls'zt•          '1       :1 0 \ •      W           S1 1.- ---i.ickS -4MAi‘as1
                                                                                                                                                                                              4-0 \k-VOA
 CIL)" (- ...ct----4-c'T'L                 c----cm           `S•cC__,. --'-f:.-,, LA:- 1-cat .....
  CNA LAS:Nr\c'',c-c---,z.S:› st.D,,--)                                                                                      T
                        ,                                                   t--/-)Ca
                                                              .\C:4-Y-)...Q.c.\•csks-s•-•, /-r\ot L c.....A     LI                f.- LYT-12/ '?6(':'k- -.1 CT\
                                                                                                     ..3---, t7T-3% vs. L.c..c ‘'cNo                                                                                                 cr-c-/
                            1 6\z'-c4-' Mr.' t". .-c---1CIS-C'z'F--,i lie-, I C) c_24,01 f:I       -Ner,r‘i.      _t_                 ,t..
                                                                                                                                          --1"" 4' rr\P,..7-,_
 k-k-NNQA-                                                                                                               _& A„ ,                     !
                      r.c>,eN'N eL        .--          A ACC 313 . c \CCONZ..-t-.5.'
                               L -r c cr“) Am ,                               c-4--,„      0-ar..(s--el€-7, 7-Ntr,t-)EN-,G-_3s-                  .N.Nt                                   Ls...) -',.\ ,
                                                                                                                                                                                                                       Via.N,
                                                                                                                                                                   '-\-,..) t...t .., ___‘
                                                                                                                                                                                       \
10,57 0 3-1v -            '5••--.0 ,-.     C•tor\-1('-‘,I t-....              0....1......› c0+-.5; ,---.                       C\Pc\-0,-. Q3)-- N.A.,./....,z_                                     i 4. Na-1--1 C.0      ( e c'' T:,..
                                                                                                                                                                       ::1-E4.4`C(..--.
                                                                                                                                                                                    M
  t7NL)(---)C ICI     (to-if 3 ct---'                (ft.\ 1 c:tf--, *0                       i-A-A•-t-t, 27-\ ''&-fk                    .Y..‘        cit-LA_I ra vcj                  war;
                                                                                                                                                                        --\-No 3. r
   ''',.);,- -. ..% ic?\ 4 Ni...- --zJr- C.'-e-c-"-\- t to e-.                     elreA , Ct... cl,...k--c-c-JANS                       (,..),...ot.N.ct,.., -r ....,_i
                                                                                                                                                                       _16 c, ,..__. C' "..*‘'314-Qe---
 c-4,2) -W7e...... 1-1- EZt.,                    CfcA-k_f--- r-c.,..                    Vv.'s?)
                                                                                           .                                                                                      1 GST-1,4,---..:-.)
                                                                                                (•,,,I
                                                                                                     _ -Li               ^,
     XC__.C...-..S:: i CM''       '-co --- c..-. .           :-...-1---    (J,z.A.-\-\- --L.,-sv:.         1r\ u----   • (--- c.) c....,...,5
                                                                                                                  ,..A.)r                                           l'ac\-e.,.#1e1 Nol                  ..21)-0




                                                                                                                                                                                                    •                                       .


                                                                           7,--- 7,....
 Inmate signatur                                                                                                                                               Date: \ ,..,... 1 c.lt                                      '

        '•-        t ' ''''-'''''''''''      '4''kr:;'                    'hea
                                                                           ' tfifi8i-ViaVagOai - irttifillaii41aii'G142iirigfk4iii'eci6V6aek                                                                                   i ,'- •.' - -f.k.:
           •,          r,.a.   ea        ,y6-640,6,i§-0,-46,!,;100,10,440,0',„6.,ffikvtealuiSbhiicet--bebeAkkft-00-'4., .10,*.r.,.: , , .                                                                                             ..                ,
                                                                                                                                                                                                                       •-,...4- .
'.:•SEet.ONI'''...i 701SON`IdOidAU.,t_i$8:':                                                     .'m!tiVkifek:
                                                                                                     ''                                               K-SPACE                       10,%-iga.`                         ;;Ln:,:. 1,,, r,-.,,,,
 Date Received:                                                                          IGP #:                                                                        T#:           •                                                          -

                                                                                                                                  Date of Disposition:                                                                                              •
 Disposition:

 Reason:                                                                                                                                                                                                           •

                                                         •
                  -                                                                                                                                                                      ,

                                                     '                                                                                                                                       -
                                                                                                              •



 ❑ You have exhausted DOC's Administrative Remedies. -                                                                                   This matter may be appealed to:

 Signature:                                                                                                                                                                                       Date:
                                    •
     Case 3:19-cv-00939-SRU Document 20-3 Filed 03/05/20 Page 2 of 16
                Case 3:19-cv-00939-SRU Document 14 Filed 10/17/19 Page 1 of 15




                        .urVeA V.rcAre:s                                                          . .

                                ..L.c.-4•7+9-c,,e-p_.-Ne




           rorve)         IA i'reic3               %,s--.V1                                                                                                         •
       •
                              \c\              cA7.5ci .



                                                                                                                 .    .                                                  •
                                                                                                                                                                         •




                 ....                                  c.)C/o



                                                                  o'. • knra-)\100. ..;rjr                .. r             -

                          r              oc to,tc\DV. c),1--V.)                                             r4r.-carsn

                 1,tr-A              .                  -0,cp0„;..
                                                       -1               r-o.tv\ 0-             •N D-r3S '''':.1 ‘k                    , c-,DcA%--.1.c3N— . ... ._. .. 1
                                                                                                                          .0N..- \A--•--1-

- .1             Cl.t•x{•           a.eN. "a       czft-: ..0•••)t,-...,.

                                             \ .3 X-          --N-t•-•._ -A9 \ g- c.)., crayw c) ' -<:_NA-- c4?„.9.,-,\--             (SI- .
.1.11 ° Z cAt•Sr

            C-.1ssix-, Or\ Sç                                                ta?

                                                                            fr"),:=3C15,ez!,•31.,-Ds•••K‘oz.--                   ..                .




                                                                                                 •   .    «..• ....                    „.--              ...... •       . 1




 -          .                            .



                                                                                                            SCANNED at ee,
                                                                                                            and Emailed
                                                                                                         • fey/7/77bv                             pa_ges
                                                                                                                 date ' Initials No.
                       Case 3:19-cv-00939-SRU Document 20-3 Filed 03/05/20 Page 3 of 16
                          Case 3•19-cy_-_00939-S13U Document 14 Filed 10/17/19 Pam 2nLt5
              ,•.5411.
                   •
                - fft                                              Inmate Request Form                                                        CN 9601
       -1.,cr
           --- e,,,     . :=K                              Connecticut Department of Correction                                             REV 1/31/09
                 , ,.--
                   ,,

  In rnele name: \(,:.(1                                                                       •                  Inmate number                          '
                                                          bc\kr:) c •           .
  Fa cility/Unit:                   6.. ..., ficto,-5.\                             Housing unit: /--/ //,5               Fa tev—p /,           ,
                                                                            ,
  Si,..Jbri2i2fLy::                                           5


  fecluest: 2 -̀7)                     11\t' 43>'
                                              -   -'-'`C. )-e-NYLi ANN....:
                                                  ‘                                 ificko          ,,,N) ---//k ratid‹. . me.1,4-41-
                                                                                                   ..--                                       5.!.)-"

      P--7 D,cys-s, azk)(0.6 q *PI '''evr\ Cii:                                       (st.-V.A\        .. -- Yr \L .4-1
                                                                                                       •%            “:5A1'9 4 ( •/1 'FA/      yie
                                                                                                                                                 '

 Ak-ink. .g`c6                             \k,,-.- . /0 .30 tw., , 0. c___              L____I.Ap___IF_A,_•L:r___'i'-. .\c,,o_Pi\pe
        1Z, 4') .f.\    r.`, c',.     --   6ZQ,    V.     aVe:--   2:1   C rnr: \ 11N     f'         k trV--Nc OM L Mi -1            447   -11rVic"4 •       '




                                                          6c 17                                                            C.)   y         /3 f r1

 -Ar_ceruelat oe,1,:fre)
                                                                                    on0                        6‘'\v       4Mi YY)Ci
  ,                             c't -CoVII2L


                                                                     continue on back if necessary

 Previous action taken:




                                                                     continue on back if necessary

Acted on by (print name):                                                                                      Title:
                                                    (6(:)UL-
Action taken and/pr response:



                                                                                   ,
                                                                         POPpe.WILA-




                                                                    continue on back if necessary

Staff signature:                                                                                                        Dale:
           Case 3:19-cv-00939-SRU Document 20-3 Filed 03/05/20 Page 4 of 16
                Case 3:19-cv-00939-SRU Document 14 Filed 10/17/19 Page, 3 off,15


STATE OF CONNECTICUT
Connecticut Department of Correction
CORRIGAN-RADGOWSKI CORRECTIONAL CENTER
986 NORWICH NEW LONDON TURNPIKE, UNCASVILLE, CT. 06382




December 26, 2018

Inmate:       Parker, Kimorah
Housing;      Corrigan H115

RE: Freedom of Information Request


Dear Ms. Parker,

This will acknowledge receipt of your request for documents pursuant to the Freedom of Information Act.
Re: statement made to Lt. Cronin against C/O Yagle in regards to tampering with the razor list.

There are no documents found responsive to this request. Sincerely,


    _)4‘

CO Bowers
FOl Liaison
Corrigan CC




                                                                        Michelle King
                                                                        Notary Public
                                                                        Connecticut-)
                                                            My Commission expires




                                         GNU     State of Connecticut
              Case 3:19-cv-00939-SRU Document 20-3 Filed 03/05/20 Page 5 of 16
                 Case 3:19-cv-00939-SRU Document 14 Filed 10/17/19 Page 4 of 15


STATEOF CONNECTICUT
Connecticut Department of Correction
CORRIGAN-RADGOWSKI CORRECTIONAL CENTER
986 NORWICH NEW LONDON TURNPIKE, UNCASVILLE, CT, 06382



10/11/2018
Parker, Kimorah
Re: Freedom of Information Request

Ms. Parker,

This will acknowledge your request pursuant to the Freedom of Information Act for a written statement against
C/O Yagle and any investigation that has been done in regards to it. Please note that this is too broad of a search.
Please resubmit the request with a time frame to be looked into at this time no information is being looked for,

REDACTED INFORMATION:
Per CT General Statutes 1-210
Employee's first names and initials
Security information
SRG information
Medical Incident Reports unless inmate is the requester
Names of employees and proof of staff injuries will not be included
Any photographs that do not depict the requester
I/Ms first names and numbers that do not pertain to the requester

A.D. 3.10 Fees
Inmates. An inmate shall be charged twenty-five cents for each page copied. The fee
shall be waived if an inmate is indigent. For copies of records pursuant to the Freedom
of Information Act, an inmate shall be considered indigent if the monetary balance in
his or her inmate trust account, or any other known account, has not equaled or
exceeded five dollars ($5.00) at any time (1) during the ninety (90) days preceding
the receipt by the Department of the request for records and (2) during the days
preceding the date on which the request for records is filled.




Officer Bowers
FOI Liaison
Corrigan Radgowski CC.




                                           aVILI   State of Connecticut
                    Case 3:19-cv-00939-SRU Document 20-3 Filed 03/05/20 Page 6 of 16
                                                                                                                          ■
                           •                v-ie` -                    be 1 -                  4        -I            •
                                                                                                                              age, o
                                                               :Ornm.Me Request. Ewan--                                                      C11-9601
                                                           ConnecEic Department of Correction                                           REvi/31/29


         inmate name: *.,t.                        RAysx;                                                            Inmate numbette2dliq
         Facility/Unit:                                                            Housing unit/045                             Datey
         Submitted to:

         Request'
                     .          •      •.1.&!_                       -612.G;                                                    •



    4-          -                   /7 /7         Low                    ge,.• "     •_
                                                     4021
                                    cuoi
                          csi,6\4 (.53V.6•N \--4ZONN6                                N\Q ,                                                   Ot-
                     6kzt..%.         Jul%                                                                           S   aord47) --/e 71-k
                                             11109011.       Aoki!                                                                           /



                                                                                   •••■Nilit        4        •
                                                   IN II        k-1/4)
                                                                i                                                ?LIZ 43,-\k
   (-93C\k*                                                                                                                             P/
                                                                continue on back if necessary

   Previous action taken: •

                                                 'CateK.,                                          \e,;"




                                                               con 'nue on back if neAm
                                                                                     cess

 Acted On by (pHill name):
 Action taken and/or. response:

                                            VP1Wirligarganillil

                                                                                           firilirMAIYAMIE



                                            Michelle King •
                                            Notary Public
                                             Coane,oticutil
                                             rua Expire"o•1-




                                                             continue on back- if necessary

Staff ,signature:                                                                                                     [Da te:
                        se 3:19-cv-00939-SR    Docp nt 20-3 t Fled 03/05/20 p.ag.e,.7
                                                                                                                                     CN-960 1
                         Case 3:19-cv-00939- 1.71'Bbe
                                                    isu.       riOribip/16 Page 6 o'f 15
                                        connecticu0 epartment of ofrec I of,                                                      REV 1/31/09

      1                                                                      mint
      •1 n in 0 te (18m";                                                                         Inmate        er: 5
                          ke:O.Lires rt-.
      Facditymnit: .     corroveN.                                    Housing unit:// /y<    •                bateltpl   6drii, •
  I
      Su bmitted to:


                                                   _ars. V-cyilefl-A ALIAL5A;2                     1?,4
                                                                                             2:ko_46_
                                             94W‘"        .
   riet$    '      e eV! Teqq_e:t                  9.,Irt-.M   Cr,,Z5R140,61__ti`'l gc0i-y( (4x:_x_vol    ,,, .A
                                                                                                     if_' ___,Q             ex._

                               r-X-k3-.v .,._,,11_1.1..5,_r.            .\- -r o•.Z.ci,111       1 ..-4Z                           2-141\'''


  0 _V_v,_, :: _p,_ a :I
                       t'•_:
                           _l        r, co,1,_*_:ti           csroPA t::-,s'   4Nro.. -44L..s.a_3-cv- P2                 -,..•,     J,,

  (.5Aciss.,tgloYiz                131
                                     .14•La c`                                  1," . V:-.
                                                               ,_ C.4.11.-1L -74:^        5:CW CZ If.b Ot-.V_OL—
         I        r
                                                TEt,,„../CtS3.-67,A-7-AV?\:,11)fiilLsk.4.aV .-4:ptic                                (V\*.
            cry-              ON            i(Vjt.%"\*Iled ,-0-0// / CYlig9'
                                                                           "2--              i 19 t    illA)-01/0.01'7\- \. LW.           _


                                                        c•ntinue on back if necessary .




                                                       continue    on back if necessary
Acted on by (print name):

Action !ken and/or. response:




                                                     continue on back it neoessary
.aff signature:                                                                                       Date:
            Case 3:19-cv-00939-SRU Document 20-3 Filed 03/05/20 Page 8 of 16
               Case 3:19-cv-00939-SRU Document 14 Filed 10/17/19 Page 7 of 15


                                            kimate Erequest Form                                                                                   CN 9601
                                     Connecticut Department of COrrection                                                                       REV 1/31 /09

   Jnrnele name:                                                                                            Inmate nurnber.2)59Racv

   Facility/Unit:   .                                      Housing unit:—.1/5                                               Dale:
                                      •
   Submitted to:
                                C'
   Request:    7 %viol.                                                           tat   4                                    '11111•'             2_4:211) 40 IL

                                           kip     C- Q J C1 t              "       0-       0               u`                            • Ae




                                •- AIWA
                                      - ' JUMP                                                    a         d' i. 'FaL111
               r          )4j?            c"-M             e           I   ji r
                                                                                            ./d         ,                               C-ZI7

                    S-76015-1        .06&-11                      II   "
                                                 contInu.e on back it necessary                   •
                                                                                                              rJ 1J

 Previous action taken:




                                                 continue on   baok if necessary
Acte d On by (print name):                                                                            Title: •

Action take6 and4or response:




                                            continue on back if necessary

Staff signature:                                                                                                   Dat:
               Case 21 9-cv-00939-SRU Document 20-2 Filed 03/05/20_ Page q_of
                     Case 3:19-cv-00939-SRU DAirw e, legiliVolp417/19 Page 8 of 15
                                                                                                                                CN 9601
                                              .,,r,ecticut Department of Correction                                          REV 1/31/09


   Inmate naMe:

   Facility/Unit:                                                    Housing unit://e2/ 7 •
                     CAIOCCIT./CAN



   Reques(4-
                                     sl                       •                4        •            0'r Ca r                      NJ

                             t`1      ea     %                                                                         •
                     \•\            co-?         qi•_
 cnai                         fr)            Cq,ek&2 a/0(r( lb                          f.' "(11-1(zcieikr2.311 -*Vre4
 (TS                                       6-\\tAk                1\-fs
                                                                 -1                          ef,            a        c
  ova)     cili_c\r\if\6/)(-‘ a             r            , c\f\Q__            c3_,A-   mt   Q-No                OA_ -acTxL-NVOr-co_t
       Rit,                                                                    brN
  La o° Dv --cNi-‘ca_                 in coive,kr,c


                                                        continue on back if necessary

 Previous action taken:




                                                        continue • back if necessa

 Acted °nip)/ (print name):                                                                        Title.

 Action taken and/or' response:'




              Michelle King
              Notary Public
                                                                          /
               Connecticut
  my-uotrayassion Lxpirry:
                                                                          7
                                                   continue on back if necessary

Staff signature:                                                                                            Date:
                  Case 3:19-cv-00939-SRU Document 20-3 Filed 03/05/20 Page 10 of 16
                      Case 3:19-cv-00939-SRU Document 14 Filed 10)17/19 Page 9 of 15

                                                                                                                               •
                                        •I- ', .                              c.,'‘.. • ....,                     ,..- . ,r:"...... 1 pl, %,.
                                      ''" - S.',.1'.-t' \t,:77' ''' ‘..,,) k...(1•51---.-7:"A (                ..i.-- r...,̀... ,.„ ,Y ),
                                             vy                                                         .
                                                                    ''.k. . .
                                                 ...
                                                   ...,....N,,.•-----10Q,
                                                                     4 . , -.....,_           tyx,.-.3      v-•-..'vt.
                                                                                                .• - ._....,„,... .1 .4; .,



   ok.\ wg/s civg                                                                               9T, 63

                                                                    Otk,r)                                                                                                    it"N':,
                                                                             ti. ey,-.% a                                                                                                                ‘,.

                              tAzer
                                                                                                                          N\fitc,                                  t-rpo-t.       CerAN
                                                t.:9,1eat.                                                       cT•OL.                                                                 - vAzi„,; q'SN ."4tf--A-*

                                                                                                                                                        • ,


                                                                                         \
        cr\C-.1 e'c'...                  CAt) rvc.u,:.m.. C Q.4 S. 4r:I„),::N. • ‘Lf,
                                                                                 • 'Z'-.4(,4 -1-14tr
                                                                                                  . ,'NA-1,-.4 Of'''. 'AIC.


            ,,...
              4,,,,.„. 1
                       -,,.....,
                             -,r.1 c f---)•r:
                                  :\ \-v"' -          -":".2,4' .' ,iz .',- ''.ke.'P c.:-N. -:\N-v..., c'r, -(_..4.,:./ci-. 0.1..zIAAr6A--;
                                 ,.
        -Ickv.,1 0▪ e\ 't..r.:0: 1&:zr.--.,,..... )0o 4..f. .'4, ?304:„ kJ< -e4,.. ''';:'C'''''zt, '''.C.-:',.g,v)'.- ' C6 t,t.s,c9A cr 4:—.
                                                                                                                                                                                                             A 6r

  ei .,2k,..,,:er.:,A, "gil,̀..3., IV.F!"'Iirf 1;
                                               t. 1144,1 Wiczw:',.-:,%. .,VCr+N. CA7s. 'WIC...4, StAINV.C'i‹:
                                                                                                           .. ,-..'.l't N'11:1't;4'''
                                          rAr3 \S4sikea-k‘..:
                                                           N.,,:.NiCA,.                       (---'3W'r!tt;‘,.              . CV172,411 CP , "?../,-4:. \v,,,,...J.,e_
                                                                                                                     CY"\C4-'
                                                                                                                      ,                                                                                      Cr\
        ISP50_             aie--_- . -.'1‘.c.b.o.-                     •-\- 0 'rvt... cpsk:%. c-i-N44,„ Axs„.. Vt4:,,C,4,„, t':,ify: ,: W,
                                                r                                                  kts                                           c.-N-'-ve.filefvfoN4
r            Oaf*                                                          NV\         \N\
       ,
    CliNM,:',4e07.-,-                                                                     •                                                  rxrc.
                                                                                                                                                                                                      174006;
 nvn.                                                   ‘, 11K\N-
                                            (7, kr'-‘
                                                    4,,Y11"..s•-•-t,,-*(•
                              J•••i               -I..;     4.41                                     pl                            zi•,,,„              'tn.,
                                                                                                                                                                                                        ••
        ‘..*                                                                      \,Vo.S4v,'                                                       tr.7)c--•                                      ‘    • 11'4_44A
                                                                                                                                     CP-WV                                        -7411-4
                           ci V                'Lie"                                                                                             AY"
                                                                                                           I
                                                                                                                                                                              -             •-•         •-j101,-.11
                                                                                                                                                  „..                                                         •
"'"".                                                                                                                                           t V"'       174'; ••‘\''a.,
                                                                                                                                                                   "-"                A
                                              \As                                              _
        •      4,
                ‘                                                                                                                                         '(-47,„:740..F sa         rs,\\
    • Case 3:19-cv-00939-SRU Document 20-3 Filed 03/05/20 Page 11 of 16
         Case 3:19-cv-00939-SRU Document 14 Filed 10/17/19 Page 10 of 15




                                                                         t*:.
                                                                  cy\t4,,,                EN


                                                                „.
                           •,. •         t,           5 (% '1" ' '%;"        ,I•jt   tN
      c.-*t.1.!;k1N;"0:4N.1,-{ ck,e-A"        1.c-c.cios\
 02,fr
cook:N. cv4-1.-61L
,
V4Pc) 4.(0               04 6v.k\* mi4-1.71
               hnletV veehod                       LtYcn-tA-
                                                                    Nor2-1-c4\                  (31f
     MIX       (0/                              6-9_JS lzpittre
                                                                                           ()          f4+
 en\ ct,A.tP
                Case 3:19-cv-00939-SRU Document 20-3 Filed 03/05/20 Page 12 of 16
                   Case 3:19-cv-00939-SRU Document 14 Filed 10/17/19 Page 11 of 15


                                   Inmate Administrative Remedy Form                                                           CN 9602
                                             Connecticut Department of Correction                                           REV 8127/13

FaciVUnt k\cts44._)c) r_<,                      oc,,s_sla
                                                      -----                                           Date:
                                                               a)cc ick., (La                                  xia\/        J7



inmate name;        •   w-   cc:,h_.,     vsAl_s__4, r....                              1 irun     nurnia-
                                                                                                         x. (5---7',D\'Ds_Ciii
                                                                                        i
   SECTION 1                                     SELECT AM/RIOS-MAINE REMEDY & B or C BELOW.
Follow the instrudorts (for propeJiy dafrns, comp/ale form CN 9509, LastilDarrogxt Property Inve_steion Form and depo in the 'A cimirfstrarrve
Redhedes-' box).
A.. Q i am filing a Grievanme.
             Prior to filing a grievance, you must attempt informal resolution_ Attach a.copy of CN 9801, Inmate Request Form With
             the staff member's response OR state in Section 4 the reason why the form is not attached. Grievances must be tied
             within 30 days of the occurrence or discovery of the cause of the grievance.                > Refer to Section 2 below
B. D         i am  requesting     a Health Services  Review:    M Diagnmis/Trirnerit                     >
                                                                                                              Complete Section 4 >>>>.
                                                                El All Other Heath Cara Issues           >
 C. 0 I am tiling an Appeal of a (select one below):
             Appeals must be flied within 15 days of notification of a de..ision_
              • Disciplinary Acton                                                          '            > Complete Section 3 below
             El Special Management Decision ,                   I   Ckassficabon Decision             •
              • Media Review Committee Decision                 M Furlough Decision                       >          - -
             0 Secuilly Risk Group Designation                  0 ADA Decision                            > Complete Satan 4 >>»
             0 DebiTningdon of Grievant:2 Procas Ali Fzi=1 li RejeCbri of Outside TRT1,-- J- CIDG         >
              ❑ al.linirrerfacn ofReirdacM RREC Credit El Rejeclion of Correspondence
   SECTION 2                 OTHER REQUIREMENTS FOR USING THE INMATE ADMINISTRATIVE REMEDY PROCEDURE
          Read and comply with the instructions below, then complete Sedon 4 (Slate the Problem) on the reverse side. >»
      Only one request for an adminisb-alive remedy must be submitted on this form.
D   , The request for an administrative remedy and the action sought should be stated simply and coherently.        •
9, The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one (1)
      additional 8 112 x 11 inch page.
® This request for an adnilitibil drive remedy must be free of of r=are or wIger language or content.       •
- This request for an admInUldtive remedy must be red    fi by the inmate who is personally elected by the subject of the request
  • and shall not be filed by an inmate on behalf of another,        .
i. A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been provided
      and there has been no change in any circumstances that would affect the response; or when the initial request for an
      administrative remedy is sal in process.
    SECTION 3                           DISCIPLINARY SECTION- Complete this Section for a Disciplinary Appeal ONLY
 You may file a Disciplinary Appeal ONLY if you have pleaded not guilty and have been found 0" at a disciplinary hearing. If so,
 complete this section; then complete Section 4 (State the Problem) on the reverse side. >>>

 Offerlm:                                                                                           Report ddb

 Facility where hearing was conducted;                                                              Date of hearing:

 Did you have an advoLate?              0 yes     0 no       If yes, name of advocat

 Did you identify witness(es) to the investigator?           ['yes      lino     Did yourwfiness(es) testify?            0 yes         0 no

  Name(s) of any wrrness(es);




                                                                                                                                                 •
     '      Case 3:19-cv-00939-SRU Document 20-3 Filed 03/05/20 Page 13;of-137,-.=-
                  Case 3:19-cv-00939-SIEW . Document 14 Filed 10/17/19 Page 12 of 15's

                                                         inmate name                    \Th c)
                                                                                 ccri cca    G4_,
CONFIDENTIAL
         (FOR OFFICIAL USE ONLY)                             Inmala numb                                                Housing    (:S
   SECTION 4               .                  STATE THE PROBLEM AND REQUESTED RESOLUTION
Provide any fedlual informalon that is applicable, including any responses from stag... State the action that you think should be taken
to resolve the problem. PLEASE PRINT.         (...„...)(-6.sre.„ 0, c.0 %.<1\ . qe.-K m -65                  ‘tism Mc,c-,k,         6
                                                                           (...)-:-.,' : q:+-,7 6:.: Yia;,.. 'Ir\r-N1...     -91-\- ,A.c.N.Q.t4--• -..   (..t_)cdisf..,
               g   o *4 Cdc6f e-r‘a\clk Cr43\\<,g'N "Cf.'\ -7                                           .0......k6. 9:-. :cit,L)5111q/c),5\r, oc\ .
._41.k   5 )4-licAcin          (     e)/43-..'.e-.6 k*Nr,4,:*-12                    ::-....,.:,-:...,         :-..ia.
                                                                                                             ,.  ,. H_:00- -A?, .\6
                                                                                                            :1:6,6
                                                                                                            ,                , .
                                                                                                             _,..,.. ,,..,
 .1)1•',•4          s'-...:::,,,,,:,                  P0.:...',.i
                                  , ,...,,.,,..„                                                                 0
                                                                              ,,, :,,c„,0_, , i,,:,\.6 5, (. ,\\.,\L\,v,,,, :-,  R:4  ..,
                                                                                                                              i,!0u,.10




             .co-e_7/2•




                                                                                                               •   •.




                  or     rem                                   , deposit this form in the Administrative
                                                   sennces  p, depqsit thIS ftnTOn the Health Services bar..
                                                   mow OFFICIAL usE,orsty .po NOT.WRITE IN THE.SPAOE BELOW
 D'afp Repei‘,*               ;                                                                                Tat

 DisposMori                                                                   bate of Dis'posPion: •
 Reason:




 1=1 You have othausted DOC's Adninistralive Rem                            j fi This mother may be appealed to •
 Signalurt                                                                                                                 Data:
                ase 3:19-cv-00939-SRU DocyriMpliai                    kprimpwge 14 of 16 ''CN 9602
                 . Case 3:10S0/-00939-SRIk'Rum
                                             c stapfi6(ft c5ilegrl.Q/ ati9 Page 13 of 15 REV 9/20/17
                                                                                                                                     (m
         .
                                                 0 clf__              -0
                                                                      1                                                      •
 Facility/Unit:\AGM,A c c                                                                    Date:            S - \9
                                                                                                             —I
                                                           cac cicffN.
  Inmate name: \(-0
                                                                                                           ---, ,--
                                                                                             Inmate number: • 1/D4
                                                                                                                    ----7--v-7,"
                                                                                                                     i op,N0K—T
                            1 ‘InC) c-CN\           3:Ald2S
  SECTION 1: SELECT ADMINISTRATIVE REMEDY A, B or C BELOW.                                                           .k.1'
                                             Follow the instructions and Refer to Section 2 below
    fforptopeitv _claims complete !atm CN 9609, Lost/Damaged Plooettv Investigation Fotm and deposit in the Administrative Remedies' boxy .
              I am filing a Grievance.          • .       . ..                 .. . .   ' . . . ..                .             .
                    o Prior to filing a grievance, you must attempt informal resolution.
   A. ❑             o Attach a copy of CN 9601, Inniate Request Form with the staff member's response OR state in Section 4 the
                           reason why the form is not attached,.                                                                             .
,___.....
      _ _... .   '  0      Grievances must  be filed within 30 days   of the occurrence  or discovery of the cause  of the grievance.
                                                                                                                                    .
              I am requesting a Health Services Review:
   B. •
                      0 All Other Health Care Issues_ .                    0 DiagnoSis/Treatment                    Complete Section 4
             _
               I am   filing  an Appeal of a (select  one   below): .(Appaisfnust be filed within 15 days of notification of a decision,)      •
               O Disciplinary Action                                                  -            .         >   Complete    Section  Ibelow
               0 Special Management Decision •                      11] Classification Decision              >I
   C. ❑         O Media Review Committee Decision                    [I Furlough Decision                  1
               El Security Risk Group Designation                    DADA Decision                           >      Complete Section 4
                                                                     • Rejection of Outside Tapes/CDs . >
               LI Determination of Grievance Process Abuse                                                                     .
                                                                     11,I Rejection of Correspondence        > •
 SECTION 2: OTHER REQUIREMENTS FOR USINGTHE. INMATE ADMINISTRATIVE iR.EIVIEDY PROCEDURE                                   .
      0 Read and comply with the instructions below,. then .complete•Setiion 4 (State the Problei4on. the reverse side.
-------- --• --                                                                                      .                        ..
      0 Only one request for an administrative remedy must be submitted on this form.
      0 The request for an administrative remedy and the action sought should be stated simply and coherently,
      0 The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one
           (1) additional 8 1/2x 11 inch page.                                                                          •
      o This request for an administrativ'e remedy must be free of 'obscene or vulgar language or content.      .           .
  • 0 This request for an administrative remedy must be. filed by.,the inmate who is personally affected by the subject of the
           request and shall not be filed by an inmate on behalf of another.                                   . .
      o A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been
           providedandthere has been no change in any circumstances that would affect the response; or when the initial request
           for an administrative remedy is still in prOcess,                .                    .:
 SECTION 3: DISCIPLINARY SECTION — Cornpfete this Section fora Dis.ciplinpry. Appeal ONLY                              •
      ..   You may file a Disciplinary Appeal ONLY if you have pleaded not guilty and have been found guilty at a disciplinary
           hearing.
     0 If so, complete this section; then complete Section 4 (State the Problem) on the reverse side. >>>
 Offense: •                              •                           ..                    Report date: '                                    •
                                                           . •
 Facility where hearing was conducted:                                                     Date of hearing:
 Did you have an advisor?               0 yes ❑ no             If yes, name of advisor:
 Did you identify witness (es) to the investigator?              ❑ yes ❑ no I Did your witness (es) testify? -             I ❑ yes ❑ no
 Name(s) of any witness(es):                        .

                         -                        .                                               .
           .                        .
                                                                               ID .
               •                                           .           ,        tlect—             V/ *R-Sel/9'
                                                                         a    ea.- a
                                                                                                                      14-..q7M-02g4
                                           er-To                                                                                                                              -
                         r•
              4FOK'QFF1 14:!..)sEpion                                                                                                   Housing:


    SECTION 4: STATE THE PROBLEM:AND REQUESTED RESOLUTION -                                                                 •
         0   Provide any factual information that is applicable, including any responses'from staff
             State thel action that you think should be taken to resolve the problem. .•
         6 • .                                                                            ••                                                                 .                  .
                                                                                                  .                                           .                               . .. .
         0 ' PLEASE PRINT.

      \ •Lf.-L__-.. c9-) c(\--\ . Q7A3-0,3\ * .Z\ \ c,Yrz-S .ci\c-2_9.t-o/-
                                                                          z-7041(
     cs-cw c-, 0,\-.. ckkez-\---\:ic\.icQ 0- cszv.R - Cr A1/4 i(1_,
     . A- L5-3 (-- -A(. 4)-CZkC \1 CN  Qk.(51*-_, .Q-), )110 . .Q ccia_cbe i.
    --7--:         ived NO re,..5 on.sc q.ceiry)                     i- : r:•
                                   A-6            kk., • -- -\-.4-1e)   1S-L)
                      •. :1 CN* .                                                                           .0-4                        H
                                                                                                                                    \C)C-- A-•
                                                                                                                                           D                 Csir‘
                                                                   •                       .
                                            .-. .'                                              kncw)C-N `-\:.
                                                                                                •
                      (=R-•S             \vck    .  04N-          ;
                                                                  .      6      cX    V
      •                                                                                            . .
                                :.       is , .-.--,S,
                                                    ' 1—)e
                                                         " -          - - . e._, ---\-\-N\r:D, ocwwgcao
                                                                      r\c,Akya
                                                                                                      .
        *6 Lt_A\sz                   1-7          . .                 ,•
        ...,,---4..ALF,---%--\--- v •       •          .                   • ..   .                     •
                                           . . .     .       . .                            .       .
             -                                                      •                           •
                                                                 .                . •                     .
           .             .           .
                                   ;        .                                       .       .
                    .
                                                                                       ..     . .•
    Inmate signatu -:                                                                                 •              Date:
                                                                        /
         a       For all remedies •   b. g   ealth se . o.p.....:, deg t it this•forrn in the Administrative Remedies box.
         a•      For a health servle:- 1.- .ue, .deposit this.foryi in the Health .Services box. • .          -      :                                                                          :
    SECTION 5: DECISION !OFFICIAL USE ONLY—OO:NOT WRITE IN THE SPACE BELOW                                                                                       . ••                  • .. •
                                                                                                                                                                                       ..

•   ..Date Received:. 1--11                01         .            IGP #: ).40,--i 1...              ocl.   1       -. j T#: ---1-7:201 ci                   3                         . •. ..
    Disposition:          -                                                  . -               Date of Dispotitibn:                 1.41,11.9 .                   •            .
    Reason:                   '                      Rejected
                                  -.                                                   .        .,              .                                 .                   .
                                                                                                                                    •     •                                        •            .
    Per AD 9.6 a grievance must be filed within. 30 calendar days of the occtirence or the
    discovery of the cause of the grievance. You are referring to an incident that ocburr.ed.
    8/17/18, This is well beyond that 30 day timeframe.                                                                 •

                                                               .,                   .
                   .,                       .                                 •
                                                     /                            ,
    LI You have exhausted DOC's Administrative Remedies,                                       IE1 This matter may be appealed to:                    D/ A                .
                                                     lit .m....-         .         .
    Signatur '.                        •             ar                                                                     •   -         Date:        Zfr
                                                                                                                                                                          I
                                   Case 3:19-cv-00939-SRU Document 20-3 Filed 03/05/20 Page_{\,8
                                                                                                V
                                      ease ,5:1&-CV-UU6-1-(l) uocurnent 14 rhea luil it_w rage in or in                                                                                                                        /
                        r r
                       62.1Z                             Inmate Grievance Appeal Form - Levels 2/3                                                                                                          CN 9604
                                                                                Connecticut Department of Correction                                                                                      REV 1/31/09
                            at,
    Inmate name: v‘
                  ,,i
                           11
                           "--tc"._)
                              •      CT -.).i'l PO,C 1.4..a t.-                              Cqt')(1.9-3-5A - \J6                      ct"-:    1'1 q011. )
                                                                                                                                                                     Inmate number:               `D) 5 7„1, a cr
        Facility/Unit:Nt_ ms                    \A-My:          ,-,   cim_       r(7,,
                                                                                     ,.\ _mcsil
                                                                                              i                  Housing unit: C C..7                                          1 Date:k.f .... D,c--,.-)- \9
    IGP number: \t\ 0 _ \a,--•ry\\                                                                                           IT number: I.- a_o \ci 3,
        Use this form to appeal a Level 1 decision. CN 9602, Inmate Administrative Remedy Form and any attachments must accompany this
        form; no review will be undertaken If they do not accompany this form. Your appeal must be filed within 5 days of the Level 1
        response; deposit it in the "Administrative Remedies" box.
                                               Appeal of Level 1 Decision to Level 2
        I am appealing the Level 1 decision because: ve_c_cc-cS 1-1,-4z Re•cA,..)(;‘`I-tre.,S                                                                      "q•<--V.• \cl.W_s.....--:c-- (3c-   Cet:.c-rnIcy
                                                                                                                                                                                                                  . 'c-
        ,.a 4 ,-..4.,,-, \ 1; . ..1. oz,k-1.--c...s.Xul, `0,::_,-..1,,c_...r.. t..... \St A- le,...k. %C.e.,1:4 CSk.S3C 3 .-I.I.R.V.,,IN.Zi    r P. Of r'PQA    PQ .SCI. O. kliAC.)(k. . .it. .31(rk v&k_. 5 0 \,0 ,f,,IN „.
                                                                                                                                                          ,s.,,,,..4„ 1c) (....4.101 . No).„1 -.4.A..
                (:)..(,,(---kk c-ick i , (z.ok c•-•.,..k- \•- G. - \r-'1 , u..3\ c...':2 ,-":\t. c...k--17).?,. (..1.3e- t t wi-k-V-ir, ---W \1. _ -4,(.5
        A.\r„.„.....
          ,,0,,,, k,,,..N.,..., 0, \ \ ,,,,,,,A.,,k,a5c -r,;(..ok ti.- -„•,-.FTI cakcjAu'•=47- c.f)- "\-kr.3.., c7.6cy\ 1 c\ i5\-tr,6 kx • Co_ (TN et) i is Vc-k- (..e_-'-'slr; - "...t-
          wrm4,•• c,,, LI,,,,k OA. -\-•\(,)_, ;sL.-_-(--,,,e 4.- =X 1)\ ''''4 .1 (144 //v -A'Arv?) tc) L7- C nu I've) . 0 c (:),- vr_azar,
__            .!..),..s\.         .5,-- -.., N.A. ( \ (-• *\c,0_,             ----q- 0:-.       Nc_-,(...\(0,— •
        Inmate              signature:
                                                                      (    w
                                                                      "--FOR OFFICIAL USE ONLY - LEVEL 2 REVIEW
                                                                                                                                                                                Date: 02,, 5//9


    Date received:
                                             C5J
                                                       0 ) 1/                          Disposition:                      [Z__e_2L._                             Date of disposition:                411,--)1 )n.
                                                                                                                                                                                                                     I 7 •
    Reasons:                                                                                                                     t.,
    •                                                                                                                                                                                                                          .
                               You're filing a Level 2 Grievance Appeal on a Level 1 Grievance that was rejected for time frame. As stated in the disposition
                               provided by Acting Warden Carlos you must file your appeal within 30 Calendar days of the occurrence or discovery In accordance
                               with Administrative Directive 9.6 inmate Administrative Remedies. Your Level 2 appeal Is rejected and is not subject to further
                               appeal. Your remedy does not meet the criteria to be flied, reviewed or answered by the Level 3 Reviewer,

        Level 2 reviewedisupp.--
         0              This grievance may be appealed within 5 days to Level 3.
          l'eu-Ilave-axbausted-the-Dep-avtment!s-AcIrnini.stratizaRemecties.-Appeal to Level 3 will not be answered.
                                           Appeal of Level 2 Decision to Level 3
    I am appealing the Level 2 decision because:




                                                                                                                                                                           -                                                       _
    Inmate signature:                                                                                                                                                          I Date:
                                                                 Deposit your appeal in the "Administrative Remedies" box.
.                                                                      FOR OFFICIAL USE ONLY - LEVEL 3 REVIEW
    Date received:                                                                  I Disposition:                                                             I Date of disposition:                                      •
    Reasons:
                                                                                                                                                                                                                           •




    Level 3 reviewer:
Case 3:19-cv-00939-SRU Document 20-3 Filed 03/05/20 Page 1 of 16




       ATTACHMENT B
     Case 3:19-cv-00939-SRU Document 20-5 Filed 03/05/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


KIMORAH PARKER                                : CIVIL NO. 3:19CV939 (SRU)

V.

CORRIGAN RADGOWSKI DOC
STAFF, ET AL.                                       MARCH 5, 2020


                   DEFENDANTS' RULE 56 (A)(1) STATEMENT

I.   FACTS

     1.    The plaintiff is a pro se inmate. (Complaint)

     2.    The defendants are correctional officials. (Id.)

     3.    The plaintiff complains about an incident of August 17, 2018, during which

           the defendants allegedly used excessive force. (Initial Review Order)

     4.    The plaintiff filed two administrative grievances concerning the incident of

           August 17, 2018. (Plaintiff's discovery motion; ECF #14)

     5.    The first administrative grievance was dated January 21, 2019. (Id., pg. 11-12)

     6.    The first administrative grievance was returned without disposition, for various

           reasons. (Attachment 5)

     7.    The second administrative grievance was dated March 5, 2019 and was rejected

           because it was untimely. (Id., Pg. 14)

     8.    On April 25, 2019, the plaintiff filed a Level 2 Grievance appeal, which was

           untimely. (Id., pg. 15)

     9.    Neither Administrative Grievance filed by the plaintiff concerned the issues raised

           in the plaintiff's Complaint. (Compare Complaint with ECF #14)
Case 3:19-cv-00939-SRU Document 20-4 Filed 03/05120 Page 1 of 2




      ATTACHMENT C
          Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 2 of 15




                  State of Connecticut         Directive Number     Effective Date   Page 1 of 14
                Department of Correction               9.6             8/15/2013
   40                ADMINISTRATIVE
                                               Supersedes
"%405                  DIRECTIVE
                                               Inmate Administrative Remedies, dated 11/27/2012
Approved By                                    Title


              09411.00                                       Inmate Administrative Remedies
                                  •

   Interim Commissioner James E. Dzurenda

     1.       Policy. The Department of Correction shall provide a means for an inmate
              to seek formal review of an issue relating to any aspect of an inmate's
              confinement that is subject to the Commissioner's authority. The Inmate
              Administrative Remedies Process enables the Department to identify
              individual and systemic problems, to resolve legitimate complaints in a
              timely manner and to facilitate the accomplishment of its mission,

     2.        Authority and Reference.

               A.        United States Code, 42 USC 1997e and 42 USC 12101 et seq.
               B.        Code of Federal Regulations, 28 CFR 40, Standards for Inmate
                         Grievance Procedures.
               C.        Porter v. Nussle, 534 US 516 (2002).
               D.        Connecticut General Statutes, Chapter 53 and Sections 18-81 and 18-
                         81y.
               E.        Regulations of Connecticut State Agencies, Sections 4-157-1 through
                         4-157-17.
               F.        Administrative Directives 2.17, Employee Conduct; 4.7, Records
                         Retention; 6.10, Inmate Property; 6.14, Security Risk Groups; 8.9,
                         Health Services Review; 9.2, Offender Classification; 9.4,
                         Restrictive Status; 9.5, Code of Penal Discipline; 9.9, Protective
                         Management; and 10.7, Inmate Communications.
               G.        American Correctional Association, Standards for the Administration
                         of Correctional Agencies, Second Edition, April 1993, Standards 2-
                         CO-3C-01 and 2-00-4B-03.
               H.        American Correctional Association, Standards for Adult Correctional
                         Institutions, Fourth Edition, January 2003, Standard 4-4284.
               I.        American Correctional- ASseciation Performance-Based-Standards for -
                         Adult Local Detention Facilities, Fourth Edition, June 2004,
                         Standard 4-AIDF-6B-01,
               J.        American Correctional Association, Standards for Adult Probation and
                         Parole Field Services, Third Edition, August 1998, Standard 3-3179.

     3.        Definitions. For the purposes stated herein, the following definitions
               apply:

                         Administrative Remedies Coordinator. An employee of the facility
                         designated by the Unit Administrator to coordinate the Inmate
                         Administrative Remedies Process.
               B.        Appeal. The application for formal review of an agency decision,
               C.        Compromised. The application for administrative remedy has
                         sufficient merit that some modification of the existing decision is
                         warranted.
               D.        Denied. The application for administrative remedy is without merit.
               E.        Direct Contact Employee. An employee who has daily or regular
                         supervision of inmates as part of the employee's job.
               F.        Grievance. A written complaint filed by an inmate on the inmate's
                         own behalf in accordance with the procedures stated herein.
             Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 3 of 15


Directive Number                       Effective Date                  Page 2 of 14
                    9.6                           8/15/2013
Title
                                      Inmate Administrative Remedies

                G.        Inmate. A person in the custody of the Commissioner of Correction to
                          include those confined in a facility or under community supervision.
                H.        Rejected. The application for administrative remedy does not meet
                          the application requirements of the particular remedy.
                I.        Unit. An organizational component of the Department, including
                          correctional institutions, correctional centers, and Parole and
                          Community Services offices.
                J.        Unit Administrator. The person in charge of a facility or unit
                          specified in Section 3(H) of this Directive.
                K.        Upheld. The application for administrative remedy is granted.
                L.        Withdrawn. The inmate voluntarily discontinues the pursuit of an
                          administrative remedy,

        4.      Administrative Remedies. There are several administrative remedies, each
                addressing a different aspect of correctional management.

                A.        Inmate Grievance Procedure. The Inmate Grievance Procedure is
                          outlined in Section 6 of this Directive. The Inmate Grievance
                          Procedure provides an administrative remedy for all matters subject
                          to the Commissioner's authority that are not specifically identified
                          in Sections 4(B) through 4(I) of this Directive.
                B.        Appeal of a Classification Decision. An appeal of a classification
                          decision shall be in accordance with Section 7 of this Directive.
                C.        Appeal of a Special Management Decision. An appeal of a special
                          management decision shall be in accordance with Section 8 of this
                          Directive.
                D.        Appeal of a Security Risk Group Member Designation. An appeal of a
                          Security Risk Group Member designation shall be in accordance with
                          Section 9 of this Directive.
                E.        Appeal of a Disciplinary Action. An appeal of a guilty finding
                          received at a disciplinary hearing shall be in accordance with
                          Section 10 of this Directive.
                F.        Appeal of Decision to Reject Religious or Educational Tapes/CDs Not
                          Available in the Commissary. An appeal of a decision to reject
                          religious or educational tapes/CDs not available in the commissary
                          shall be in accordance with Section 11 of this Directive.
               _ G.       Appeal of a Media Review Committee Decision. An appeal of a Media
                          Review Committee decision shall be in accordance with Section 12 of
                          this Directive.
                H.        Appeal of a Decision to Reject Unacceptable Correspondence. An
                          appeal of a decision to reject unacceptable correspondence shall be
                          in aocordanoe with Section 13 of this Directive,
                I.        Appeal of a Furlough Decision. An appeal of a furlough decision
                          shall be in accordance with Section 14 of this Directive.
                J.        Appeal of an Americans with Disabilities Act (ADA) Decision. An
                          appeal of an ADA decision shall be in accordance with Section 15 of
                          this Directive.
                K.        Property Claim. Provisions for filing a claim of lost or damaged
                          property shall be in accordance with Section 16 of this Directive.
                L.        Health Services Review. Request for review of any matter relating to
                          the delivery of health care services shall be in accordance with
                          Administrative Directive 8.9, Health Services Review.
                M         Appeal of Determination of Retroactive RREC credits. An appeal of a
                          determination of retroactive RREC credits shall be in accordance
                           with Section 17 of this Directive.
             Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 4 of 15


Directive Number                       Effective Date                  Page 3 of 14
                  9.6             '               8/15/2013
Title
                                      Inmate Administrative Remedies


        5.      General Provisions. The following provisions shall apply to all
                administrative remedies:



                A.      Notice.

                        1.    Administrative Directive 9.6, Inmate Administrative Remedies,
                              shall be published in English and Spanish. Each inmate, direct
                              contact employee (to include any direct contact contractor)
                              shall be issued a written summary of Administrative Directive
                              9.6, Inmate Administrative Remedies, upon initial contact with
                              the Department. An inmate whose primary language is Spanish
                              shall receive a copy translated into Spanish. Appropriate
                              provision shall be made for those who do not read, speak - or
                              understand English or Spanish. Inmates who are impaired or
                              disabled shall receive assistance as necessary.
                        2.    English and Spanish copies of Administrative Directive 9.6,
                              Inmate Administrative Remedies, shall be available in each
                              library and shall be available to an inmate upon request.
                        3.    During orientation, each inmate shall receive verbal
                              instruction on AdminiStrative Directive 9.6, Inmate
                              Administrative Remedies, the subject matters that each
                              pertains to, the forms used for filing, and the provisions for
                              filing. This instruction shall encourage questions and take
                              place as part of the orientation curriculum, no later than two
                              (2) weeks after admission.
                        4.    Staff shall receive verbal instruction regarding
                              Administrative Directive 9.6, Inmate Administrative Remedies
                              during orientation training.

                B.      Access. Each inmate in the Department's custody shall have access to
                        Administrative Directive 9.6, Inmate Administrative Remedies.
                        Special provisions shall be made to ensure access for the impaired'
                        or disabled, illiterate or those with language barriers.
                                   - -     -            _
                        1.    Any inmate who needs assistance in using the Inmate
                              Administrative Remedies Process shall receive assistance upon
                              request.
                        2.    Access to the Inmate Grievance Procedure shall only be limited
                              as a result of abuse of the Inmate Grievance Procedure in
                              accordance with Section 6(N) of this Directive or failure'to
                              comply with the Inmate Grievance Procedure.

                C.      Depositories and Collection. All grievances, appeals and property
                        claims shall be submitted by depositing them in a locked bok cle'arly
                        marked as 'Administrative Remedies'. The Unit Administrator shall
                        ensure that an adequate number of collection boxes are accessible
                        within the facility.
                D.      Administrative Remedies Coordinator. The Unit Administrator shall
                        appoint two employees of the facility to be Administrative Remedies
                        Coordinators, one as the primary coordinator and the other to serve
                        as the secondary coordinator. The Unit Administrator shall arrange
                        for the training of each Administrative Remedies Coordinator. The
                        Administrative Remedies Coordinator shall: •
        Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 5 of 15


Directive Number                  Xffective Date                  Page. 4 of 14
               9.6                           8/15/2013
Title
                                 Inmate Administrative Remedies

                     1.   ensure that notice and instruction regarding the Inmate
                          Administrative Remedies Process is provided to each inmate
                          during orientation;
                     2.   ensure that current administrative remedy forms are available
                          in all housing units;
                     3.   ensure that the current Administrative Directive 9.6, Inmate
                          Administrative Remedies, is available in the library and to
                          any inmate who requests it;
                     4.   ensure that collection of administrative remedy forms is
                          conducted each business day;
                     5.   complete and forward CN 9603, Administrative Remedy Receipt to
                          the inmate and place a copy of the receipt in the appropriate
                          file;
                     6.   ensure that each CN 9602, Inmate Administrative Remedy Form is
                          properly logged and routed for investigation and response in
                          accordance with Attachment A, Administrative Remedies Routing
                          Chart; and,
                     7.   assist the Unit Administrator to act within the scope and
                          authority of the Inmate Administrative Remedies Process.

             E.      Administrative Remedy Filing. A request for an administrative remedy
                     must be filed in accordance with the following provisions:

                     1.    A request for an administrative remedy must be filed, in
                           writing, on CN 9602, Inmate Administrative Remedy Form.
                     2.    Each request for an administrative remedy must be submitted on
                           a separate CN 9602, Inmate Administrative Remedy Form, or CN
                           9609, Lost/Damaged Property Investigation Form, as
                           appropriate.
                     3.    The request for an administrative remedy and the action sought
                           should be stated simply and coherently.
                     4.    The length of the request for an administrative remedy shall
                           be restricted to the space available on the face of the CN
                           9602, Inmate Administrative Remedy Form and one (1) additional
                           8 1/2 x 11 inch page.
                     5.    The request for an administrative remedy must be free of
                           obscene or-vulgar language or content. .         - .
                     6.    The request for an administrative remedy must be filed by an
                           inmate who is personally affected.by the subject of the
                           request and shall not be filed by'an inmate on behalf of
                           another.
                     7.    A repetitive request for administrative remedy may not be
                           filed by the same inmate when a final response has been
                           provided and there has been no change in any circumstances
                           that would affect the response; or when the initial request
                           for an administrative remedy is still in process.

             F.      Process Integrity. The Unit Administrator shall ensure that no
                     employee who is the subject of an investigation shall investigate or
                     participate in the resolution of an administrative remedy.
             G.      Monitoring and Evaluation. The Unit Administrator shall conduct an
                     evaluation of the Inmate Administrative Remedies Process in May of
                     each year. Inmates and employees shall be afforded an advisory role
                     in the evaluation, which shall include a review of both the
                     effectiveness and credibility of the Inmate Administrative Remedies
                     Process and recommendations for revision. An annual report for each
                     fiscal year shall be presented to the Commissioner by September 1 of
             Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 6 of 15



Directive Number                    Effective Date                  Page 5 of 14
                 9.6                            8/15/2013
Title
                                   Inmate Administrative Remedies

                       each year. The report shall include the findings and recommendations
                       of the evaluation process, statistical data regarding the number and
                       type of remedies and dispositions, For the Inmate Administrative
                       Remedies Process, the report shall also include the level of
                       disposition, sample responses from each level, remedies granted, and
                       evidence of compliance with time limits at each level of decision.
                H.     Petitions. Petitions are not an authorized method of accessing the
                       Inmate Administrative Remedies Process and shall not receive a
                       written response. Inmates must use the Inmate Administrative
                       Remedies Process to seek formal review of an issue.
                I.     Reprisal against Staff. No staff member who participates in the
                       processing of an administrative remedy shall be affected negatiVely
                       for participation in the resolution of any administrative remedy.
                J.     Reprisal against Inmates. No inmate shall suffer negative
                       consequences such as denial or limitation of access to any
                       privilege,. service or program offered by the facility either
                       formally or informally for good faith participation in the Inmate
                       Administrative Remedies Processes outlined in Administrative
                       Directive 2.17, Employee Conduct.
                K.     Connecticut Inmates Housed in Other States/Jurisdictions.
                       Connecticut inmates housed in other states/jurisdictions must
                       utilize and exhaust the Inmate Administrative Remedies Process of
                       the receiving state/jurisdiction for an issue relating to any aspect
                       of an inmate's confinement that is subject to the receiving
                       state/jurisdiction's authority.

                       Connecticut inmates hobsed in other states/jurisdictions shall have
                       30 calendar days to file a grievance with the Connecticut Department
                       of Correction upon exhausting the receiving state/jurisdiction's
                       Inmate Administrative Remedies Process.

        6.      Inmate Grievance Procedure. The Inmate Grievance Procedure shall be the
                administrative remedy for any issue relating to policy and procedure, and
                compliance with established provisions.

                A.     Informal Resolution. An inmate must attempt to seek informal
                       resolution prior to filing.an-inmate grievance- The inmate, may_
                       attempt to resolve the issue verbally with the appropriate staff
                       member or with a supervisor/manager. If the verbal option does not
                       resolve the issue, the inmate shall -submit a written request via CN
                       9601, Inmate Request Form. The inmate must clearly state the problem
                       and the action requested to remedy the issue. The request must he
                       free of obscene or vulgar language or content. The completed CN
                       9601, Inmate Request Form shall then be addressed to the appropriate
                       staff member and deposited in the appropriate collection box. The
                       Unit Administrator shall ensure that inmate request forms are
                       collected and delivered in a timely manner. Inmate request forms
                       shall be available in all housing units. A response to the inmate
                       shall be made within 15 business days from receipt of the written
                       request. The Unit Administrator shall post in each housing unit a
                       list of staff members to whom inmate requests should be addressed to
                       for each of the grievable subjects.
                B.     Grievable Matters. All matters subject to the Commissioner's
                       authority for which another remedy is not provided are grievable.
                       Refer to Section 4 of this Directive for a list of administrative
                       remedies other than the Inmate Grievance Procedure.
         Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 7 of 15



Directive Number                    Effective Date                  Page 6 of 14
                 9.6                           8/15/2013
Title
                                   Inmate Administrative Remedies

            C.         Filing a Grievance. An inmate may file a grievance if the inmate is
                       not satisfied with the informal resolution offered. The inmate shall
                       attach CN 9601, Inmate Request Form, containing the appropriate
                       staff member's response, to the CN 9602, Inmate Administrative
                       Remedy Form. If the inmate was unable to obtain a blank CN 9601,
                       Inmate Request Form, or did not receive a timely response to the
                       inmate request, or for a similar valid reason, the inmate shall
                       include an explanation indicating why CN 9601, Inmate Request Form,
                       is not attached. The completed CN 9602, Inmate Administrative Remedy
                       Form, along with any relevant documents, shall be deposited in the
                       Administrative Remedies box. The grievance must be filed within 30
                       calendar days of the occurrence or discovery of the cause of the
                       grievance.
             D.        Disposition and Remedy. Each inmate grievance shall be reviewed,
                       investigated and decided with the outcome indicated by one of the
                       following dispositions! Rejected, Denied, Compromised, Upheld or
                       Withdrawn. Each disposition shall be documented on CN 9602, Inmate
                       Administrative Remedy Form and, when applicable, CN 9604, Inmate
                       Grievance Appeal Form - Levels 2/3. Grievances that are upheld shall
                       be given an appropriate and meaningful remedy. Such remedies may
                       include, but not be limited to:

                       1.    corrective action to rectify the matter being grieved;
                       2.    changes in written policies and procedures or in their
                             interpretation or application;
                       3.    enforcement of existing policies and procedures; or,
                       4.    development of policies and procedures pertaining to
                             the grievance.

             E.        Grievance Returned Without Disposition. A grievance may be returned
                       without disposition to the inmate for failure to:

                       1.    attempt informal resolution;
                       2.    adequately explain why a response to CN 9601, Inmate Request
                             Form, is not attached; or,
                       3.    comply with the provisions of Section 5(E)(1-5) of this
                             Directive. - - - -

                       Returned without disposition signifies that the grievance has not
                       been properly filed and may be re-filed after the inmate has
                       corrected the error. CN 9606, Grievance Returned Without Disposition
                       shall be attached to all grievances returned without disposition to
                       indicate the reason for the return.

             F.        Rejection of Grievances. Any grievance which does not meet the
                       criteria specified in Sections 5(E) (6 and 7) and 6(A through C) of
                       this Directive may be rejected.
             G.        Grievance Appeals. A grievance that is denied or rejected may be
                       appealed to the next level as provided for in Sections 6(K) and 6(L)
                       of this Directive. A grievance returned without disposition due to a
                       failure to comply with the procedural requirements of Sections
                       5(E) (1-5) and 6(D) of this Directive may not be appealed.
              H.       Appropriate Review. A grievance about a matter that is beyond the
                       authority of lower level(s) of review may be sent by the lower level
                       reviewer directly to the appropriate level of review. In such case
                       the time limit(s) of the lower level(s) shall be combined with the
                       time limit of the appropriate review level and the grievant shall be
        Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 8 of 15


Directive Number                   Effective Date                  Page 7 of 14
               9.6                            8/15/2013
Title
                                  Inmate Administrative Remedies

                     notified of the review process and of the time frame for response.
                     If the grievance is upheld, the time necessary to implement the
                     change(s) may exceed the time limit for review.
             I.      Level 1 Review. The Level 1 decision shall be made by the Unit
                     Administrator. The grievance shall be reviewed for compliance with
                     the Inmate Grievance Procedure and investigated if the grievance is
                     accepted. The response shall be in writing within 30 business days
                     of receipt by the Level 1 Reviewer and shall include a statement of
                     the remedy for a grievance that is upheld or compromised, or of the
                     reason a grievance is denied or rejected. The Level 1 Reviewer shall
                     notify the inmate of the Level 1 disposition and, if necessary,
                     shall include an appeal form. If a response to a Level 1 grievance
                     is not received within 30 business days, an inmate may appeal to
                     Level 2.
             J.      Time Limit Extensions. With notice to the grievant, a reviewer may
                     extend the time limit for a response up to 15 business days using CN
                     9605, Inmate Grievance Procedure - Notice of Time Extension. A
                     grievant may request a time extension of up to 15 calendar days to
                     file an appeal by sending a written CN 9601, Inmate Request Form, to
                     the Administrative Remedies Coordinator. A request by the grievant
                     may be granted at the discretion of the reviewer to whom the appeal
                     is to be sent.
             K.      Level 2 Review, An inmate may appeal a Level 1 disposition to Level
                     2 within five (5) calendar days of receipt of the decision. The
                     Level 2 review shall be made in accordance with the following:

                      1.    A grievance appeal filed by an inmate confined in a
                            Connecticut correctional facility shall be decided by the
                            appropriate District Administrator.
                      2.    A grievance appeal filed by an inmate housed out of state
                            shall be decided by the Director of Sentence Calculation and
                            Interstate Management (SLIM)
                      3.    A grievance appeal filed by an inmate supervised in the
                            community shall be decided by the Director of Parole and
                            Community Services.

                     .The Level 2 response shall_be in writing within 30 business days of.
                      receipt by the Level 2 Reviewer and shall include a statement of the
                      remedy for a grievance, which is upheld or compromised, or of the
                      reason a grievance is denied or rejected. Level 2 shall be the final
                      level of appeal for all grievances except as provided in Section
                      6(L) of this Directive.

             L.       Level 3 Review. An inmate may appeal a Level 2 disposition to Level
                      3 within five (5) calendar days of receipt of the disposition when
                      such review is restricted to a grievance that:

                      1.    challenges Department level policy;
                      2.    challenges the integrity of the grievance procedure; or,
                      3.    Exceeds the established 30 business day time limit for a Level
                            2 grievance response.

                      The Level 3 review shall be made by the Commissioner or designee.
                      The response shall be in writing within 30 business days of receipt
                      by the Level 3 Reviewer.
        Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 9 of 15


Directive Number                     Effective Date                  Page 8 of 14
                  9.6                           8/15/2013
Title
                                    Inmate Administrative Remedies




             M.         Limitations. Any Level-2 Administrative Remedy submitted as a result
                        of an inmate not receiving a response to a level-1 Administrative
                        Remedy within 30 business days, must be filed within 65 days from
                        the date of filing the Level-1 Administrative Remedy.

                        Any Level-3 Administrative Remedy submitted as a result of an inmate
                        not receiving a response to a Level-2 Administrative Remedy within
                        30 business days, must be filed within 35 days of filing the Level-2
                        Administrative Remedy.

                        All inmates shall be subject to these limitations. Any
                        Administrative Remedy that exceeds the time limits set forth above
                        shall be rejected.


           N.           Withdrawal. An inmate may withdraw a grievance. A grievance
                        withdrawal must be filed in writing utilizing CN 9607, Inmate
                        Grievance Withdrawal Form.
           O.           Abuse. An inmate may be deemed to be abusing the grievance procedure
                        if any of the following conditions are met:

                        1.    an inmate files more than seven (7) grievances in any 60 day
                              calendar period;
                        2.    an inmate files repetitive grievances addressing the same
                              issue when the established time for response has not elapsed;
                        3.    an inmate files repetitive grievances when a valid response
                              has been provided and there has been no change in any
                              circumstances that would affect the response; or,
                        4.    an inmate files harassing grievances.

                        A determination of abuse shall be made by the Unit Administrator in
                        writing and shall stipulate the restriction(s) imposed and its
                        duration. Restrictions may include: (a) total denial of access to
                        the grievance procedure; _(b). a limitation on the number of
                        grievances that may be filed; and, (c) a restriction as to the
                        subject matter that may be grieved.

                        A determination of abuse may be appealed to the appropriate District
                        Administrator by completing and depositing CN 9602, Inmate
                        Administrative Remedy Form in the Administrative Remedies box. The
                        decision of the District Adminiptrator shall not be subject to
                        further appeal.

            P.          Records.

                        1.    General Requirements.

                              a.     A grievance file shall be maintained at each level for
                                     each grievance. The grievance file shall include a copy
                                     of the grievance, each response, and any supporting
                                     documents submitted in support of the grievance,
                                     presented during investigation, or relied upon in the
                                     decision.
         Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 10 of 15


Directive Number                 Effective Date                  Page   9   of   1.4
               9.6                          8/15/2013
Title
                                Inmate Administrative Remedies

                          b.    CN 9608, Grievance Log, shall be maintained at each
                                level and shall include the name and number of the
                                grievant, the dates of initial receipt and of the
                                response at that level, a brief description of the
                                problem and the disposition.
                          c.    A monthly report shall be provided to the Unit
                                Administrator to include:

                                1,     the number of Level 1, 2 and 3 grievances filed
                                       for the month;
                                2.     the Level 1 grievances categorized by subject;
                                       and,
                                3.     the kind and number of dispositions for the
                                       month.

                     2.   Retention. CN 9608, Grievance Log, shall be retained as the
                          official record, and each completed grievance shall be
                          maintained at the facility for five (5) years or until all
                          litigation is resolved, whichever comes later in accordance
                          with Administrative Directive 4.7, Records Retention.
                     3.   Restriction. No copy of a grievance or adverse reference to
                          any grievance shall be placed in an inmate's master file.
                     4.   Confidentiality. The contents of the grievance file, grievance
                          log (CN 9608), and any record of an inmate's participation in
                          any grievance proceeding shall be confidential and access
                          restricted to authorized personnel. All files shall be
                          maintained in a locked cabinet not accessible to any person
                          other than the Administrative Remedies Coordinator(s) or Level
                          1 reviewer. The Administrative Remedies Coordinator(s)
                          involved in the disposition of a grievance shall have access
                          to records and information essential to the resolution of the
                          grievance. This section shall not be cause for immunity from
                          disciplinary action based on statements made in a grievance.

        7.   Appeal of a Classification Decision. A classification decision may be
             appealed by completing and depositing CN 9602, Inmate Administrative
             Remedy Form, in the Administrative Remedies box within_15 calendar days_of
             a decision regarding:

             A.      risk level' decisions;
             B.      needs level decisions, except medical and mental health in
                     consultation with relevant health care providers;
             C,      community release, except decisions made by the Board of Pardons and
                     Pax'oles;
             D.      job or program assignments;
             E.      extended family visits; and,
             F.      Special Monitoring Status (with the exception of inmates completing
                     Administrative Segregation, Chronic Discipline, Security Risk Group
                     Member Program or Special Needs Management).

             An appeal of a classification decision made by facility staff shall be
             decided by the Unit Administrator. An appeal of a classification decision
             made by the OCPM Unit shall be decided by the Director of OCPM, with the
             exception of special management decisions, which shall be in accordance
             with Section 8 of this Directive. The Unit Administrator or the Director
             of OCPM shall respond in writing within 15 business days of receipt of the
             Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 11 of 15



Directive Number                     Effective Date                  Page 10 of 14
                  9.6                            8/15/2013
Title
                                    Inmate Administrative Remedies

                appeal. The decision of the Unit Administrator or the Director of OCPM
                shall not be subject to further appeal.

                Placement on Special Monitoring upon completion of Administrative
                Segregation, Chronic Discipline, Close Custody, Close Monitoring or
                Special Needs Management shall not be subject to appeal. An appeal of a
                Special Monitoring placement (for reasons other than stated above) shall
                be decided by the appropriate District Administrator. The decision of the
                District Administrator shall not be subject to further appeal.

                Transitional Supervision denials and inmates with a firm voted-to-parole
                date who have been denied halfway house placement are not required to
                submit an appeal. These denials shall be automatically reviewed by the
                appropriate District Administrator. The decision of the District
                Administrator shall not be subject to further appeal.

        8.      Appeal of a Special Management Decision. An initial special management
                decision may be appealed by completing and depositing CN 9602, Inmate
                Administrative Remedy Form, in the Administrative Remedies box within 15
                calendar days of a decision regarding:

                A.      Administrative Segregation;
                B.      Special Needs Management;
                C.      High Security;
                D.      Chronic Discipline; and,
                E.      Protective Custody.

                The Deputy Commissioner of Operations shall respond in writing within 15
                business days of receipt of the appeal. The decision of the Deputy
                Commissioner of Operations shall not be subject to further appeal.

        9.      Appeal of a Security Risk Group Member Designation. An initial. Security
                Risk Group Member designation may be appealed by completing and depositing
                CN 9602, Inmate Administrative Remedy Form, in the Administrative Remedies
                box within 15 calendar days of the notice of designation. The appropriate
                District Administrator shall respond in writing within 15 business days of
                receipt of-the-appeal; The decision-of the District Administrator shall.—
                not be subject to further appeal.

                In reviewing an inmate's appeal, the District Administrator shall consult
                with the Director of Security prior to changing an inmate's Security Risk
                Group Member designation.

        10.     Appeal of a Disciplinary Action. A guilty finding received at a
                disciplinary hearing may be appealed by completing and depositing CN 9602,
                Inmate Administrative Remedy Form, in the Administrative Remedies box
                within 15 calendar days of the notice of decision. Form CN 9602, Inmate
                Administrative Remedy Form shall be reviewed by the District Administrator
                of the district where the disciplinary report was adjudicated. The
                District Administrator shall respond to any appeal within 15 business days
                of the receipt. The District Administrator shall not delegate the
                authority to respond to any disciplinary appeal. Disciplinary action
                resulting from a guilty plea shall not be subject to an appeal.

                 The District Administrator may alter disciplinary action in any way that
                 best serves the correctional objectives of the State of Connecticut. The
         Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 12 of 15


Directive Number                 Effective Data                  Page 11 of 14
                9.6                         8/15/2013
Title
                                Inmate Administrative Remedies

              decision of the District Administrator shall not be subject to further
              appeal.

              Any disciplinary sanction/penalty given to an inmate as a result of a
              guilty finding that is subsequently overturned on appeal shall not be
              imposed, only to the extent it has not yet been served or completed.

        11.   Appeal of Decision to Reject Religious or Educational Tapes/CDs Not
              Available in the Commissary. A facility decision to reject tapes/CDs that
              are religious or educational in nature (not available in the commissary)
              may be appealed by completing and depositing CN 9602, Inmate
              Administrative Remedy Form, in the Administrative Remedies box within 15
              calendar days of receipt of CN 61007, Outside Tape/CD Rejection Notice.
              The Unit Administrator shall respond in writing within 15 business days of
              receipt of the appeal. The decision of the Unit Administrator shall not be
              subject to further appeal.

        12.   Appeal of a Media Review Committee Decision. A Media Review Committee
              decision may be appealed by completing and depositing CN 9602, Inmate
              Administrative Remedy Form, in the Administrative Remedies box within 15
              calendar days of receipt of CN 61007, Outside Tape/CD Rejection Notice or
              CN 100702, Publication Rejection Notice, as appropriate. The
              Commissioner's designee, the Director of Security, shall respond in
              writing within 15 business days of receipt of the appeal. The decision of
              the Director of Security shall not be subject to further appeal.

        13.   Appeal of a Decision to Reject Unacceptable Correspondence. A decision to
              reject unacceptable correspondence may be appealed by completing and
              depositing CN 9602, Inmate Administrative Remedy Form, in the
              Administrative Remedies box within 15 calendar days of notification of the
              decision to reject the unacceptable correspondence. The facility
              appropriate District Administrator shall be the appeal respondent with
              final authority regarding matters other than Security Risk Group
              materials. The Director of Security shall respond in writing within 15
              business days of receipt of the appeal of a decision to reject Security
              Risk Group correspondence. The decision of the Director of Security shall
              not be_subjept to further appeal.. _

        14.   Appeal of a Furlough Decision. A furlough decision may be appealed by
              completing and depositing CN 9602, Inmate Administrative Remedy Form, in
              the Administrative Remedies box within 15 calendar days of the notice of
              decision. The Unit Administrator shall respond in writing within 15
              business days of receipt of the appeal. The decision of the Unit
              Administrator shall not be subject to further appeal.

        15.   Appeal of an Americans with Disabilities Act (ADA) Decision. An ADA
              decision may be appealed by completing and depositing CN 9602, Inmate
              Administrative Remedy Form, in the Administrative Remedies box within 15
              calendar days of meeting with the Unit ADA Coordinator.

              The'Department ADA Coordinator in consultation with the appropriate
              District Administrator shall respond in writing within 15 business days of
              receipt of the appeal. The decision of the Department ADA Coordinator
              shall not be subject to further appeal.

        16.   Property Claim. The Department's Lost Property Board shall hear and
              determine any claim by an inmate in a correctional facility who seeks
        Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 13 of 15


Directive Number                  Effective Date                  Page   12 of 14
               9.6                           8/15/2013
Title
                                 Inmate Administrative Remedies

            compensation not exceeding three thousand five hundred dollars ($3,500.00)
            for lost or damaged personal property. Denied property claims exceeding
            three thousand five hundred dollars ($3,500.00) or property claims filed
            by inmates not in a Connecticut correctional facility must be filed with
            the State Claims Commissioner in accordance with Section 16(F) of this
            Directive.

             A.      Composition of Lost Property Board. Lost Property Board members
                     shall be appointed by the Deputy Commissioner of Operations.
             B.      Property Claim Procedure:If an inmate contends the Department is
                     responsible for the loss of or damage to, any of the inmate's
                     personal property, the inmate shall follow the property claims
                     procedure. Property claims must be filed within one (1) year of when
                     the inmate knew or should have known of the loss or damage. The
                     property claim filing procedure shall,be as follows.

                     1.    The inmate shall complete and deposit CN 9609, Lost/Damaged
                           Property Investigation Form in the Administrative Remedies
                           box. Form CN 9609, Lost/Damaged Property Investigation Form,
                           shall be available in all housing units. The inmate shall
                           attach CN 9601, Inmate Request Form, to CN 9609, Lost/Damaged
                           Property Investigation Form, indicating that the inmate has
                           attempted to resolve the property issue informally in
                           accordance with Administrative Directive 6.10, Inmate
                           Property. If the property issue is resolved at this level, the
                           inmate shall complete and submit CN 9610, Property
                           Investigation Withdrawal, to the Administrative Remedies
                           Coordinator to indicate that the issue has been resolved.
                     2.    If issue is still unresolved after submitting CM 9609,
                           Lost/Damaged Property Investigation Form, the inmate may elect
                           to continue pursuing resolution by completing CM 9611,
                           Property Claim. The inmate shall obtain CN 9611, Property
                           Claim from the Administrative Remedies Coordinator.
                     3.    The inmate shall mail the completed and notarized claim form,
                           along with related documents, to the attention of the Lost
                           Property Board at 24 Wolcott Hill Road, Wethersfield,
                           Connecticut 06109-

             C.      Submission of Documentation. The Administrative Remedies Coordinator
                     shall provide the Lost Property Board with a written report on the
                     claim, to include a copy of CN 9611, Property Claim, along with all
                     applicable documentation' within 30 calendar days of request of an
                     investigation.

                     When a property complaint is resolved at the facility level, the
                     original CN 9610, Property Investigation Withdrawal, shall be placed
                     in the inmate's central property file at the facility. If, after a
                     property claim has been filed, the issue is resolved prior to the
                     conclusion of the Lost Property Board's investigation, CN 9613,
                     Property Claim Settlement, shall be completed. The original CN 9613,
                     Property Claim Settlement, shall be placed in the claim file and a
                     copy in the inmate's central property file.

             D.      Claim Fees. A $25.00 filing fee shall be required for all claims
                     filed with the Lost Property Board. Fees may be waived for good
                     cause by the Department's Claims Office. If the inmate has
                     insufficient funds to pay the filing fee, the inmate may submit CN
         Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 14 of 15


Directive Number                       Effective Date                  Page 13 of 14
                9.6                               8/15/2013
Title
                                      Inmate Administrative Remedies

                      9612, Application for Deferment of Filing Fee. Payment of the fee
                      may either be waived or an obligation may be established on the
                      inmate's trust fund account. If an obligation is established on the
                      trust fund account, twenty percent (20%) of all subsequent funds -
                      received by the inmate shall be credited against the obligation
                      until the obligation is satisfied.
              E.      Decision. The Lost Property Board shall review all documents related
                      to the claim and decide the claim on its merits. If, upon review of
                      the documents presented, the Lost Property Board determines that the
                      claim has merit as presented, it shall award appropriate damages to
                      the inmate. Otherwise, the Lost Property Board shall hold a hearing
                      to determine whether or not the Department is liable for the loss
                      and the appropriate damages. If the Lost Property Board determines
                      that a hearing shall be held, the inmate shall be given at least 24
                      hours notice utilizing CN 9614, Property Claim Hearing Notification,
                      and an opportunity to be heard at the hearing. The inmate may
                      present witness testimony in the form of written statements.

                      The Lost Property Board shall have up to one (1) year from the date
                      the inmate's property claim is received to review, investigate and
                      render a decision. The one (1) year limit may be extended when
                      justified by good cause. Extensions to the one (1) year limit shall
                      be documented on CN 9614, Property Claim Hearing Notification.

              F.      Filing a Claim with the State's Claims Commissioner. If the Lost
                      Property Board denies a claim in whole or in part, the inmate may,
                      not later than 60 calendar days after such decision, present the
                      claim to the Claims Commissioner by forwarding the same CN 9611,
                      Property Claim, along with any relevant documents, to the attention
                      of the State Claims Commissioner at 165 Capitol Avenue Room 123
                      Hartford, Connecticut 06106.


        17.   Appeal of Determination of Retroactive-RREC credits. The determination of
              the number of retroactive credits an inmate may receive can be appealed by
              completing and depositing CN 9602, Inmate Administrative Remedy Form, in
              the Administrative Remedies box within 15 calendar_days of the notice of _
              decision. The Unit Administrator shall respond in writing within 15
              business days of receipt of the appeal. The decision of the Unit
              Administrator shall not be subject to further appeal.

        18.   Forms and Attachments. The following forms and attachments are applicable
              to this Administrative Directive and shall be utilized for their intended
              function:

              A.      CN   9601,   Inmate Request Form;
              B.      CN   9602,   Inmate Administrative Remedy Form;
              C.      CN   9603,   Administrative Remedy Receipt;
              D.      CN   9604,   Inmate Grievance Appeal Form - Levels 2/3;
              E.      CN   9605,   Inmate Grievance Procedure - Notice of Time Extension;
              P.      CN   9606,   Grievance Returned Without Disposition;
              G.      CN   9607,   Inmate Grievance Withdrawal Form;
              H.      CN   9608,   Grievance Log;
              I.      CN   9609,   Lost/Damaged Property Investigation Form;
              J.      CN   9610,   Property Investigation Withdrawal;
              K.      CN   9611,   Property Claim;
              L.      CN   9612,   Application for Deferment of Filing Fee;
          Case 3:19-cv-00939-SRU Document 20-2 Filed 03/05/20 Page 15 of 15


Directive Number                   Effective Date                  Page 14 of 14
                9.6                           8/15/2013
Title
                                  Inmate Administrative Remedies

              M.      CN 9613, Property Claim Settlement;
              N.      CN 9614, Property Claim Hearing Notification;
              0.      CN 9615, Agency Findings; and,
              P.      Attachment A, Administrative Remedies Routing Chart.

        19.   Exceptions. Any exceptions to the procedures in this Administrative
              Directive shall require prior written approval from the Commissioner.
\/1
                   A.D. 6.10. Unauthorized Property will be disposed of according to the
                   Administrative Directive 6.10 Inmate Property.
                F. Valuables Valuable Property (i.e. Driver's License, jewelry, etc) will
                   be stored in a secure storage area in a separate envelope for each
                   inmate. You will be issued a receipt.
                G. Bulk Storage Storage of valuables and street clothes is only
                   authorized for pre-trial inmates and inmates on short-term
                   restrictions. Your Bulk Storage property will be inventoried and
                   receipted.
                H. Unclaimed Property Unclaimed Property will be disposed according
                   to the A.D. 6.10, Inmate Property.
                I. Property from Family No property is allowed to be sent in from
                   family members. Necessary Items can be purchased from
                   Commissary.

1.12 INFORMATION, PROBLEM SOLVING, REQUEST SYSTEM, AND ADMINISTRATIVE
REMEDIES
   A. Information. Bulletin Boards are located in the Housing Units and at various
      locations throughout the facility. Up-to-date information about the operation of
      the facility is regularly posted on the Bulletin Boards. Only authorized material
      may be posted on a Bulletin Board; posting of unauthorized material will subject
      the offender to disciplinary action. If you need to know something that is not
      posted on the Bulletin Board, contact your Counselor or the Housing Unit Officer.

   B. Problem Solving. Address the problem to the staff member with responsibility
      for the problem area before appealing through the Unit Manager then
      onwards through the chain of command. Explain the problem and follow the
      advice or instruction.

   C. Inmate Request System. The Inmate Request System provides an informal way of
      obtaining information or a written answer to a question or an issue about a
      policy, procedure or practice from a staff member, up to and including the
      Warden. Request Forms are available from the Housing Unit Officer.
          1. The Request System serves as the Informal Resolution in the Inmate
            Grievance Procedure. Requests are to be submitted to the proper division.
            a. Request for Marriage = Unit Counselor
             b. Transfer request = Counselor Supervisor
            c. Living area changes = Unit Manager
             d. Common Fare = Lead Food Service Supervisor
             e. Property issues = Property Officer or Unit Counselor
             f. Legal Calls = Unit Counselor
            g. Job = Unit Counselor (in pod) or Counselor Supervisor (out of pod)
            h. Maintenance Issues = Unit Officer
             i. Classification concerns = Unit Counselor
         2. Address your request to the lowest ranking person able to resolve your
            problem.
         3. Staff have fifteen (15) days from receipt to respond to a request.




                                           7
D. Inmate Administrative Remedies Summary
     1. Administrative Remedies are the means for you to request a formal
         review of any action or decision that is within the scope of authority of
         the Commissioner of Correction.
         a. There are three types of administrative remedy
            1. grievance
            2. appeal of a discretionary decision
            3. property claim
     2. The grievance procedure, appeal procedure and property claim
        procedure are set out in Administrative Directive 9.6, Inmate
        Administrative Remedies. This summary provides general information
        about these procedures. A copy of the Inmate Administrative
        Remedies directive is available in the library, and may be provided
        upon request.

     A  Grievance or a Property Claim. If you have a grievance or a property
        claim, first try to resolve it by sending a completed Inmate Request Form
        to the staff member who oversees the area of your complaint.
        Each housing unit should have a list that identifies the staff members to
        whom inmate requests should be addressed for a specific issue or topic.
        If this action does not resolve the problem, to file a grievance use the
        Inmate Administrative Remedy Form or to file a property
        claim, use the Lost/Damaged Property Investigation Form.
     B Appeal of a Discretionary Decision. Discretionary decisions
        include disciplinary decisions (you must have pled 'not guilty' at a hearing
        to appeal a disciplinary decision), classification decisions, special
        management assignments, Security Risk Group designations, media
        review decisions, furlough decisions and decisions about issues related to
        the Americans with Disabilities Act. Use the Inmate Administrative
        Remedy Form to file an appeal.
     C Filing for an administrative remedy must be made within fifteen (15)
        calendar days of the action taken, or discovery of the problem.
     I) Complete    the Inmate Administrative Remedy Form or
        Lost/Damaged Property Investigation Form and deposit it in
        the Administrative Remedies Box located in your housing unit.
     E The Administrative Remedy Boxes are regularly collected and the filings
        are formally recorded by the Administrative Remedies Coordinator
        (ARC). The ARC routes the grievance, appeal or property claim to the
        appropriate decision-maker. There are time standards for the
        decision-maker to decide the issue and respond to you in writing. In
        some cases there are additional steps that you may take if you are not
        satisfied. The steps differ for each of the remedies; they are described in
        the response that you receive.
     F Exhaustion of administrative remedy means that you have reached the
          end of the grievance, appeal or claim process and no further response
          or action will be taken by the Department.
     G The procedures and standards for the Department's Administrative
        Remedies Process are fully set out in Administrative Directive 9.6,
        Inmate Administrative Remedies. You should make yourself familiar
        with its provisions and refer to it for specific information pertaining to
        an issue you may have, and how to address it. This summary is intended
        for information only and, of itself, establishes no procedures or
        standards.
                                         8
1.13   MAINTENANCE.
       You should report any equipment malfunction to housing unit personnel or a work
       supervisor.

                                        PART II
                                   FACILITY SERVICES

       ORIENTATION
       All inmates will be required to complete a comprehensive orientation program.
       This program will introduce you to the facility's rules, procedures, programs and
       mission statement. Upon the completion of orientation, you will have an assigned
       risk level and treatment needs scores.

       CLASSIFICATION
       Classification is the ongoing process of collecting and evaluating information about
       you to determine your risk and needs levels. The purpose is to determine which
       housing unit you will be assigned, if another facility is more suitable, job
       assignment, treatment needs, and which programs are most suitable. (A.D. 9.2,
       Inmate Classification)
       A Classification Committee The Classification Committee is comprised of staff
          members that make recommendations regarding your classification status: jobs
          eligibility, needs and risk assessment, program participation, etc. The
          Classification Committee is chaired by the Counselor Supervisor.

          Counselor You will be assigned a Counselor. Your Counselor will provide you
          with information about the operation of the facility and will assist you in
          adjusting to the facility.

       c Transfer Decisions involving transfer to another facility are made at the
         discretion of the Director of Offender Classification and Population
         Management. If you want to be considered for a transfer, submit a request to
         the Counselor Supervisor. (A.D. 9.1, Population Management)
       D. Master File The facility maintains a record of the status of your sentence
          (including any pending charges) and of your overall performance in a Master
          File. The Records Office maintains your Master File. Questions about
          information in your Master File should be directed to your Counselor.

       E. Sexual Offenders Registration for Sex Offenders includes both a DNA draw and
          a Release to the Community Registration package. All offenses covered in the
          Public Act 99-183 require both a draw and community registration. This Act
          requires any person released into the community on or after October 1, 1999,
          who was convicted or found guilty by reason of mental disease or defect of
          certain crimes, to register as a sexual offender. There are three categories of
          offenses that will require an offender to register as a sexual offender. The
          categories are: criminal offenses against a victim who is a minor (ten year
          registration); sexually violent offenses (potential lifetime registration); and any
          felony that the court deems was committed for sexual purposes (ten year
          registration); and nonviolent sexual offenses (ten year or potential lifetime
          registration). The Act also creates the new crime of failure to register as a sexual
          offender, which is a class D felony. There are a number of repealed statutes

                                              9
   that now require DNA registration. Direct any questions regarding sex offender
   registration to the facility Sex Offender Liaison.


F. Felons Pursuant to Public Act 3-242, any person who is convicted of a felony,
   and is sentenced to the custody of the Commissioner of Correction, to include
   serving a period of parole, shall submit to the taking of a biological sample of
   DNA analysis. Failure to comply with the requirements of this Public Act shall
   result in exclusion from consideration for any discretionary release mechanism
   to include community release, furlough, parole and Risk Reduction Earned
   Credit (RREC). In addition, compliance with this Act is a condition for all
   inmates discharging from the Department of Correction to a period of
   probation.
G.Appeal of a Classification Decision. Classification decisions may be appealed to
the Warden within 15 days of the decision. See your Counselor to find out if a
decision can be appealed and how.

SENTENCE COMPUTATION AND CREDITS
The Department of Correction is responsible for the computation of sentences. The
Records Office will issue one time sheet upon sentencing (quarterly for inmates
sentenced prior to October 1, 1994) which will provide information about the
computation of your sentence(s). Following is a description of factors that pertain
to sentence computation.
       A. Statutory Good Time. Statutory Good Time is good time earned each
          month during service of a sentence. (RC.G.S. Sec. 18-7 and 18-7a)
          Statutory Good Time is only earned on crimes committed before October
          1, 1994.

      B. Pre-sentence Credit Gail Credit). Pre-sentence Credit is credit for time
         spent in confinement prior to disposition of the charge on which
         sentence is imposed. (C.G.S. 18-97, 18-98, and 18-98d(a))

      C. Pre-sentence Credit Good Time. Pre-sentence Credit Good Time is good
         time earned on Pre-sentence Credit for a crime committed prior to
         October 1, 1994. (C.G.S. 18-98c and 18-8d(b))
      D. Seven Day Job Credit. Seven-Day Job Credit is a commutation of sentence
         of one day for each seven (7) consecutive days of employment in a job
         designated as a seven-day job. (C.G.S. 18-98a)

      E. Outstandingly Meritorious Performance Award (OMPA). OMPA is an
         outstanding performance credit of up to 120 days for each continuous
         term of confinement granted at the discretion of the Commissioner.
         (C.G.S. 18-98b)
      F. Sentences For Offenses Committed On Or After October 1, 1994.
         Statutory good time, pre-sentence good time, 7-day job credit arid OMPA
         are not authorized to be awarded to any sentence for an offense
         committed on or after October 1, 1994. (C.G.S. 18-100d, Public Act 93-
         219, Section 10.)


                                    10
     P: -,._
         et c,.                   Grievance Returned Without Disposition                                                CN 9606
    ..,        . ,)
                '{ '                        Connecticut Department of Correction                                     REV 1/31/09


Inmate name: PARKER,KIMORAH                                                                    Inmate number: 357229

Facility/Unit          CORR/RAD                                Housing unit:                               Date:   11/2/2018

Return log number:              140-013T



          Your attached grievance is being "Returned Without Disposition" for the following reason(s).


In accordance with Administrative Directive 9.6, Inmate Administrative Remedies, Section 6(E), a grievance
may be Returned Without Disposition to the inmate for the following reasons:



          1.     la    An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
                       grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
                       or explain why it is not attached (see comments below).

          2. ❑         A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

          3. ❑         Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Fcrm.

          4. ❑         The grievance and the action requested should be stated simply and coherently.

          5. ❑         The length of the grievance shall be restricted to the space available on the face of the grievance form
                       and one additional page.

          6. ❑         The grievance must be free of obscene or vulgar language or content.


Comments:




In accordance with Administrative Directive 9.6 Inmate Administrative Remedies Section 6 (A) & (E). Failure to attempt
informal resolution, adequately explain why a response to CN 9601(inmate request form, isn't attached; or comply with the
provisions of section 5 (E) (1-5) of this directive. You failed to seek an informal resolution through the proper staff prior to
filing a grievance.
Therefore, your grievance is being returned without disposition.




                  You may resubmit your grievance when it is in compliance with Administrative Directive 9.6,
                                              Inmate Administrative Remedies.

Admir)istrative Remedies Coordinator:               SCHAFFER                                       Date:     11/2/2018
                                                                                                                                              CN 9602
                                               Inmate Administrative Remedy Form                                                           REV 9/20/17
                                                      Connecticut Department of Correction



                                                              Date: 9/                                              j/ji y
     Facility/Unit: G.2)
                                     c-c\`
                                        qc.(\_ (%Wad /171
                                                        (:_ C
                                                                                                                                    ,-.,--),
     Inmate name:                    c,     cfr\                                                     Inmate number:                      /OW/
                                                    ?C.N.R_Iir ,
                                                                                                                n   ,. ,zik 0 ;Al    , 411. •
                                                                                                                                 ;:wg2
                                                                                                                                     ,          i„„•,1
              .1ON 1i                111 ATMMIiigg9.040;..-A , l,,. -:"` 4-A. 4 :‘-' . - "Pk
                          ,,L,-Al : •,-,.                                                                                       :70.Mili         r,.
                                                Follow the instructions and Refer to Section 2 below
        (for property claims, complete form CN 9609, Lost/Damaded Property Investigation Form and deposit in the 'Administrative Remedies' box).
       7 • ' 10011INFA , .#04i*OhNtagie2SWAY , .                                     4 - ' :, CiPliar__. d 4r. Y ' 77s414Wal
                       . Prior to filing a grievance, you must attempt informal resolution.
                        • Attach a copy of CN 9601, Inmate Request Form with the staff member's response OR state in Section 4 the
r-             '-li
       :t         reason why the form is not attached.
            Ns -       • Grievances must be filed within 30 days of the occurrence or discovery of the cause of the grievance.
     - •?lz ' VI NriiiiiiiitigtiiiiiL at tgakttgi i 1: ' , ,,,.'' .,. , ,, : '-                                 f -         :-,14 1354:T*-i'
          v              El All Other Health Care Issues                  El Diagnosis/Treatment                 gs, attlarigti               . ' ,„
              ,Aafiiig4-ovouiv4itTootfaiur66,4,2t4ggsigaaofifgmdh,ihmkgvszeirdbrigirmeoeetsiEt ,':
      . k.                ❑ Disciplinary Action                                                                  > Co get
                                                                                                                 ectioa belo
       '.           ''    ❑ Special Management Decision                   Ej Classification Decision
                                                                                             > '''.4'        t               -,.. ',--
                                                                                                                                   .1.-.
                                                                                                                                     - :__ b ..'
                                                                                                                       0 ,1.1„
          ail             ❑ Media Review Committee Decision               ❑ Furlough Decision>                             i,
       ,..:;?-,„,
                4
                          0 Security Risk Group Designation               ❑ ADA Decision     >          =.-omplet
                                                                                                       :Ai,i;.' ' 'te
                                                                                                                          , '10.             4.-41=
        xfV.,,.                                                                              >        ,V
                                                                          0 Rejection of Outside Tapes/CDs   .,,   ,0_, '                  ,
       t ❑ Determination of Grievance Process Abuse                                          > --- .40v, ;,..:
                                                                             Rejection of Correspondence                . ._              2Mi :‘
             .-                                                                                                                          55N.,a,
     SECTION 2 OTHER REQUIREMENTS FOR,USING:THE,INMATptViiNis-MATIvEVrviE0                             - G 9 A.2r.,.:!- , ,
         0 r Reaci:r4:c9mply.,with,-the instructions below, then CorppleteS'eeth StOtbith00616 1          ,r- er,01.0 ''                     '''

          •              Only one request for an administrative remedy must be submitted on this form.
          •              The request for an administrative remedy and the action sought should be stated simply and coherently.
          •              The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one
                         (1) additional 8 1/2 x 11 inch page.
          •              This request for an administrative remedy must be free of obscene or vulgar language or content.
          •              This request for an administrative remedy must be filed by the inmate who is personally affected by the subject of the
                         request and shall not be filed by an inmate on behalf of another.
         •               A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been
                         provided and there has been no change in any circumstances that would affect the response; or when the initial request
                         for an administrative remedy is still in process.

 a014:0115104111M0010t101Terg,
                            . m1/4 0 rVillifigteilaljato4,, :!''::-;‘ Aiv.
         •You may file a Disciplinary Appeal ONLY if you have pleaded not guilty and have been found guilty at a disciplinary
          hearing.
     • If so, complete this section; then complete Section 4 (State the Problem) on the reverse side. >>>
 Offense:                                                                                  Report date:
 Facility where hearing was conducted:                                                                     Date of hearing:
 Did you have an advisor?                       ❑ yes ❑ no          If yes, name of advisor:
 Did you identify witness (es) to the investigator?                  ❑ yes ❑ no          Did your witness (es) testify?                   ❑ yes ❑ no
 Name(s) of any witness(es):
                                                                             Inmate name: \(             cro cry, _p
                                                                                                                   et:                       cr
  CONFIDENTIAL
              (FOR OFFICIAL USE ONLY)                                        Inmate number:357ar691                                            Housingh/a, )7


  SECTION
   1,,,i,..-e,
                    4
                P1aft+ e*..!. ,-..t,t;,t4:14.1.4Vt.ry.,,,,h,,&.P.P—APA'r-.7-,- , ,,-.-,%:, : , il-2-w jil7L-t:44..P2,10i=i1Y3
              ,e,                                                                                                             4,N,                      ,,,,, ,.V.e.4.4 '
                                                                                                                                   -tti."54A;',4...ezmZi,,                  ,s., - - 1..-7.4-
            0 Provide any factual information that is applicable, including any responses from staff.
            ® State the action that you think should be taken to resolve the problem.
            e    PLEASE PRINT.

     q/V/ X *-", ircloc- -,c) ely_A- c cz-x-exac --\-e) CID Milla ,k
 ipekti
  O     vv.,.. cm) woilie aduzir
                                    .,../._ .me) _fi orlyv C7
                                                                                                                                          ,                  -I c-AN—Vo'ivi
                                                                             ,
                                                     0---23.\\ a-q 1r\ qc/A dr.- ca\-̀cvg ctsq,")-:           .-
  ac-) \N4--3.16 Ao '5)0190 /4) of-
a p- cau(,-. ,,4           A, afiLe-i-f5 14,r/4-5 -AO SAaveD AS ba/A li --)0)                           11
                                                       ,,„
 /,          / A,rtz,f914necit                 il - 2 - 0-I- ?-74--insiEfvd             -) q-fz\          ,
                                                )- -le* CSN.A-Cetr.
                                         :' • C 1
              t-zT_Q-1,"AirvIiiii'dN ':/_.                                gC-1) \ Qc2) 001, 41 ris Ns-- \ 1.‘..
 7. cis6 el
                                   ))// --1-0 be tlirl-VA--e-, ‘-\c,,, 0-‘0) sose;_,,v,,,sW ..
       CS ti--;t7\ \ C:45
     C/6




 Inmate signature-                                I/                   -...) I                                               Date:    ?///1
                                                                                                                                          ---g
47   FA Fo-nriviiiedrk,?e-- A, V %III ':;-:•ferii.f.ei -;':::,,, -61araggiriledgitilaelifeliiterirblit4
          .#4514,,,fowcp,.                       -                  z.r5* „ ,
                                                                  .--:"‘"     ..,.,-r. .-rite
                                                                                                                     - ;T-
                                                                                                ,,,...p,,r. ..-_,t6.„ ,
                                                                                                                       - ,-                                                           --A41.::
                                                                                                                                                                                     . •zPe ..,
u       AdE934-.                                                        . ealtILServices,,box :
                         e-,altItso.rvs,- .4,,,, acjzdOliow 100gpiwthp471                                                                 qn• ,,,,-„   -4 '''.1
                                                                                                                                                              r4.0   .A, ..,,-4,_           2.
                                                                                                                                                                                          ‘
                                                                                                                                                                                          .474
tigrar 5raidaraniENO§RNMatronrliattgark
rs,..4L.t.t: ....4g-mitr:.AdomtiAl,:k7,-! - .;-425:a7,;lin,^^-. ,04,
                                                                   54-40,,.
                                                                          - 44ftk-7,%ti44,,,
                                                                                           ,ril.--411;,4a,
                                                                                                           tMatiat
                                                                                                            .-NAM4,
                                                                                                                  1-def.g,
                                                                                                                                                                            tm

 Date Received:                      >:
                                      'p
                                       e .                 PPt
                                                            Icz_L___--                                               -:-?.          T#:
                                                                                                                                              /Y                 -''.4e9/ --             7-
 Disposition:                                                                                    Date of Disposition:
                                                     eV)                                                                                       ,
                                                                                                                                               7 2'                     /eF
 Reason:



                                                             ,,•##1
                                                                  d
                                                                  1 1-                    ‘
                                                                                          7
                                                                                          4ee0("1




     _ You have exhausted DOC's Administrativ                               emedies.            I I This matter may be appealed to:
Signature:                                                                                                                                        Date:         N           X 1
                                                                                                                                                                              4
                                                                                     or"- 0.00—
         :,
     ,        .                                         Inmate Feciluest Form                                                           CN 9601
      -, '''                                                                                                                          REV 1/31/09
     ,„ ?1'r                                     Connecticut Department of Correction
    ~ryn




Inmate name:              i conc& c43,04_,c_                                                                 Inmate number:<-.--
                                                                                                                               a_Li

Facility/Unit: ...-                                                     Housing unit:1(k .. t.                             Date:7—'t - \'-''
              c_cr-ViicA--,,
Submitted to:
                   Of-)      V\i r.`•ii    Pe) Mc\ e(---W\O'le-C-A-nct LArkCA `-i'                          \'NC--(----)
Request'
              \c\l`     Y-, &_&.c. (-)1        ':    ,-- ,,        „I S_)\-0(N1 H--i-c) 0 (---1 P-Itilt•t2L.-,
btAt -6-               C. rv/ 9‘6) '9-0(-,,, .. eirn    .),)17/i tiii .Ji ;c,cikiit-*-c) eA_Vi..th a (rbc-La,-
--\-,e, C/b          .c..i \AL.,<-        4... i. c.,,,„_EcS     trv,_ c„.„0 ,_,,,\\,t,,__A cto_scat , 1 v...,;) 4,;(7, cc',,,,,A
67,
  i+b ,e,t\i,, vtc,r\                       ,c,,,) \\6, siAi,, +0 11M f,6-16 61-_ LuiA\ eik\ ir\--4-677. 49-
071-4-v,r         yr,(,,,NdifTs e- (tit.)(&:-- \\i- 1% \\,(7, cAuLieu/S 1.4..0-4-% 4-6 ::..
                                                                                        -s)Nwt-- \-§i s, (•:,r,)\-.1
----kc‘i% i''       ,Set.)                .k(-A-70,--sc.
                                          ev             -3,s (.e,..)            --\-.c-----"Jslikt,61--         --•Q) 14-e-k d\ V-sNt,m
 altA/I-N.
         -s- . :-I               Cucc3/4       6.,,,v-, 'iki,-,,\ ,bv              C/b         (           \-L-.0 ON)          tAX-rk" \\W\
 (--0/04               c)        csN46        \1`A        -6() i 11/44NZLY,       (*--                     c‘.(E- €06--       Atit. orceit-AS

         t-,CAL           i C\    ,L.e.),36-4`-(-_,-


                                                            continue on back if necessary
Previous action taken:




                                                               continue on back if necessary
Acted on by (print name):                                                                                   Title:
Action taken and/or response:




                                                               continue on back if necessary

Staff signature:                                                                                                       Date:
      q:,,, . „              Grievance Returned Without Disposition                                                  CN 9606
                                       Connecticut Department of Correction                                        REV 1/31/09
           "f

Inmate name: PARKER,KIMORAH                                                               Inmate number: 357229

Facility/Unit     CORR/RAD                                Housing unit:                              Date:      11/2/2018

Return log number:         140-015T



      Your attached grievance is being "Returned Without Disposition" for the following reason(s).


In accordance with Administrative Directive 9,6, Inmate Administrative Remedies, Section 6(E), a grievance
may be Returned Without Disposition to the inmate for the following reasons:



      1.          An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
                  grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
                  or explain why it is not attached (see comments below).

      2. • A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

      3. ❑        Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Form.

      4. 0 The grievance and the action requested should be stated simply and coherently.

      5. ❑        The length of the grievance shall be restricted to the space available on the face of the grievance form
                  and one additional page.

      6. ❑        The grievance must be free of obscene or vulgar language or content.


Comments:




In accordance with Administrative Directive 9.6 Inmate Administrative Remedies Section 6 (A) & (E). Failure to attempt
informal resolution, adequately explain why a response to CN 9601(inmate request form, isn't attached; or comply with the
provisions of section 5 (E) (1-5) of this directive. You failed to seek an informal resolution through the proper staff prior to
filing a grievance.
Therefore, your grievance is being returned without disposition.




          You may resubmit your grievance when it is in compliance with Admi             :            1   ective 9.6,
                                     Inmate Administrative Remed-wai.lo
                                                                      mropp••••1
                                                                      ,..  ../.._ -0V11
                                                             i e.
Administrative Remedies Coordinator: SCHAFFER                                        Da -:                11/2/2018
                                                                                OP.'
                                                                                                                                                             CN 9602
                                               inmate Administrative Remedy Form                                                                           REV 9/20/17
                                                       Connecticut Department of Correction




 Facility/Unit: Cri cc l epc.\._                      -464,1lpid                   i-irc                           Date: 7/////               g
 Inmate name. cv.,exo cr,N.                                                                                                        3
                                                                                                                   Inmate number: "r - 7A6q
                         N.                         5?0,\--      o   f-
       -=tiekg-
   -1.„"+„:„._       itombilinstow ,E,RoebyA
               41:.*-T.t. *.'fiAt4.^--...w.,''.:'<,,,,' ,--,,
                                                                           oF491
                                                              1,.''...:$ -,=..',5        4-h.1""4,4 ',.' A w" i,N, I,
                                                                                  ,, tri. ra0 :4,:: :1?": ;i1L A aleW ..1!. , .,.. -A. 1L4.. Ai. •:i „
                                                                                  ,.'4--"...                                                                                .: :
                                                        Follow the instructions and Refer to Section 2 below
  [for property claims, complete form CN 9609, Lost/Damaged Property investigation F01771 and deposit in the 'Administrative Remedies' box).
   •.       '          ,    arni- filrfi4:iileOnce:
                -.--           0   Prior to filing a grievance, you must attempt informal resolution.
        F-?,                   •   Attach a copy of CN 9601, Inmate Request Form with the staff members response OR state in Section 4 the
            At
                                   reason why the form is not attached.
                               • Grievances must be filed within 30 days of the occurrence or discovery of the cause of the grievance.
                           I am requesting a Health 0i7:06s:Re)4.v\i.:
   •                            ❑ All Other Health Care Issues                     0 Diagnosis/Treatment                             4 916 6to
                                                                                                                                   r1i.:: ._,
 41, v `i'r 4i flb 61. a ri' iiiiiol . ritirO'N:e I gra 661661aRtgaggigetaligkedlaitila4?6f60060.6tratirn,a :le 'ision. . t*,,,,.,
 .. i                                                                                         > 49.-p,
                                                                                                                        .1...p.p.--
       ❑ Disciplinary Action                                                                           ete eetviri'      - leA`i.:fi
 1 J--• - ❑ Special Management Decision                                         Classification Decision            >                 A.,-                        ,...--
                                                                                                                      1   .,1         —'             .,.             u
           ❑ Media Review Committee Decision                                ❑ Furlough Decision                    > .-d-,_
                                                                                                                       ----,..
        ,: ❑ Security Risk Group Designation                                M ADA Decision                         >                  eo. 3 5 let          , fo.
                                                                                                                                                 , iv- '''M. 4.4
         -.. ❑ Determination of Grievance Process Abuse El Rejection of Outside Tapes/CDs > '-4'                            .:--4i-3                     4              t
                                                                            • Rejection of Correspondence          > .:'_1q.                      .       , ',•%. dtfiic
                                                      ,
 Fx ..vg-4•1-ri,-;r vi-44i:,.‘i;vni.,..:.::!::,.*-x;v:. .;#44::+a,
                                                         F        ard-i-ii,.r.liwolr.-e,n4,5rwia.v.1.7ter,,••7"-
   ,erf
      ''' .  .b-.,
                         RL QUIRE111,1
                        . ''' ..r."A ..                    *-•     FM''
                                                                                           7 DMIN IS                                      14      6,„, nfr
                                                                                                                                                  bird                  -
                                                                                                                                                                        .:.,t.:.
    .1 r                                                                t en ..q , p et  - t
                                                                                           e e   4  St-Aim figtile J4,, L  d amA9At          I ver.sw                   1;3
                      i WI ' lOrtlne Ps 09Ps
        0              Only one request for an administrative remedy must be submitted on this form.
        •              The request for an administrative remedy and the action sought should be stated simply and coherently.
        •              The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one
                       (1) additional 8 1/2 x 11 inch page.
        •              This request for an administrative remedy must be free of obscene or vulgar language or content.
        •This request for an administrative remedy must be filed by the inmate who is personally affected by the subject of the
         request and shall not be filed by an inmate on behalf of another.
    • A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been
         provided and there has been no change in any circumstances that would affect the response; or when the initial request
         for an administrative remedy is still in process.                          . .      . . , •
          ..,,,..,±..,,,,:,,...
                           r. ,;-,, , ,,,,,,,,,,..t
                                                                                                                - ' ;.:
§W:1119iMPASITAUVRAfAr3.                               .N       9riNgp
                                                                    v' 44:r§iflirtarillk?glitire
                                                                                               a01rdfit'1Y•i'7 ' •
                                                                                                                 ' V;P'9; W: •                     4,-.3, 4
    • You may file a Disciplinary Appeal ONLY if you have pleaded not guilty and have been found guilty at a disciplinary
         hearing.
    • If so, complete this section; then complete Section 4 (State the Problem) on the reverse side. >>>
Offense:                                                                                  Report date:
Facility where hearing was conducted:                                                                                       Date of hearing:
Did you have an advisor?                        ❑ yes ❑ no                 If yes, name of advisor:
Did you identify witness (es) to the investigator?                            ❑ yes       E no      Did your witness (es) testify?                       111 yes   n no
Name(s) of any witness(es):
                                                                         Inmate name: \tacriocr„.\                     90,1_,
   CONFIDENTIAL
                 (FOR OFFICIAL USE ONLY)                                 Inmate number:'76.‘
                                                                                           'aci                                        Housing:           a‘i   7

                                                                      .,.
13 —         "effr' -,.. ,..,.. ,14,
                                iHEIP   ,..,130BLEMt. 17 7 t•,.,:,h.      ' ESTEDIREgOIAJT                        -                             -t-lir:
                                                                                                                                                r
,-,,,,,,,,,,,,...-0,,,7.,A,,,      47:,,,.;,:•,-m-s-Isc•N.A7,.r.3;rt.        ,k,•:•...,...on.s.,..s..t,-.-.A:-7,,Vot..4-:r4.=•,..,W, Sr ? ILE-'

           e Provide any factual information that is applicable, including any responses from staff.
           * State the action that you think should be taken to resolve the problem.
           e PLEASE PRINT.
            (:; ,\N                  c9-        a
                                            4,/ C         /'     Vo O'NNAR\,s (J                                         Pore_lf-A q-1(6)-129) tA
                                                                                                                                                "
              crA, cm) Ci2AA-e,) t)%tz.            -\444-• c)oo, czr.l.“‘                                                                                   \Natm\xx,(7,
--L.t..reA%-N-o\-0 A,. VCIArb -~'d     01\ ct 1-cAn,_ - \01\k*.    clax0\ us\c\.9
 Ave                               cler5e5:\\IN'm
"?svir cLA c\c,2,N) eny-#2,rf      ert/DrItt='--,                                                                      Ose.,
Thst cpt
                     arc, 5,"itc\\ e),_mAybne_,                                                                                                                 -1`0 cja
                                                                                                                                   cyl‘
             ficrti"                              Pei cf(lr Of.x1)                                               -T              ve_ rnaLrE---xj
                                                                                                                                           --
                                        %e_itry                                                        -1-SS r                         z?//CEO 70.
                                                                                                                                m
0-6A                            Nc>2...sa               \09,13€, \C:Cg' t5eA5,-\-            ‘)` LIJ‘C\t*N--( C)s-y2,04.., A D-
                                                                                            id()
                                                                                                                                 /Pik                     L.9-1-441
     Le crtoi St_qt,cY-)Cp_pJ




Inmate signature.                                                                                                     Date: ////
                                                                                                                            pi //X

                 roFawremeuies= deptmealtn,servides                            i Lthe dim' rnistritiveRetriettitVo—
                                                                                                                  x..
                                              ,                  '•,W-
                                                                    L'••    •-•"' •   •—
                  optaltRitIVADV.ite:$15Sue. depositthiSIbteri4" . 'H     Ith-S
                                                                         ea erviee ox
                      TegaronTaAICISE6Wle70)10•••drWRTE I• ,TBOPAGEBvs.LOW                         ,--:-,4ICII
Date Received:                    ;;+                                                                                       T#: 1/io
Disposition:
Reason:
                                            9P                                              Date of Disposition:




          A4--,                 129,6elee
                                1        s




       You have exhausted DOC's Administrative Remedies.                                   n This matter may be appealed to:
Signature:
                                            izr                                        .0" .0"
                                                                                                                                         Date: //4_,
    -pe. (
    ,   ),                                             Bnmate Request Fin                                                                       CN 9601
     , -       .j                                                                                                                             REV 1/31/09
  -311:::,-   _,,tr                                Connecticut Department of Correction

Inmate name:                                                                                                     Inmate number:
                                                                                                                                       s5
Facility/Unit:                                                                   Housing unit:6              1-1             Date:7-         `4-- l -R
                      Carr*-,--._
Submitted to: rid:),..              ...cct ok
                                   \(       k \             vit                            ccesTcycs„.             _ qoacttropn lok-NsCC

Request:      et-- c,,.  pc,c-1, c.lci. 6:15/re (IA --0--ekt,s crx3 (/U N.ktocal4.7\.v q.Acz„s\,,,,,
o \ -,,c       . ds- K*-• cm.,.:- cr..9.\c-._ sl--1,,L,,,.:50\-- (-3*. -1,Z.c- . . -:.,,c31-t--ty2, ,, , .4-,t1) (',1\.-\--6 ANC* \--ciLA 0..:YALi .-
                      V                        An      .(..* i:::c-•                 '---Trst‘ '‘‘.\(tc• N-- ,..1., (3.5...\(_ t..stS.sx6v7j,.&-

Ylo..\3E: Cluj c..‘„V...L-,=s-, c                  CR Tir-,61-‘1(\S `1' ---\\rutc\VTA AN\c-c-KAN ilk- cYo'cc-s\-+Vt--- ci9.0.._-\                           _
tokJ cgsN co-Wa                (,-5 ',C-0S ct---oex,
                                                   , -\-6 e0qC1T--- -- "Ik‘rt. , :::c ,..7-iak..                     os(=, 50-3 pOrock.--kk-c--\\
                                         "Tc,.., - \-Vkc\ok, Qs's]) -W-y---: c / 6 t\m,)i-Vv-, ,-._ clic.) ce. 'ik
 eia-rvotte, .--V.36--, #o V1--\-\cr, Cxxt,

 POD-) C3c -\k".\\4- 10 ok                    ‘..-17. nc clit# cry                                      vc, \T\t,c% , c ... . %ie.:lc-9.1, 60D,--
 C. 0-e       c, --\c- ,,N. .,4,--sc           ---\\c„Acc, cx.\\00.,y4                 tAcN ---V*- la'k k \z1,.ic \
                                                                                                                  --0-(-- e. - oaf.-ZA-A1)...*---

 bc- c_..-,-N-        'r,, c\€:\k_k Nce- (1\2k) cr\c--) 5104' 9 ,r-N 0, --\76, R' \c' •                                              \\(-NSS, (il-
                                                                                                                                                 - ckt-Z

0-x-S.• 8. ‘c, clvv .c\u--\At) r‘ CMCNSAat Lt- or..ei SIA -\c---upv:s ofd N                                      our-A- .),,,,,A cor i--\c.-NiE,r. LA:\, ,
                                                                 continue on back if necessary

Previous action taken: ...              \zsd.,        q_esc_tek3eA ...)...a \-..*
                                                                                „..,r_r_t roi ,o<                                          k-‘
                                                                                                                                             )\_<_,ts(..-

  \\c             1-11&) • Ccr)V                    4(R         -C"'"\ri.         Lr
                                                                                   1-1.-     - C'1\42AQ\ b (7X'&
                                                                                                              -: :_k_C-1-)\ ' -1,V*- Cic-Ckt)

        4S---;--          (--c.0_12._1S-_, _..t'    ( et_.)C-               G.    q c-i-row---       - ql, c----'s osic:        ( ,3\- —
                                                                                                                                       *c           c5cE-..
                            tk c    cia-k(\C-c--


                                                                 continue on back if necessary

Acted on by (print name):                                                                                      Title:            -
Action taken and/or response:




                                                                  continue on back if necessary

Staff signature:                                                                                                           Date:
   t•Iii                      Grievance Returned Without Disposition                                                CN 9606
                                        Connecticut Department of Correction                                     REV 1/31/09
           dillir


Inmate name: Parker, Kimorah                                                            Inmate number: 357229

Facility/Unit: CRCC - HCC                                  Housing unit: C 318                       Date:   1/31/19

Return log number:          RWD 179



      Your attached grievance is being "Returned Without Disposition" for the following reason(s).

In accordance with Administrative Directive 9.6, Inmate Administrative Remedies, Section 6(E), a grievance
may be Returned Without Disposition to the inmate for the following reasons:



      1.            An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
                    grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
                    or explain why it is not attached (see comments below).

      2. ❑ A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

      3. A          Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Form.

      4.            The grievance and the action requested should be stated simply and coherently.

      5. • The length of the grievance shall be restricted to the space available on the face of the grievance form
           and one additional page.

      6. ❑ The grievance must be free of obscene or vulgar language or content.

Comments:
                                    .                  .




Needs to be put on an updated form. Needs to be the original. Also needs to be deposited into AR box in unit. Please do
not misuse indigent legal envelopes for this purpose.




              You may resubmit your grievance when it is in compliance with Administrative Directive 9.6,
                                         Inmate Adm' istrative Remedies.

Administrative Remedies Coordinator:            King                                        Date:      1/31/19
         .:,., _
                                     inmate Administrative Remedy Form                                                        CN 9602
        10 .                                Connecticut Deparlinent of Correction                                          REV B/77113
        ..-:.•   -

Facility/Unit I ‘ leTh   \                     of0•
                                                .,...9-.1XY--           '                             Date: \i\ii                       -
             11-Cql"--10cQi C C.,                                           risi,N CiLl.
Inmate                                                                                     Inmate nurnt:Pa:      3- ,d,',(
            nai,c)act                .: vo.wv
    SECTION 1                                   SELECT ADNIINISTRATIVE REMEDY B or G BELOW.
Follow the instructons (for poperiy daims, cornylWB fogn CN 9509, Lost/DarrragxIPrcperty laveEngem
                                                                                              '    Form and depasitin irt. Acirninisfrafrve
Remedes' box).
A. ❑ I am filing a Grievance,.
                 Prior to filing a grievance, you must attempt informal resolution. Attach a copy of CN 9501, inmate Request Form wife
                 the staff member's response OR state in Section 4 the reason why the form is not attached. Grievances must be Zed
                 within 30 days of the ocourrenca or divoovery of the rat rse of the grievance.           > Refer to Salon 2 below
H       0        I am 'requesting a Health Services Review: • Diagnosis/11 tnient                        >
                                                                                                               Complete Satan 4 >>».
                                                                   ❑ All Other Health Care Issues
C.      ❑        I am filing an Appeal of a (select one below):
                 Appeals must be tied within 15 days of notcation of a derigion.
    •            El Disciplinary Acton                                                                    > Complete Section 3 below
                     Special Management Decision ,                  • CiRqsification Decision         .
                 • Media Review Commlit Decision                    SI Furlough Decision                  >             -
                 0 Security Risk Group Designation                 0 ADA Decision                         > Comply Se.- ion 4 >>>
                 1:11 Determination of Grievance Pro= Abuse • Rejecton of Outside Tapes /CDs              >
                 D Da'brminarion of Reircadve RREC Credits 0 Rejection of Correspondence
    SECTION 2                  OTHER REQUIREMENTS FOR USING THE INMATE ADMINISTRATIVE REMEDY PROCEDURE
             Read and comply with the instructions below, then complete Section 4 (State the Problem) on the reverse side >>>
o Only one request for an adrninistratve remedy must be submitted an this form.
  The request for an administrative remedy and the action sought should be stated simply and coherently.           •
o The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one (1)
  additional 8 112 x 11 inch page.
o This request for an administrative remedy must be free of obscene or vulgar language or conbrit.         -
  This request for an administrative remedy must be filed by the inmate who is personally affected by the subject of the request
  and shall not be filed by an inn rcil& on behalf of another.
  A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been provided _
  and there has been no change in any circumstances that would affect the response; or when the initial request for an
  administrative remedy is still in process.
     SECTION 3                        DISCIPLINARY SECTION - Complete this Section for a Disciplinary Appeal ONLY
You may file a Disciplinary Appeal ONLY if you have pleaded not guilty and have bc,..n found guilty at a disciplinary hearing. If so,
complete this section; then complete Section 4 (State the Problem) on the reverse side, >>>
Offense                                                                                            Report data

 Facility where hearing was conducted:                                                             Date of hearing:

 Did you have an advocate?            • yes     D no       If yes, name of advocate:

 Did you identify witnesses) to the investigkr?             I 1 yes   Eno        Did your wilness(es) testify?         ❑ yes       ❑ no
 Name(s) of any witnPR.s(es):
                                                               Inmate irct i ar.
'CONFIDENTIAL                                                                       k\c-c)ocr.- --Th     '?C1"64C-.
        (FOR OFFICIAL USE ONLY)                                inmate number. --,- 5---;a.,,c_k                 Housing Cj 'S
   SECTION 4                  .                     " STATE THE PROBLEM AND REQUESTED RESOLUTION
Provide any factual inFormaDon tl ►a1 is app5cable, includ[ng any respon. froili slat Stalk the acfion that you think should be taken
to resolve the problerri_ PLEASE PRINT.1: (.5o c,c_3__\re, 0, es_, 0 ck(_. \ (--40( c-1-1 --1.15 Cpyi-   Llb,c:-) a"\\ c' WYCO
 Oc-‘, \a/ Glita         (:C\ -CC13C-6S.             S7(-5     ':\Kic-ZA4::ak      o* c-).\(16 \016:" `C \2
                                                                                Att- A-W1 L-,-(- (1--KO-C-(
0.r t,,,,,,-   c/.O
                Aki:e co)nsiceA-i'mik ccs-k'Avm-N c-1\0c.,?-_-\-k--6 3k6 Chi ciNLymsdlds-i6N-, oc). •
4,A,    ,4,,,bon (•.; expfc:Y(-f) Wm--\.-6 %-risLQ) b.sVsLm7, '6. 0---v-:         mQ-0 - --\,6, \c,\6


 rete.-43 be!- De                   5:7       Lit-)C(IS   a21           ' 3' , --'\
                                                                           A)\ -k Rc\`'40,c90%Ng                                      6\\0(- -:0c.

 '© e34-Atr- -„,-))/(-- )'PP--, on                       RypizeiPahoo 06 -16 --MC U--)1\2-r<-0,                                            cc3,--
-(7) SAI-2_,IlY-114 C41d         )                       CC :
                                                            -:.
                                                            -1  1?- (47- --\/           iN—Q-, N\sa 3,
                                                                                                     `            \--\\iNt_ \c\sc\A .9 nut-:.-\
                                              bi
  ,---rik                 .,.-7_(         ---t-ita, r:
                                                    ...,_.®
  -----;                                                                64- acs
                                                                            ‘ThQJ
                                                                              -     --Qs\,:1
                                                                                  -k-4-A-  - (33

                                                                 .                                                                     .
                                                           -                             .

                   ..-
                                                                                             •

                                                  f            ,
                                                                        ;,yam
 InmaiB siiratu=                                                                                Date: i     ‘,
                                                    BC   .- >•'-"/
                For aII rem., es .1.4.- h         s- • -     deposit this form in the Administrative R edies b
                           For •    --, . services Issue, deposit this form in the Heath Services box.
   SECTION 6                        /         DECISION / OFFICIAL USE ONLY— DO NOT WRITE IN THE SPACE BELOW
 Date Received:.                                         1GP t                                            T#:                     •

 Dispostorr        )     /0                   no                                    Dab of DiSposidon:      •
 1...sort                                                                                    •      •

                                                                                                                0/e2
                                                                                                                  . /6,0
                                          ,          i                       AIL_ ,i




                                                                                                               •
 DYou have odiausted DOC's Administrafive Remedies_                                 Q This meter may be appealed tax      •   -
 Signature:                                                                                                       Date:
        ,....
     _. ,,
        ..,     .,,              Grievance Returned Without Disposition                                                CN 9606
                                           Connecticut Department of Correction                                     REV 1/31/09


Inmate name: PARKER,KIMORAH                                                                   Inmate number: 357229

Facility/Unit         CORR/RAD                               Housing unit:                               Date:    11/2/2018

Return log number:             140- 014T



       Your attached grievance is being "Returned Without Disposition" for the following reason(s).


In accordance with Administrative Directive 9.6, Inmate Administrative Remedies, Section 6(E), a grievance
may be Returned Without Disposition to the inmate for the following reasons:



       1. Ix          An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
                      grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
                      or explain why it is not attached (see comments below).

       2. ❑           A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

       3. ❑           Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Form.

       4. ❑           The grievance and the action requested should be stated simply and coherently.

       5. ❑           The length of the grievance shall be restricted to the space available on the face of the grievance form
                      and one additional page.

                      The grievance must be free of obscene or vulgar language or content.


Comments:




In accordance with Administrative Directive 9.6 Inmate Administrative Remedies Section 6 (A) & (E). Failure to attempt
informal resolution, adequately explain why a response to CN 9601(inmate request form, isn't attached; or comply with the
provisions of section 5 (E) (1-5) of this directive. You failed to seek an informal resolution through the proper staff prior to
filing a grievance. Also, you did not provide a date in which the incident occurred.
Therefore, your grievance is being returned without disposition.




                You may resubmit your grievance when it is in compliance with Administrative Directive 9.6,
                                           Inmate Administrative Remedies.

Administrative Remedies Coordinator:               SCHAFFER                                      Date:     11/2/2018
                                                                                                                                                                                                                                                                                                     CN 9602
                                                                                inmate Administrative Remedy Form                                                                                                                                                                                  REV 9/20/17
                                                                                                 Connecticut Department of Correction




      Facility/Unit: cocc...,,,                                            ,               ci
                                                                                           4-a Les-rj                                      \\cf._                                                                  Date:           9// /// F
      Inmate name: \,4.1crejc& -0.,s--\J---12,____C                                                                                                                                                                Inmate numberrY32daq

 4... .,„,,,,,...:iAs...,-,,,, ,,...,„prds4.:,40-J,,,,,,,w.,..,..op...-4::,,,,,,,,,,,,,,,,,,,,,,,,,,,,i4..., ......,-4,,,,,,, ,,,,,., ::, k: .•,'-''.. ..,:•4•9• ...,                                                                             '',           ...       F.'    Fd;,..:   i.',,   ,,         C.V T
                                                                                                                                                                                                                                                                                                                  . 3IM: ;!..

                                                                                  Follow the instructions and Refer to Section 2 below
           ffor property claims, complete form CN 9609, Lost/Damaged Property Investigation Form and deposit in the Administrative Remedies' box).
          •"'         .       ,1,:k#1p:Ft:).1.1,,fig;:,*,griev atic.e •                                              .•                        ..                    .                               •     , •                                          •                   — .               ..          •    :
 c               -= '                   0        Prior to filing a grievance, you must attempt informal resolution.
     4.            Fi'                  •        Attach a copy of CN 9601, Inmate Request Form with the staff member's response OR state in Section 4 the
                                                 reason why the form is not attached.
       .,...:., -,         •                     Grievances must be filed within 30 days of the occurrence or discovery of the cause of the grievance.
   .1,;WW ' diiiiiighiligiiiiiiii 644-10Viisialt614iiaP.''',-":&::::::-i-M.,: -EVA'D. -iD4,N*B,..Vieki'/ga-9•1'.:*4:-!•11Y;W:1:i- W:';:.
 Ate,*                      IIJ All Other Health Care Issues           Diagnosisffreatment           Witaiktglititt0,41,(4,14/$3!
 '''-- -' '''''''" grigfifiiiiiiirareiliialigleaiiiViiii8VreOlgigiMealtriMiiiiiktitglAW5MYTtralrageardeniMa'
    f•s,
                    3     Disciplinary Action                                                      > _ litia_410414,11:13404?
                                                                                                               .,..    ,           • • ..i.f.,- :
                •-,
 , -
  •        '•    '''' Il] Special Management Decision        El  Classification Decision           > -. --,.--,,..,   ,              ,
                41                                                                                               .,    bi,-, i..,.:
1:,,,i
.-...,              i D Media Review Committee Decision      i] Furlough Decision                                                            -,,
                                                                                                                                                                                                                                                            ,
                                       Security Risk Group Designation                                                                              D ADA Decision                                                                             >
                                                                                                                                                    • Rejection of Outside Tapes/CDs                                                           >                          '',,    .4.i.,                  ,;:ir..k#, ,, •            4.
' :i,                     ,',..        Determination of Grievance Process Abuse
                •,*r.l'a't                                                                                                                            Rejection of Correspondence                                                              >'                     _                       „ ,. i" '', ''''''''''..V?
.V.,.•.,...,i.:,At1:-`_fi..yeririi.44"!.7.•,:i•-,',v.,'t ,i.;;•,1•!r.t,! ,,,,,;- f:•-_-',,-.,.: ,.1•:: • :•';.:',•••:: .,..: ,,::; •,•,•.;,i,•-.-X,- 7,.,,W4::',`.1.-,..i.,
                                                                                                                                                                          '-,Flt,V,•,';t:.;f8aW.,..:•'-•-' 'tt;•70AV-A.;V:tki'V,W.ti_4:40:04riZsa,!,,, , "Y. -•:, F . '

';$.%;TIPM0.1..tH E.W5EQ010.0Ffi gN11$1000NA
                                           HM.,H, Ed 1§, IV1.471
                                                       1        t EADM INISJR4TREggiVi ED' l' .'                                                                                                                                                                          OCE.19 R , ' VAO:Nlio:
's.ik..•
       ..,,e
        -n4eVd.14.4„
                .   ;Cginidy,ii-o34., ahlv,tai8i-kw6ac[616-4,tirinsvaz                                                                                                                                 p.,, it-Irez),;71t
                                                                                                                                                                                                 itgateri                                                                                               4,.--                    0
                  e               Only one request for an administrative remedy must be submitted on this form.                                                                                                                                                                                                                  .
                  0               The request for an administrative remedy and the action sought should be stated simply and coherently.
                                                                                                                                                  •
                  •               The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one
                                  (1) additional 8 1/2 x 11 inch page.
                  •               This request for an administrative remedy must be free of obscene or vulgar language or content.
                  •               This request for an administrative remedy must be filed by the inmate who is personally affected by the subject of the
                                  request and shall not be filed by an inmate on behalf of another.
                  •               A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been
                              provided and there has been no change in any circumstances that would affect the response; or when the initial request
                              for an administrative remedy is still in process.

gr§TriffiertfAttitelltr
i,,:1,1,,,   ,404, , .     ,                                 .
                                                                I,,.,,,
                                  4, ..s3.Fdia ei,:•i';'--bv,„,,, dw' bitPldtgeittatiatikrilaraerrOaltagit
                                                              -,W..a.;-tRY .-A.F$j"14, .7. •"0",'":40.4?",!..ii.IF.k.-4,-,, , 7,4'6Fi.A.,,V,:ii _,y4.44.A. 61.00,._..,.„ .;.. 4 ' ..' ;Vzin.
                                                                                                                                                                                       , - :'''
                                                                                                                                                                                              .4t4
                                                                                                                                                                                                " ,4 '.V1,.*".,:' - '
                                                                                                                                                                                             - 4 v '...;: • ; ...;.'"`',.":'
           • You may file a Disciplinary Appeal ONLY if you have pleaded not guilty and have been found guilty at a disciplinary
               hearing.
           • lf so, complete this section; then complete Section 4 (State the Problem) on the reverse side. >>>
    Offense:                                                                                                                                                Report date:
     Facility where hearing was conducted:                                                                                                                                                                                        Date of hearing:
     Did you have an advisor?                                                     n yes                III no                     If yes, name of advisor:
     Did you identify witness (es) to the investigator?                                                                                        yes        0 no                       Did your witness (es) testify?                                                                        El       yes                     no
     Name(s) of any witness(es):
                                                                                          Inmate namai /„,
   CONFIDENTIAL                                                                                      NIA CeniC-                              VG,I\Ast_r
                 (FOR OFFICIAL USE ONLY)                                                  Inmate number:5 7                       .                          Housing,/ ail

  &„,,,,,,„.4,„ ,..„, . ,,,,,-1.,—, ,1.4i,-tttrtirArwk „,,,,T -,.”                               - ....,,-„,,.i7.:
                                                                                                                 , lviik74.-
                                                                                                ,s4 , ...,..4grati„. <xim ,,,,,4%.,,,, 1, _,.„ -.,
                                                                                                                                      ., ...,„?...„
 PS94„,           N.        ;!PA.1`,-," 4.:-.‘..;AX,-,,,,,,,,,
              Y.,,,pg,...,,,,                                          :;, 3,AY-
                                                             i4, -.,,,n,           -nt,t .,.z; %tile., 4.4-avi,,'.;-4-4:-.em...,,S-4,apt , !in% , .4,- _,.....m,
                                                                                                         F-:?U'''.5...7.,,,,rg. Vi...
                                                                                                                                    .7.     :
                                                                                                                                            .T,Is,

          •       Provide any factual information that is applicable, including any responses from staff.
          e       State the action that you think should be taken to resolve the problem.
          e       PLEASE PRINT.

     CA,Mi\Q---- R-r') 's?--Ck c€7C'C                     ii,--)t-A_S s.cs-r. 0N0.4 a-V i\roi
                                                                                        ':--lki cta-V
                                                                             an ft M.) e.                                   Or)
    c.e_\\ cl-y3/- cr0 (/U e5cals- wr-A.111,QA be-t es,e) - ' \ *11--
                                                           ce,i (-     1 ._-c--. cb-e3 4/4.
  " r/sr'/ , Pisio-Vro- °1Ct-r   VLQ-0-re) \C‘C r' e-N) \°•LYeLYG,     -G-.'k A c-,,,As.iy. €.„...„j --(--- '
   0,,z) -,-/104-/-s &rims 07-6 n I-7- .--e) . diw--- 4/4,1i 600726r)
                                                                      uil, &) --      ? 4-
   rVC)Vi.---- Si-)F:k3No)e(-) •

                                                  IVCSA S (\e'l




 Inmate signature /o                                                                                                                            { Date:7 /   /Yr
                                                                                                                                                      iett,v-tt,        13*    -:•- aridt
          oribrem_edi e wept`
         F„"„                        rvidesalgmaltitsfforrnrOhe AdrninistratimegRemediftlk"ox:
     •             •                                                                                                                                       914
WAN'    ARMittLISWASYWNM-ERMI,Fligsma."1519r9441                t speolealtn5:enne.ealuox.                _. ,,-}---, T-.: .;/:. ,,..:.:- 4.;:t,:,..= , .: ,t-',.
lEditiM ELISI ONTIPIEr ,-,...,
0,,,,,,4,.,tti                ttEdiO(rbt".
                                  ...-4,....,,,...„,%4....., ' , Wkritiffiffil
                                                                  wi,:.i! 1 A,74,2,i6-,:. Oki
                                                                                          . 4 ,. 1Erd.r6fr
                                                                                                      - ;.4,4 =- C s' '-iSg
                                                                                                                         '       ''''.' 1`-' zk'''
                                                                                                                              "s _"'
 Date Received:                                  s,-, ,,ii rcip-,t------_                                                                             T#:   A/O _01
 Disposition:                                     ivp
                                                   , ie?
                                                       ....                                                                                                               op
                                                                                                              Date of Disposition:
                                                                                                                                                            /
 Reason:



                                                              ge7the;?                                                   )4k
                                                                                                                           ----




I I You have exhausted DOC's Administrative Remedies.                                                               This matter may be appealed to:
Signature:                                                                                                                                                      Date:   /4/
                                                                       ,,
                                                                                                              7/
                                                     Onmate Request Firm                                                                                              CN 9601
         .1.71                             Connecticut Department of Correction                                                                                    REV 1/31/09
           it7=


     Inmate nameN-qpi                                                                                             Inmate number3S7aPM
                                     ,
    Facility/Unit:Cc) C Ct cluk(k—                                         Housing unit:N-
                                                                                                                                        DalerWrg
    Submitted to: (yNi.   \k.t
                                         ao              r`t
    Reg uest- j_s\-\,:
                     c‘e                                       t‘,2i      cs.e,    Not.)%-\93*
                                                                                         ,,   ._) N 3 (_                                                      -e              •t
                                          Csko) C49 e6c-- 2 be,r                                   1/1''a)                          avi)             ci/tf
    poc-s -\-\\Q.-m•                           Poscr\-Ve5---(NC\cvNAL' \-\E-rne5 "\Y
                                                                                   - 5$6 or,
                                                                                           .-) V.1.0‘-tcw.a.)
                  _AeJEC e;visv.                              -I' /276-      -1`              11.4 z)11-11                                                                         Li)

                                            N                                                      't
    /...)(V
          ISP . -\\M% C_AJ 940/            qr.)Cr,,1 beialtIL                     :::--   C.A.301F's-                 '')C      \-) '   '            f:X)__,




                                                           continue on back if necessary

  Previous action taken:




                                                          continue on back if necessary

 Acted on by (print name):                                                                                   Title:
 Action taken and/or response:"

            •


_...._____ ..__   ,.       , •..., — .L   a.      IL.,         ., .   ,                    -   -   „.   ..    ,.._,    ..   ...,.   .„      ,....,   , ,,..         ..   .,        .,,,




                                                         continue on back if necessary

Staff signature:                                                                                                             Date:
       R,..,
      -c.c.,
         .
                          Grievance Returned Without Disposition                                            CN 9606
  w-4 -                              Connecticut Department of Correction                                REV 1/31/09


Inmate name: Parker, Kimorah                                                        Inmate number: 357229

Facility/Unit:   CRCC                                  Housing unit: H 115                   Date:     10/29/18

Return log number:      RWD 114



      Your attached grievance is being "Returned Without Disposition" for the following reason(s).


In accordance with Administrative Directive 9.6, Inmate Administrative Remedies, Section 6(E), a grievance
may be Returned Without Disposition to the inmate for the following reasons:



      1. 0 An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
           grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
           or explain why it is not attached (see comments below).

      2. • A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

      3. • Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Form.

      4. El The grievance and the action requested should be stated simply and coherently.

      5. 0 The length of the grievance shall be restricted to the space available on the face of the grievance form
           and one additional page.

      6. ❑ The grievance must be free of obscene or vulgar language or content.

Comments:




. Staff has 15 business days from receipt to respond to a request.




          You may resubmit your grievance when it is in compliance with Administrative Directive 9.6,
                                     Inmate Adrifnistrative Remedies.
                                              _,„(
Administrative Remedies Coordinator: King                                       Date: 10/29/18
                                                                                                                                                                                                      CN 9602
                                                        kimate Athydnistrative Remedy Form                                                                                                         REV 9/20/17
                                                                    Connecticut Department of Correction



    Facility/Unit: v..1 ,                                                                                                                         Date: op5ds
                    V-1- 1 VS COCCSGQ\
   Inmate name:                                                                                                                                   Inmate number:S57a,Do
                                       cur%                   ?0\c\il.,.z
..,.. la.,....iy. • -0 AA
 teed                   .„. staws --"--4-Airti,rogrecivi
                                                -       -. , , ..?, •
                                                        P/- ,
                                                            ' 445. ,                 6         .   1=4 t.,-tieor..q+,09%).
                                                       Follow the instructions and Refer to Section 2 below
                                                                                                                                     • `.K"'. ,..!‘.. .V.,,,,
                                                                                                                                                         .2 w- :, ':.,-1.$•;, 44 ,- .5Vt, 4''',;,,
                                                                                                                                                                      .10                            ,_ '                     .


         (for property claims, complete form CN 9609, Lost/Damaged Property Investigation Form and deposit in the 'Administrative Remedies' box).
  FT " * k' SAIVANWORAC 2014Egar Mfilks AM ,                                                                                              ***..                      wta, ram                              :014 I.:
   •                      e      Prior to filing a grievance, you must attempt informal resolution.
                          • Attach a copy of CN 9601, Inmate Request Form with the staff members response OR state in Section 4 the
  TAT                           reason why the form is not attached,
                   4      • Grievances must be filed within 30 days of the occurrence or discovery of the cause of the grievance.
   : - 4' kAnjteliigilinKikhlteVVWfaritko AIZFVVEVMSPWFAA,.rlirtrPMMZV
 '',' ?r _                  • All Other Health Care Issues                          El Diagnosis/Treatment                                                  Wacmplea:. : jaVEN
  q- .', ''''-t:
        tv.4,..
                      ,.rittijittafgargittirargitigia",APInm -                                 stiVelrnVittritf5rcirRitgliffeatron io ra:-.0:6thisrapJ1 •
                                                                                                                                                                                                                       •



        04'--k,---   U Disciplinary Action                                                                                                             > e•-oliiti 15 eie Seeti9t,,:' , ierhi
                         Special Management Decision                        ❑ Classification Decision                                                  >                                                .-.,-,-
                         Media Review Committee Decision                    0 Furlough Decision                                                        >' _.;
                                                                                                                                                       >      t    C-7
                                                                                                                                                                     6-    plet          ettioir
                                                                                                                                                                                                    .i- ,i.,- 4Aw,w.1),'
                     0 Security Risk Group Designation                      •  ADA          Decision
                                                                               Rejection of Outside Tapes/CDs >                                                 4                                               . •,.7..r:.i,
                         Determination of Grievance Process Abuse                                                                                                    5$4.,r        ,,,            ,             i1- .-
                                                                           0 Re'ection of Correspondence                                               >                                     ...- - . \ i
 Aetw-Aommt., : te.„,-, .. gr5wpwwo_st..,._.--                             4t-                   -,
                                                                                                  s. tga wvvAv                   Vr. .;;AZIO            ^s,      -vag%'wqm,tkr , '• . ,:.,-'
                                    "-                                                                                                                              OURVE                  ek0R-lv
t,kSECili Olt . apM
,-,_;                     --, . 452gyal
                    10 diga
                                FA:Alw. ivs, tii
                                             M,00
                                                 6,41   SiFP'' ' ' SI
                                                        lj tialS
                                                                   .- 1- ,- E NIVIN
                                                                               A 4, , --,-•
                                                                       tejlowl le
                                                                                                ...- ' I. '''' ' • ''' -::.-:,
                                                                                              y - '
                                                                                                etit?
                                                                                                                        ' 44°‘       REM,FD,
                                                                                                                               ''' ", ,',,-
                                                                                                                 iStatettheraPrPtileniftifl,                         ereWrie
                                                                                                                                                                                                    aIf-.
                                                                                                                                                                                      si A1:7 -- ."' -,-,
                                                                                                                                                                                                                 :; .


     ,.                                                                                                            , arA5*.m.le:ct ,..1.2.m..r-•.-,-                         -3.ftf,*
                                                                                                                                                                                    - ...,--_, .
          • Only one request for an administrative remedy must be submitted on this form.
          • The request for an administrative remedy and the action sought should be stated simply and coherently.
          • The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one
            (1) additional 8 1/2 x 11 inch page.
     . • This request for an administrative remedy must be free of obscene or vulgar language or content.
       • This request for an administrative remedy must be filed by the inmate who is personally affected by the subject of                                                                                          the.
            request and shall not be filed by an inmate on behalf of another.
       e   A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been
            provided and there has been no change in any circumstances that would affect the response; or when the initial request
           for an administrative remedy is still in process.
   ,-..w.i.,,,,vptrovoxt,,,,,,,,,...0,                                                                                        .-4.,
0,#;cp .nlapapi: immts&clii
                     A
                            WitireirobT or.,44*..1
                                        VittiW4gredaray
                                                 3 Ns.),             ApperfiatiYtV
                                                         4t_qc3**. : 4q.,,t4gyklu.A,.„.„,
                                                         Ag       It, ,                   ,,-,", -''!
                                                                            ,,7PAIgi,"41**.         '
                                                                                                                                                                                                 VeA:1%Iti S,
         aYou may file a Disciplinary Appeal ONLY if you have pleaded not guilty and have been found guilty at a disciplinary
          hearing.                                                                                                         _-
     • If so, complete this section; then complete Section 4 (State the Problem) on the reverse side. >>>
 Offense:                                                                                  Report date:
 Facility where hearing was conducted:                                                                                                                     Date of hearing:
 Did you have an advisor?                               ❑ yes ❑ no                        If yes, name of advisor:
Did you identify witness (es) to the investigator?                                            ❑ yes ❑ no                    Did your witness (es) testify?                                    111 yes        11no
Name(s) of any witness(es):
                                                                       Inmate name: V
       CON Fi ENT1 I L                                                                    YlVfNO cr-.5k-N i?cokiLs--
                 (FOR OFFICIAL USE ONLY)                               Inmate number: " 43-7?7-6,ck                              Housing:4 Its


. .70Afrag nilK.„w JAMMITARROtarkWgkajta.                                                               r
                                                                                                        -
                                                                            ". ' : , b,,. ) -72igal L:_li
      ® Provide any factual information that is applicable, including any responss from staff.
      ® State the action that you think should be taken to resolve the problem.
      6 PLEASE PRINT.
      rte, ''''q'ssN'' \/k               (i'
                                           - \"'
                                           '                 *\'`"-              t   /          cr.2) 're cr'(',-.1tc.) 06 -ozspoc.), e On

      hip,pq              01-k      q-,..37) (cc, mer) v,Te./u--Y-3,-                     c--0-)1t-            .a .Qviic) Nu/ 000( - (2,,,Q) .

       4-1,-) tt4-- -\-37A-m-, (.riNc-- N-4 c)(.y,- ci...y(s%c)R,AN                                               Cartko___ ck*c ci%,a, ) 6C:1:mac?)                           .
                                       - C- .Ea
      ink C)oC-T - Al./ s (Q-_,_)(-)()1S--' -Ea " 62..-C-12.0SZ .1-                             (.9   c's. "   t.1\-44,N .t   c+„\CIO - \--e_.\-7Q__Nc\
      b-i—x-Y,      Q.,\,--, — ,..3, \csc- c5,,1\N%-- a. cx.---,J442.,) --.,:, \<.y<, Lk,                             iv.„,,,,,         0 n(k., vr,, k-
---i/v__ c53-11--f c tT             0 (.4?<Fs- Qe --Vo --N--cr.sme_k (Ile , 1"\Q_ CAZY,AZ dueS- 0"0"-Q4.3 .--- '\-1
                                                                                                                  - '.- -Cr) \ 0d44\-01
      (fl, TININ    'CQ--4(350-Z --\‘'        \''ir-NV c (''°-. \ U`- \--•         .' 3.--A\31-A\ 1
                                                                                                  .- vx_)P,A-ic             We a , n f:: e.*c,,,_te.e__

       Cu* )tom -\-0,.crcct                            cc,       (-)'S c_ r q cY \ k c& f\ c(    O'Q , j:_,) vcy,Q...
                                                                                                                           1'+.I"f"--i-ci \                 Goncw-;
        qc, -Pnis 1-,,ecci,,ssQ____±\,„\c„),NA kaLE-b                                     69_.g2        utYA        ci&
                                                                                                                    -- tiz-)ssie„,,,                          34cA-4--
             • 46 a )161- ney'CiA 116'                                   siy,s;e ;
                                                                                 -(0) t•. (lia —\-IN:S
                                                                                                    1 \,
                                                                                                       . W't•-•_CI €--C
       -/ety),,,,                                                                                                                                   bCl \\T.Q.
       0__,06, ekje .. -i2             epel6eal               7 a4ocri-P/ge,/i-S)6(‘ ef -s ces-ak_\,-\,€,3 ous tp-el i




s
,.,
      Inmate signatu
                                -

                                      41011
                 Fa all re ed ,t~' cept earth Ove;r-dIrcit
                                                                .  ' feaviv edwilivammat bo 've,. -kl, L
                                                                                                                  Date:/0/257/1r


              Foli:'4,9 Ittii, a: gisSu:els1 ;',ii itiiiiibilmintia111Itlii-ServideViitin, -4,‘,•;:-.)-i-ja* '.*. . *.k    =>*:,
                                                                                                                    V*.iliThW..4410.4.
                                                                                                                                                                  UffektierTgBY,11.
     I 0 tatigEjajaaaralkiar
rafgEL      r
         '"'I dlr''''-'''''''         4-.: A14.47;gglir-i-7;;VM4Z,;,l'
                                                                         yzaing.Ratttokaigiaat-g   Eegr`..1".r."*t'11;19
                                                                                                                                ze,;r4W.
                                                                                                                                 - .•    ,
                                                                                                                                         ,...e-t-i
                                                                                                                                           '       'T   '




    Date Received:                                            IGP #:                                                   T#:

    Disposition:      i                                                                  Date of Disposition:
                                     0            \'
    Reason:




                  St(                   av 1,1,L4                                          Dv qc,n,

❑ You have exhausted DOC's Administrative Remedies.                                      I 1 This matter may be appealed to:
Signature:                                                                                                                              Date:
                                                                            Inmate name: Nkcz „li                              ck..34,vas.
CONFIDENTIAL
            (FOR OFFICIAL USE ONLY)                                         Inmate number: ?<:, 7 a,,c:1/4,                                   Housing: c 2.                       ,..k_i


sTirci4,41i*t4:f :71*EVi3OOLEIVIAOAc400t0t(000,C01.                                                                  ,„7P3 ':;, ,-;-. : [                4g, :V' ,,,,,it- tii--P .
     •      Provide any factual information that is applicable, including any responses from staff.
     •      State the action that you think should be taken to resolve the problem.
     •      PLEASE PRINT.                                                                                                                                                •

   •c•--N wk.' ;-.'\-\ gt lc\ Q`)-0-c                            --\--0    --\-`c.1., ` 1--\\-cx.,- i'oc, -\--\\c•QA--- a c c L.) c--(1.1 EA 7) \ 'a                                           '
 i.),3\,,Dst--, .z. we.--.cY--?_tykt:-..52                   r:k. "-..\<•tuJ.e.o.k           Cs -v        f -V\ \Qs\ 4,-.0,..\64s., A-6              ()
                                                                                                                                                      ..,\A-L) r_;
                                                                                                                                                                 ,,,2S
  q___X C.E-..s.s._/ t)..-          t3c..c_ ... Li....sa._     L..)%c.',5:\
                                                                          - ( L..)`‘,A---, c‘a_s             (' C\ . cr‘2...    C:e_kis..4.\ tc"
                                                                                                                                             .S,,,nr AsTv                                  )
• --t-Aas     ../eitio" N? c& Vr+t-c--,,                      Pre-- .6r-e-i /'el                   /1111 iltdC \c--._,.)t,c-krt.zli                 vino_           7.c.v..,,,..
        TE.,-
        , .* . C.,N41 czinqf 11, (1---147-35'.-. , CCV,31/41Z-c:S '.:",t1.77-4.--Y-'5"-k•S                         4c-.' e\PO---";.. , -1" Ci...,s cz)i 6- 7\                •
    .      .
        N-rekt--CINISNS. dliceo In% V- ciA4,c e-c' 4C19./-e "I'Ird
    ,-" I                                                                                                         A&-aiez,7-1. AfF -71c.) c__g e- 0 , r?
   \._.-t-, c_c-c.. ,. ,                                                               c._c••••,     tc\Q cb7,-\-,R(6--, roc,            L9or_o_.3\ 6           V.e cjocle..
  *.s..
    f .----mi-m
              ---      ' ic ,\43                0-.1e3-9,.. -             \6
   \,\4 _,, ,‘-.             cy:-IQ ic.„:. N-Naiv-A                   ctcstr,..)-tx-Nc- 0--,-_, c-                                    (%'‘co,
                                                                                                                   S 9 C.\- c) ---'.--,              'Cr1.06\ I) V-1 u N-S
                                                 cp-11-4-e-N              C`te         ( ..6.-Nic-••%      C'Qf'C','' e--- - t- r-                       ,,z12.-.Tr't        "e\it
 eC'. 0 -; c-
            z- r—r\-\--         \
                                ---4-0-\-:
               .        o _,_,- !,,, 6 k , - (c.XscN.AT\is-N.‘-A 1 )(----                                Q._.6,r( z _ 0. h -,, -1--e3Y-,-,\0.?       F' t w,_ ,--- .               T...
 --\3\scarc-_-c -
                                k___        6      )1FS9.-, -"\-          __f:\<-.'c-Z                   i'-\ y    Ps-NIS                --0,. tS     ---\-c/i-o_/,-(-,e)
. ,5\17.--,\--• L.5..ickr.s,
                                                                           ez)c,         -:_r_      e.j.42,(ANY    rrO \       0 )--1- ( -- '77_,
                                                                                                                                              c                 • n°
                                                                                                                                                                   uitk-4.J
                              "Iv-_c,---,, ---\-A-Ar19.-,cle_3\9)                  .
   \----s2.50.-7,
                -e.._
                                                                   _ _A                            0:1--___N\-• ---Vo       C.I6. 0- csbc,-1-e cf-±
 --v0 \ -.,,,, itc. L/e,1t -,e_tedl-v-i                            Cirku
                                                                                                                                                     .
                 :14 \-4.._& -1
    rinst4 SA-v551                                       •



Inmate signature:
                                                    C-,                      •
                                                                                                                               Date:   D___ 6 _ j9
      For':41ireriidik03C66iiit:.i0104ii44!! e ggitl.:'1,6iiiili*46iiiigfiAti-61keiieiii66a,;,.                                                                                  ° .
   • Fiii:a:iiO4itti'iii.keii€ii'9,;',:.deli`altiliii:;fi) '' .ict"0'14- ii '-,'.gnii6a'-,'bifi'Mst,..- :C. - ':Y4M,                                                                       ,
SECTION 5:;                                         1' DONOT*)f01:10 : #k.,.:i4040Wr'
Date Received:                                                   IGP #:                                                            T#:

Disposition:                                                                                           Date of Disposition:
Reason:


                                                                          p        ‘a...., it:P-"elA


                                                                                       0(1
                                                                                         7             I 147°

                    •
    You have exhausted DOC's Administrative Remedies. •                                                ❑ This matter may be appealed to:

Signature:                                                                                                                                          Date:
                                      Inmate Administrative Remedy Form
                                             Connecticut Department of Correction

       .
 Facility/Unit: v..1,                                    '                                         Date:a__         ,.; _ ,,1 •
                     , ,c..c. ---- ---c,„..x.„,---It.c, cx) c-c-•,,,:v....„.,-,..                         .
 Inmate narrie:V.\
                ' 61 Vry,)c-i.,
                              •--,
                               _ ., c*,,s-se'
                                         . vls--                                                                       ---- -7
                                                                                                   Inmate number: 7:-..----         ;)\-c-73 3i .
' ...t0' tkki:fr::,€0*§0:1*(40:41Wkag::::- .1 1- jaff:WO                                ANIPalltattliti, taffoltavow
                          .                   Follow the instructions arid Refer to Section 2 below                                        .
   (for property clairmi, complete form CN 9609, Lost/Darnaqed Propen'y InvestiOation Form and deposit in the 'Administrative Remedies' box).
4:,A14 51',' '=':1 a Iiii- 1.14-Cdt.WO.figiad6itaggeMelleaMVATVANgagAit4NiaiggigRaOrliNit'D.,*
      ''-'         . • Prior to filing a grievance, you must attempt informal resolution.
   ..       ,      ' • , Attach 8 copy of CN 9601, Inmate Request Form with the staff members responee OR state in Section 4 the
                           reason why the form is not attached.
'; '.. ,r. '          • Grievances must be filed within 30 days of the occurrence or discovery of the cause of the grievance.
  - --' :-' Wriii44iiiitiii6rili46"a' -1-$:6T(iied0-6Vtaidknfnge;-ZO*MitgWitatFVVPV: '110:PV4P2P,MMAR
  'h.,. 1?&.'i{:      0 All Other Health Cate Issues   .,_ ....._ . _11 Diagnosis/Treatment . ‘,._..s.,,,,,,,:._ ,:,,,Mp,
                                                                                                                     .'      :ciOlgetel*:thgritlig:ft
   ',,,,, - , il',"l'AnliftiOlicAiPit*WWIFCIAT.07010.745116garitisrbefilenVithinV: VdaVeotnot edaticihot:31 ecigiorP-VO
   ." ---        0 Disciplinary Action                                                 •                     > .,.;,_:'.,4Ntita..g,.. :670. aii.W15.0,41
                     Special Management Decision                 Classification Decision                     > '-'-:-. ,If.2   ,:-,.-7' ':§-;'' -, ' q !-,

            ,       Security Risk Group Designation                  • ADA Decision .                             > .'. I' Om lete:1 _ e:ckiii.h      ..,..

      -   ,o, • Determination of Grievance Process Abuse
 .. _, ,,,,                                              0 Rejection of Correspondence
      ' fAA'''.43:06.041:'#0-i
.•.'' A                       '10.WOrjOitro,§37iiaff,-1)Arrlig64140741           110   :4057106-0iir," 4 ''-`           j
',,',:.%40i:.'A:6.46tiogooi',:gftiqo'f.iro-fo.-6- 11-6,- Nomxogioaro:pgaitow4Y-k0:604r4,0$15jiikitOgqi,:--„,'-'! ''.'- ''',
        •       Only one request for an administrative remedy must be submitted on this form. . ,
        •       The request for an administrative remedy and the action sought should be stated simply and coherently.
        •       The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one
                (1) additional 8 1/2 x 11
                                       . inch page.                     .
        •       This request for an administrative remedy must be free of obscene or vulgar language or content:
        •       This reOuest for an administrative remedy must be filed by the inmate who is personally affected by the subject of the
                request and shall not be filed by an inmate on behalf of another.
        •       A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been
                provided andthere has been no change in any circumstances that would affect the response; or when the initial request
                for an administrative remedy is still in process.
::PtIO-q, t!,,700,(00:0*.: 'OitiNg:.02ONiireVAIN:401:0-Ori. tilOYAir'rI                   Var.6140•410,1i.'ilaV,;.44
     • . You may file a Disciplinary Appeal ONLY  if you haVe pleaded  not guilty and have been found guilty at a disciplinary
          hearing.                     .
     • If so, complete this section; then complete Section 4 (State the Problem) on the reverse side. >>>
 Offense:                                                     .                            Report date:
 Facility where hearing was conducted:                                                                        Date of hearing:
 Did you have an advisor?               yes • no              If yes, name of advisor: .
 Did you identify witness (es) to the investigator?             El yes      no     Did your witness (es) testify?                   • -yes [I no
 Name(s) of any witness(es):
                                     .

                                                                           •
                           Grievance Returned Without Disposition                                                 CN 9606
                                       Connecticut Department of Correction                                     REV 1/31/09


Inmate name: Parker, Kimorah                                                                 Inmate number: 357224

Facility/Unit:    CRCC                                    Housing unit:     A 213                    Date:   7/13/18

Return log number:        RWD016



       Your attached grievance is being "Returned Without Disposition" for the following reason(s).


In accordance with Administrative Directive 9.6, Inmate Administrative Remedies, Section 6(E), a grievance
may be Returned Without Disposition to the inmate for the following reasons:



       1. I1 An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
             grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
             or explain why it is not attached (see comments below).

       2. ❑      A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

       3. ❑      Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Form.

       4. ❑ The grievance and the action requested should be stated simply and coherently.

       5. ❑ The length of the grievance shall be restricted to the space available on the face of the grievance form
            and one additional page.

       6. ❑ The grievance must be free of obscene or vulgar language or content.

Comments:

               — 09 c) 216i \ I(30-\-. cx
            .,e1.                                                  fc-7.) mi c%4\-ct3.)--(1.)E, 6--.,- eyoe:);c--

                             U0a0c.' Ti.Nakcx19-v- '- c-Akc-Ce'lici-_--ccA3                  cf-c3   YILL.   cre's--'
        Qvr- -\-0
           --\-e)'c- eC--/ Zi°(=)         ---(\cl-t     CnSl.5.3t-7.-c-     . \--'0 a\N ,-S- CA\QC,NS
        mot-               -\--N-N-L      ca,            Ce---Xf (::-.    LiLDe-\\ . -t.'\c.-‘,1-s.`.
         pc 1.-0,,,,,l_f-,\\t ca,,,„\„„) .                  'N.rc, ,.-\(--5- cio ,,I\-\,---N75-_, (3 p
                    L)N    INDbe_-) c.Pcb             e-f*-c_‘-'       -)3c.c..)-cy•c:Lt-\-Aca-          0    .__\s_   t__,
         (1
          -
                 Lot''s       102, SOU      (-__\(_,\    0-      -'5      --61)   .   C \I      e3   ‘



            You may resubmit your grievance when it is in compliance with Administrative Directive 9.6,
                                       Inmate AdminitTtive Remedies.
Administrative Remedies Coordinator:            King
                                                               1                                 Date:   7/13/18
                     (                                      Inmate Request Form                                                              CN 9601
            _.. ,                                                                                                                         REV 1/31/09
                     -,-                             Connecticut Department of Correction

Inmate name: \IN mw_c_t\t, %,okec.                                                                          Inmate number               -Mm

Facility/Unit: cacri con                                                     Housing unit:. . \ _ vz„,                     Datelo \Lk .-D,..\       (.1\1:ic

Submitted to: A)(li rIte,Ax,„                            ,,(-...,
                                                                ,,s
                                                                  ,_, eh(,..LA. i e, \,),Inci

                             j3,
Request: on _34, )..\\4% ..._,.. \,., (g.s. \-% 1.c.st;ici\h‘e 4.,::::, oc.,..,_\                                    e...„0,\ a nco i .....,
                                                                                                     orylLoccr .70.7_,

qor                 -Nteq-          cc-D ...r.\ A-:\c,ne _ (1,,,,   Cf-ciour 6S \o --\5\t4,-- ,-)e)4.4) 1,etrras&-e,o,                           --- (-we,
         s:5_c., Skr.A- C/O 1 rrc•oho 0 (A..                          `‘ r‘, qTht:,.N.- 0-
                                                                                         1 - Vi r,)4€ 6+0"-s( .kicz.‘k Vf-..
                                                                                                                          _
Or) -36VA 26 -'.-' d4 ik.N.( a 1'4/.SS)(\\4,...e__. --\-0 (10.1* Vftesactbr . . 1 /4---\-z_zi esk-- (AA (134-\-
                                                                                                           1 \

Iric       \ iNi             ' I.                 ' --k. , t Zerr,,id‘ e_.,            cy- -------t- t-4- , J- A-:116-,(zcy,..4:6\,‘,A \-32_,NE-r)

                   V-I 151 131(NL °--riC1-1N°k‘        t-91-'61c;1/4 *"-* \c* c-x"&r-tt-.6 \Lk Ctc(..(    )v
IN. 'r-I A
 \-‘g- ry---(10 (i--\-• q N '-cues 454- v"ef-- - \ \(-4-,, \ - 4 -(Ao TIN& \--NE-- Lior-A% 961c,c1 +6 clare<
\rtii        <54---i (... r- eld/01-6-c- icAAstA c),-. A-Vie- (A4N.Je...- ,„ \--)C, ck\<,,e                                 •etz 0,.. CeA)1 cPr
-"W`c- (0C--                        u.Sck-\.,   a_ 0-\--w_.-r. 4a qr-ory‘ (N-4-- ot... Nr,:f., Q)Kcx. ►                    ‘,-P         \f\E- a_sCA,S;
C(-X) kOrl . ONorv)c_P- -NANzt--- '-/P`‘ "\-\\(-: Si"\-\-                               -cp. \i-N2At--- 5'k \r`iiigN6C\MA . I tANSU-
                                                                continue on back if necessary

Previous action taken: ___*.4,                     .,, IN
                                                                     r.                ji LAJAA-,,
                                                                                              A-,,       cr,c,, cr310.-i,.,.,t;;\
C              /-tt$12) AYM m4:- NC.*- (iLYirA 16CL-Cii:..0 ANtr÷                               C5           p- WA-, --I-Ar-e:.cit-2ok3
Old 6 Sqty-J ti ,_.,_ 0.__yf‘ rA4344 u,)\-\\c,, \\ic,e‘Cu(km(Notcte,-1=c-k--ez-it-ict\)                                                      .3cAki

iregi cvl "Q'') Vciry‘ , '.., 4ic cS (,,O.\-- c-rokyA ,,-s\c, eta                             -A, ts-- ..,-\ -\ tc cN,       -(--cLAN,-N Cthorf .:1N.

         55,
           ,, --\--- (IS,.-SUE .                     1(.50014             -1_N ?__.e5 -V`N 4,447. qt-ccA                  3ca,-,\/„..&--\-3 tl\--i--.
    11                                                          continue on back if necessary

Acted on by (print name):                                                                                Title:
Action taken and/or response:




                                                                continue on back if necessary

Staff signature:                                                                                                         Date:
     ty,,4 660,,„2.) `7-c3C._t---,\E-6.                          O?* c                            \r÷-

 (-7tx...-z-A        4C-:                                                                       crog„,        -A-43 \ \kr\
            \froi 9 Q n \\ ,,c ,
                               A-N‘t_ocks,\Vei.                                       'Pc. Of 46 -4'4(`•t               l Oeki           )‘313

                             t-sA`O          C"Z)                                               ( tom'     /:1* a6,ur,
-A*4- ddc6-, do ,-)„;„g                 aro &-,413            i'sr +0 \-\cv't                                 c•N't   v
                                          VeLve-              CoN                                                     c.)=A AN-N1).- 6
                                   t-                                   CrO)
                                                                        Grp           ifOryji'd     h'k-n
4tLy&k--67--e8 \'                  +i                   -k,                      c-r0
aeo: crk, IQ))                                                                       t:stoN-6     \-\c\k
                                                                                           'SA-CFel t.41       5 e,04,_,
                                                                   ti Ar())                      C.) 'i&ayr&i:77



.1;?a\cf-       //sty) 6-woy 4ccy.f) Acv.r.                                                                                          CAI
47-`1--(41PLocAS 6.2)Nev                    -C. tt.-•                   -sc5`t\i'.                r."'`c-tt \I-36e-- 94

                                           *Ner c_A                                                        icroi
                                                                                                             D-LXJ         f_di
                                                                                                                                         ci
                 \           ey Mrt., k )                SA--_-)(L)0\     --Nc CA r   ca

            Orlux: cocr,e,                                CeAlbn



         ortuJork\--.60
                     ex\'; a (NI    6r                        t'Nk' calckfayk-             u )
                                             oett,0- c
                         car-Voo                  at     a,at_yr,,
                                                                                     - j(a           (in                   - 7) QL1.)
                                            Sl-Se',Jck\
                             •i.... --cr,   ,r.v.,-...   -      Document 1-1 Filed 12/03/18 Page 5 of 10

       •        .              Grievance Returned Without Disposition                                                 CN 9606
                                    Connecticut Department of Correction                                           REV 1/31/09
    t*:.
      ,emu
      4.T.„,„;-,.
         .

Inmate name: Rogers, Wayne                                                                  Inmate number: 323651

Facility/Unit:       MWCI                                       i     Housing unit: 82-83              Date:   11/26/2018

Return log number:           137-101



       Your attached grievance is being "Returned Without Disposition" for the following reason(s).


In accordance with Administrative Directive 9.6, Inmate Administrative Remedies, Section 6(E), a grievance
may be Returned Without Disposition to the inmate for the following reasons:



       1.     0     An inmate shall attempt to resolve a problem through.the Inmate Request System prior to filing a
                    grievance. The inmate shall attachICN 9601, Inmat I Request Form, containing the employee's response,
                    or explain why it is not attached (see comments bel w).

       2. ❑         A grievance must be filed on CN 9602, Inmate Admi istrative Remedy Form.
                                                      I
                                                           i
       3. ❑         Each grievable matter shall be submitted on a separ;te CN 9602, Inmate Administrative Remedy Form.
                                                     I
       4. ❑         The grievance and the action requested should be s -ted simply and coherently.

       5. ❑         The length of the grievance shall be restricted to the .pace available on the face of the grievance form
                                                       II
                    and one additional page.

      6. ❑          The grievance must be free of obscene or vulgar lane uage or content.

Comments



                                                                    ;I
                                                                    I 1

In accordance with Administrative Directive 9.61iinmate Administrative Remedies Section 6 (A) an inmate must
attempt to seek resolution prior to filing an inmate grievance. Ybu must go up the chain of command
starting with your unit counselor, unit manager, etc. In addition, you need to give staff 15 business days to
respond to your inmate request CN9601 form before filing a grielliance.




                                                  i
               You may resubmit your grievance when it Is in compliance with Administrative Directive 9.6,
                                          Inmate AdminiStrative Remedies.

Administrative Remedies Coordinator:                         ARC Berett(e=                     Date:    11/26/2018
                     Case 3:18-cv-01961-JCH Document 1-1 Filed 12/03/18 Page 6 of 10
                                                                          .
                                                                     L    1
                                                                 I ipr=optename:        cAtiv_e_          goyv,.,.
  Caj'jnitENTAL                                                                                                                                 , ._.,-5
           (FOR OFFICIAL USE ONLY)                               Inmate umber         3               51                   Housing: 13)


 SEcTI9N 4: STATE THE PROBLEM P.MD.FT0110.TEO RES OLUTIION,
    il  Provide any factual information that is appliableJ including any responses from staff
    • State the action that you think should be taken trresolve the problem.
    • PLEASE PRINT.
• ...- et Pelixdk Corr" '9[Q.1-e.t..VJEL cuSv cOki r)/1                  I-- I,kr- Ac0 co- c.,..,c.;5k„, o._                                             t-
\A         4-t! Id -1-1e,e_te,_ IN 1-1,..1.__ oc,w1, 4                1 :)_‘,„._ . ),c,_.,. ,ts,it.k c, L.As1/;4 4_t__ .r 0-5 r-11-v-t-
 i)ec-'4-e')5 tA••• cz;i2-4         (,>'    :r
                                             . ,   woJte.k   b-,c   c.V       d , YA No , 6---i                -, vvoi pc NLI,1-. 0,2,0-- -c -1-\.,,i..
.P 'ev , '''464T---, i-N-e x \ e - - al- \,‘1/ 4,.. , i; cx.,0         I       . .,,,,,_.e. cAo.,4 X, ,rt-N,It,,I my ‘`',45/,.-0( ri ) Z v,),4 ,s
    ,itlUi v evok    ,
                     - ‘  \I   D   ,c n` v to    13y Ak`l  '  131 ' CA; it, lttk,"5C-er eA 4-0 Oc,lii)Er Ak5,1 , il tts,
     .NO,) cki- 4,101,, es' x La, t‘ 1;74- '44 52,•r%5 ?c,Itlic't.Ni t_ t...Nr) -,ti c4-56_11, , tou i- u,A4-47( i-v-t" 1b .e.AS -P-k--
 vv"( '5'111 = vvt. Cot 0 tik-Inj 4-)",44- 'Doe                          '‘6.4e... „....., 0              9-„tc, -Aui,m. 'VO -7,,,,,
                                                                                                                                 .,     ,.1-._ Cve.VaL4- i r+
  cA` .5),‘,51e- c-e-kl (..vev.A ; 4. ,,V,,,-i„ of e; cd1/4 7 ..t.,..+I.Lvet- ; s, T                      vorcz_ -}-4.1 tA-4- ., lec... 1.41- c...(r,. R EL
   (Alt)" C... 6.11(    l's.rtOre., L,, ^-1,--c- i- Idievit* CL             ..1-1C: 5 -Pt.,..LIV6 1- 13 ,.......fs._ c_otc,> ,.,„ AO e5 vii- WA. %.1-v-.._
   ile.:s S 1c.- 4 OS '-) AV% IL \ 7-- c2k A \ %‘ \ t-t                    yC 0,)Ct.k." 01,-• iSO --S5 ir,_ -rci\-f-s.x_. wc4tpd 1,,
        TI`rt 4,-t-ku t..:-i-,!A„.5 iirkiS 1;A-1.12 1-0 i.                 •k-ci l,4...1,-- -.1. J.', 1.9e.e-r‘ y,5,1-CA C.,...4 C4SC4' .0 1 "fta VM,Lj k IA V ..L_

  k-"%-(5 1-e_c_4,-.8.t. .3, 6.-•'-4 Y's kci"r-1                       cyl-N,      v`t- e-Ak13-ec - Ofvf        k5L'C'‘-5 5,1 S k-( "'CA                k_u\At-


  \ 1\ (-:-WL- \'‘i V% 5 0-k,1 ,                                                         - c2. 3 ifi'---t4- Ct-evA
  i rl 'C''cit- Cj"."51`111 Licitt \)-e- C-a-rk54-4,1 LAtk_! irv-t.„cl',,S ck-A e- c-,-. i
                                                                                         P                                                al lftL.   .‘"1.ej, Uti-
                                                         • 1      (



                                                                          :
                                                                          k




                                          ..---- -                                                             CC: ( 'r: \'1 e        i     -' u:'

  Inmate signati.                        -                                                                  Date:1 / ,..           _ is,---
                                                ...,'"
       • For all rem le§ except health services:, t)Opqsit this forin the Administrative Rernecheebox.::
     • ;;For a health serVites:ISSue;depOsit thifeirri in the Health'SerVicei'box,      - ---.', - . . ' • -- •
  SECTION 5* RECISION /OFFICIAL USE ONLY '''' DO NOT WRit ElI        .THE SPACE BELOW -- .'
                                                                   _
  Date Received: t\ b4 \ 11 )           r-F -P #:.                                 T-#:                                                                              ---

  Disposition: A.til jf r1 / 4 Qd tid(out
                                      o                  (-).ci„,5L . .t or\         Date of Disposition:                11 1 a 6118

  Reason:                                                        II       '

                                                                                                   . •


        &Q._                 Pril-0, c k, d                             cNi9co oc,                                     I''n_
                                                                          1
                                                                  ,
                                                                  ,
  ❑ You have exhausted DOC's Administrative Re6dieS.                                 E      his matter may be appealed to:
   Signature:                                                                                                                   Date:


                                                                              A106
                        Case 3:18-cv-01809-JCH Document 7-1 Filed 11/14/18 Page 14 of 23


                                                                                         Inmate name:
                                             E Ti                     rAa                                                     v\,

                    (FOR OFFICIAL USE ONLY)                                             Inmate number: --5)..,3G'T                                                 Housing:


 Ir'-
 t,...-7,- --' 7"',1VTWEIThl-kiffitifir'"-"AtkVit§fEIWEINRINSIVWW-05-"T"PWOO
             5=1.7c-,,,L. 4 ,..4,- 1a..,&A"
                                      -.    1 :Ar,...r.'7.7,1,11.,,Sr.I.,,, .“&l..4%..,1,.1.!,...'-71....,!:17,.....(N,4 ,.,:erV ,15(3,... .:, ..:._-.4-.'
                                                                                                                                                       •.•2,1'itil.. ,eti• •Ir• TE.:',.
                                                                                                                                                                                      __TzaVAWMF
                                                                                                                                                                                           -.Vatit;WA ..........''-'9
                                                                                                                                                                                                                  ,C41:411.
            0       Provide any factual information that is applicable, including any responses from staff.
                                                                                                                                                                                 .
            e       State the action that you think should be taken to resolve the problem.
            e       PLEASE PRINT.

   1'I-               J (Cck-             Nv-S            Ve-e--.)               \oc,\,- e..J,     ote.z\IN            '--0, (\C-e,          IC .- 1"--5 - I 5' Et) cA-0O3-)i)c)
                                                                                                 i ,,„,t -3V-v4._ Ew-,
                                                                                                                     --4                               . t.(0..,Ye.)         .-D           Svvz;,i-e-f-
  lA ie‘            , lAis t.               Oc,-S            .k V e-              k c--9--       ' `,                                                                                                 ..)
  \                                                                                                                                         N        ,
                                                                                    -1kc.),..,s5      ---r4w_.            V1,---e"              o-Q...\ 1,                   9I


                                  e-3.Vc),Jf,.(--           cAN4                 '•*,,A,-(-- ,                v                                                                            '    LT,
 (i e)_-,n)-e,oir
                            ) ak\ A-b                              \no           a Oc.4, (     ,.)e.-v                  \o-LA.2                 .\-c i c,       \\I-1/4D      0-' 4-           `2>-C.     4 \,,-E r
                                                                                          ) Li
 lni,,,,05 "                .•
                            --\\\A_K-Swi...c_                      ..r.,           ve_ rvt, \ 1;4‘.\                        .c.)k     “Wv,
                                                                                                                                         -,,,-)                    (`Q..)6 0.4,1,1                      1,,,
                                                                                                                                                                                                           ,5
 k0-6-ein


                                                                                                          etkf              \ ())•\ -(-6A (--5                    c O '' (Loy\                           S\\,..1\ -
                          \\ %\.(5-c,
                                    - ,,Y) .                  ,k_.-t
  _..-r _       \                          '                    \ Vkai\ V__ ‘f L) r-------1                                                                                          c_E-A)k \ A fa\             5
                                                                             6   t di\.‘y                                   ,L,c,v)             V--         \rts-12,4-\

                              Jo,--N--,      0(.."                                                      D"-- .-I'D •-k\f\-,-. kr.4050.l. d.
                                                                                                                                                                              et
                                                                                                                                                                               -' X0-- Xsbfil'




   Inmate signature:,,--"2-                             -L                                                      Date: to /.. (
                                                                                                                                 )         ^ ra
,2, •                                                                                                                                 :1  41:      ;•'47, . ''.`'
                 vifrrair.
      ,..w.,.... '.,
                                       A.A'       fltraalrgegnreireill7frarftli-
                     ._ ., ,.-1., . dc:F.'741.. .S.....W.:5
                                                                                                      ' .   d '
                                                                                                              a ffirtairvelafiVire
                                                                   ,•--.;,:t..,.,......z. , . • — t t: 4,14,Wnte ,r.
                                                                                                                                    -
                                                                                                                                                              7i..
,,,.. rtasSkrWieaJtmmc,ptsex                            s,cjeposttdkmtizraalli taelfrlealthkServices,ibm                  .,.1.3:-- '•gl''''' . .
                                                                                                                           ,ic .,1 q-..A.,,,,,IaL•::*
                                                                                                                                            ,-                     ".,: x...
 71§401V-: care3ikipaqiiidlatiplaMigalkilliFAMITs:p-fetr                                                         ,„.. ..1          - :Z.,1.--"_.r.-; -,.; ----rm
 Date Received:                                                            IGP #:                                                                     T#:

 Disposition:                    40          D                 ,
                                                                   e-i,
                                                                     )      _I
                                                                                                              Date of Disposition:
 Reason:                                                                                     .




                                                             CR-1:tbiAA-d_                                            wc(La,Is_v,

       You have exhausted DOC's Administrative Remedies.                                                            This matter may be appealed to:
Signature:                                                                                                                                                           Date:


                                                                                                    A45
                          Case 3:18-cv-01809-JCH Document 7-1 Filed 11/14/18 Page 15 of 23
         ) ti :, .
        ..-                        Grievance Returned Without Disposition                                                CN 9606
            ':1
                                             Connecticut Department of Correction                                      REV 1/31/09


 Inmate name: Rogers, Wayne                                                                    Inmate number: 323651

 Facility/Unit:          CRCC                                  Housing unit: E 118                         Date:    10/18/18

 Return log number:              RWD 105



              Your attached grievance is being "Returned Without Disposition" for the following reason(s).


 In accordance with Administrative Directive 9.6, Inmate Administrative Remedies, Section 6(E), a grievance
 may be Returned Without Disposition to the inmate for the following reasons:



              1.     1 An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
                       grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
                        or explain why it is not attached (see comments below).

              2. ❑      A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

              3. ❑      Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Form.

              4. ❑      The grievance and the action requested should be stated simply and coherently.

              5. ❑      The length of the grievance shall be restricted to the space available on the face of the grievance form
                        and one additional page.
 \\.)
              6. • The grievance must be free of obscene or vulgar language or content.


 Comments:
 ...-„,


.----....._


 You are off of lockdown and can get requests from the counselor for your informal resolution.




                     You may resubmit your grievance when it is in compliance with Administrative Directive 9.6,
                                                Inmate Administrative Remedies,

Administrative Remedies Coordinator:                 King                                          Date:     10/5/18




                                                                   A46
                                                 - -         -
             '•        ':,
        ,)        '!'V
                      I!! k -.              Grievance Returned Without Disposition                                                  CN 9606
                          ...                          Connecticut Department of Correction                                      REV 1/31/09


Inmate name: Rogers, Wayne                                                                               Inmate number: 323651
                                                                        r
Facility/Unit:                    CRCC                                      Housing unit: E 118                      Date:   10/18/18

Return log number:                        RIND 105



                  Your attached grievance is being "Returned Without Disposition" for the following reason(s).


in accordance with Administrative Directive 9.6, Inmate Administrative Remedies, Section 6(E), a grievance
may be Returned Without Disposition to the inmate for the following reasons:



                  1.         I4   An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
                                  grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
                                  or explain why it is not attached (see comments below),

                  2. D            A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

                  3. ❑ Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Form.

                  4. ❑            The grievance and the action requested should be stated simply and coherently.

                  5. ❑            The length of the grievance shall be restricted to the space available on the face of the grievance form
                                  and one additional page.

                  6. ❑            The grievance must be free of obscene or vulgar language or content.
   ... •
  Comments:
      ---,
-...1_,\
        -
-.7>----__

j3

You are off of Iockdown and can get requests from the counselor for your informal resolution.




                             You may resubmit your grievance when it is in compliance with Administrative Directive 9.6,
                                                        Inmate Administrative Remedies.

Administrative Remedies Coordinator:                             King ....,-,                                Date:     10/5/18




                                                                               A17
                       STATE OF CONNECTICUT
                                 DEPARTMENT OF CORRECTION


   Annual Inmate Survey of the Inmate Grievance Procedure.
Inmate Name: 1,k kg ne_.- -F) 63'          6<-5            Inmate Number# -3 d,3 (_;

Date:    5 -           -   I                             Facility/ Unit:      (-4,t -xp,c

Please answer the following questions and submit to the facility Administrative Remedies
Coordinator.

   1.     In the past year how many times have you utilized the inmate grievance procedure?
             7 0
             E 1-5
             ❑ 6-10
            y    10+

   2.    Are grievance forms (CN9602) readily available?
            D Yes
                No

   3.    How well do you understand the grievance process?
          yDt Fully understand
               Somewhat understand
           D Do not understand

         If you would like further clarification in regards to A.D 9.6 Inmate Administrative
         Remedies, please utilize a CN 9601 Inmate request form and submit said form to the
         facilities Administrative Remedies Coordinator.
    4. How effective do you feel the grievance process works at addressing your concerns?
          D Effective
          O Somewhat effective
          upil Not effective Why?
          (      -)50e5 VI€41(1,( 34.21- fe-c)a(Ue.d ) 'tc-- C C ri tOcAAAC.,e__‘)
                cV             Riri5tA) t f ti (24      a( 1.


   5.    Are you aware of the locations of collection boxes to deposit grievances within the
         facV ?
                Yes
                No

   6. What issues do you believe the grievance process deals with most effectively and/or least
      effectively?
t\i\ r (t/.6 LA_ my emi-i t•-lt co (                                     ncd S-eS (4.A:of\ rq'L .;‘     ,
        CojtC       )AAJ OArtd,       (1%6 E., c,1\           ,On             u\t),A-- (-kJ d_t
                                                                                              0,A 01teexi,
                  4m.) C                          6 Ct 6.10L,y5 1),74%e....c1cyC     s e=ko\



                                              An Equal Opportunity Employer
                                                                    nniatq Adritinifrative Rein pay...Form                                                                                                                      REV. 6./0/1 7.:
                                                                              •ConnectidutDeprtmentof Corr6ctibn.
                                                                        •                                                                                                                                       ' • .. ^



       '    -       . .• .
                                                                                                                                                                          .• • !           .                                                                 .„
                                                               •                                            -                             • ••             .•
                                                                                                                                                                                  ... .
  ..., FacilitAinit
       ... . - .    ., L
                       . 1, •.i i ••• ; - •                                                                                       : • ' . .. • ' ' ••.;                D.ate:.
                                                                                                                                                                                  -    • •
                                                                                                                                                                          . ..       • ..                                            .            .
                                                         . • •                                                                                         •
  ' • Inmate. name:                                                                .      4.... .e.-__.         .      .      .                                        Inmatenurriber ' - •
                                                                                                                                                                             -•
 - Orgr .--ar--,         t-
                         4 --- " -                                                                  -           - -.-i-
                                                                                                                  ._    __;2-.:,---
                                                                                                                                 • _,r.''      .„ , .---- ,,,
   -,.....,,'-.--
                                                .: ---
                ,,=.2- - "" ----.-------- -:- --"="q;-,
                                                          ----
                                                       rtmili
                                                      ff-T'  ;- e-
                                                                 g   rriE;   s                -         —
                                                                                                        •-•,---        7,       c.,, -•wk-------,-
                                                                                                                                               ''" ' -----
                                                                                                                                                      ''-----r...-----,.
                                                                                                                                                                     .     -  ---
                                                      -5----      -     -----
                                                                            -..  -,.-- —   --
                                                ,            Follow the instructions and Refer to Section '2 below ••• .                       •           .             •
   .. • (for property claims, complete forth CA r 960.9, LothDamagectProoeriv-Invesilaaffori Foirn and depipsif in the 'Admin is-tra five. Rer;iedies. ' box):
   -----
     --,,-,,w
            -,.
              ..-_--- ..ww,..- -_--...,,,_,-              ---7 .-_-_,--r4,
                                                                        - ..--.;--
                                                                            .. -72,t,..77_.-.=7,--:-..a-t
                                                                                                        ,„.,2,•.„--ra.._,._ _                                                                                                 nr         „,-,,,,,f,..,,, .ii-p_,--
    .„.74-7-"I' :-'3i.I6-4111:n Y L1 rula-
                                         _11_,Y,Ile-2744.'s     ±-':94-        -' =-
                                                                            - '.7-   ---24--W-20-4---s--1'-'-' - -                                                             :----W-tA-47.
                                                                                                                                                                                          -----12,--el'''
  .-*-"E--- , ., . ... . - Pri 'dr to filing a grievanCe, you 'must attempt informal resolution.:* .                                                                                                      .•.
                                                                                                                                                        . • • . •• - • • . .                        •   •••                •••
   W•-A---4 z'g••=i ••••• •• • 'Attach a copy of CN 9601; Inmate Request Form with the staff members..response OR state in Section 4 the '
  .
  'f,-*     --..:• ---7,..--    •         - reason why the form is Of attached.-                    • •• ..:. ....•                   .   .    .   .         •    ,•
                                                                                                                                                        - - -• • • .. • . ._  •        • .         • .
                                                                                           ..                                       •
                                    • drievanceS Must be filed within 30 days of - he occurrence or discovery of the cause of the grievance. •
                                                          A- litif• -_,...)..i..
                                                                     farig'F= L-   eV
                                                                                    - - -:-i.-
                                                                                         i't777 --a-'w-r   `i*..--,.-24.  -.WW-s-t-W-414       TFEAT.R.T3F,--w4--
                                                                                                                                                               7-
                                                                                                                                                                _,..„•            ,
                                                                                                                                                                                  1--
                                                                                                                                                                                   - z.4?,;
                                                                                                                                                                                        %-W-
                                                                                                                                                                                        .7 -4-74- '-'s-11                  -'_t-il-rff.-                FA
                                    k '. -RiTe--slii
                    .-y--.. •• rreIrd-            -T4T
                                                    i.. -;..,A                                 4-"   -.t-----        -'2 -
                                                                                                                         : ---- --V.,;:--   --.571&;•.-t77--, -            .4..mr-RV.
                                                                                                                                                                     E*-.7#-                            ,-----t--------4-%?,k
                                                                                                                                             .
  '-
  .7.::`;''''•
         •,-..,,,,,•--'''''-`'
                        .--ii     • 111:All Other:Health• Care Issues                      •••            '-             DiagnosigireatMent s • .                      -ige7T.gW•org.---Et:freirelv__Z:.
                                                                                                                                                                      't
   .%.:------     .- -7: 4-75,dfnifili 17,an445:
                  -                                            ipflaf(Mir    _ L46:6t-417-006S-MaTi3                     - kolfiiMIIMICE Td-k-v_atri-6.iihillilt;Tot-gridaNr-;--4--                                                           - -4
  F.,r__..,•,m1.
   ---,,,,--,_•*.a. ❑ DiScipliriary Action .,                                                                                           ..... -                  > --c:641-i'lg r-                    6W rd-r ehail
                                                                                                                                                                           -          •-•----z. _,...-_= •                               .„_____.•-     •,-7...
                               Ei Special.Management• Decision                                            Classification :Decision                                         „...
                                                                                                                                                     •          • ....z. ,L,,..7 ,   -        7
                                                                                                                                                                                              _..- ,
                                                                                                                                                                                                    -   • ,,,_
                                                                                                                                                                                                            .
                                                                                                                                                                                                      71--447,
                                                                                                                                                                                                              -
                                                                                                                                                                                                           - -_ -  -Z
                                                                                                                                                                                                                  11- --Tc
                                                                                                                                                                                                                        •----•-!...
                                                                                                                                                                                                                                  ...-.,
                                                                                                                                                                                                                                :.-    --
                                                                                                                                                                                                                                       -74.67.2.:
                                                                                                                                                                                                                                         - -•-• -- --,- - __
                                                                                                                                                                                                                                                          - -----
   .,.,•,.-.,* • Media,•ReVieW COMittittee De6isicin                                                  11 Furlough DeciSiOn                                                                                            t1:-.5.4.4
 11-at:2&'.... --1.   ❑ Security Risk.Group •besigriaticin .                      ❑ ADA Decision      .-          • -•                    %-
                                                                                                                                          ,7„,•.--
                                                                                                                                              ,-',,
                                                                                                                                                 •--..--,
                                                                                                                                                    10-7       riaPrd
                                                                                                                                                         6.:1.--    ---             ,_-_-          - 4 •tr
                                                                                                                                                                                      -E-.w,...-,--1-'•'• ----
                                                                                                                                                                                                          ',-_
                                                                                                                                                                                                                 --t4'4
                                                                                                                                                                                                                 !

                                      '
                                                                 -.: .       •'  .9 Rejection of Outside Tapes/CDs                      > 7--_.-,_7,_,..       1-0.__:,___:44.E.4    ,.
   - - .                      Determination of G• rievance• Prors,lcs Abuse,
                                             ••                                       Rejection of Correspondence                       > 'ay=s•-gWt. -_?:17- .             .., -;";
                                                                                                                                                                                 ---'                   -c 5- t-_ -f•-1-::::-? ,
   ..-----wg--..-1'.Av . - •---g-4-.-                     -,,-40-      4,-7,- --.,--,:.,,F.,...§.,-,-...1-
                                                                                                         -.--          ,---.;-,--..-    -,, - ..--;..,rpw54,*70ezzazg-2
          .---ffitolt52-4-5-10_, TeiE-RIREMR.EmEttasNE.0                              NRME-5.,AcalvINIS:WfV.EAK:hMEEL
                                                                                                          ---,a-...         '. -....-,
                                                                                                                           -•.--
                                                                                                                                            - cve.EIDEAKE4,.                               .a,thmt-17-..c
                                                                                                                                                                  's--,,- -.4r-xerIVE-1"4'.;-7.--
                                                                                                                                     ,
                                                                                                                                     -.
                                                                                                                                      --s-,--•                                                                .--,7,---.=•.
 -..
 --        7'-..'17
                 TfOiregadZS
                           :011E
                               7  -Wreell711T
                               : 6tir
 ......4.1t-47.,7,....--.....;........:,---
                                      -
                                             -n-
                                                          --,..---
                                                                 - .....A.--
                                                                                                 WC
                                                                                                  .0.6.-M11*
                                                                                                           74050061
                                                                                                            -     7   -Mati.W.Z.MW
                                                                                                                  . 0VA
                                                                                              -QS---44- 71,.._::'. -'.-,.....-
                                                                                                                            '':..-,--_,---:fm',
                                                                                                                              --              .,-,-
                                                                                                                                                --.;".                     .
                                                                                                                                                                                                    oral    .4F
                                                                                                                                                                                   --.=....."0=1-.." -..--.=1,
                                                                                                                                                                                                               --V-atie5rd'
                                                                                                                                                                                                              6.          e -s WW
                                                                                                                                                                                                                            &  _-
                                                                                                                                                                                                                                         ._:---,•,-,e--
                                                                                                                                                                                                             57-...- -..21 A.171.----•=----
                                                                                                                                  .      - • .•            .
    '•                               '               •      • • •           • -
            •   Only one request for an administrative remedy must bp 'submitted on this fOrm.: • • - ' - • -• • . ••• ..
                                                                                                                                                                                                         •
          •- • The request for an adMiniStrative remedy and the.'action sought should•be stated simply and coherently: '.                                                                                •••
           • The length of this 'request for an administrative remedy shall be restricted to the space'ilable                                                    va     in Section 4 and one
                                                                                                                          .•. •               .. •       -•
         ' . ' (1) additional 8112 X.11 Inch page;'' •                                            ..., •          ' ' • . . •                                                 •- - • • •
                                                                                                                                     • • •• • . .                 .. . •            • -•• • •
           • . • This reqbest. for an•administratiVe remedy-must l;6. free of obscene or vUlgar language or content. - - .                                                                          • ••
           • This request-foran adininistratiVe remedy mu.St'be filed bythe inmate who is personally affected by the subject of the
          ' • : request-and shall not beliledby an inmate on:behalf of another.:                                                       • • - '•    •• ••• • • . •.• : • • -•       • .• .•        •••• •
     . • . A rePetithie...requeS't for.dministrative•reinedy.may not be filed by the' sarne inmate when a final response has been
                                                                                                                                                                                                      - •• • •
     •••     , provided        arid  thel'efla        been no:change in any circumstances that would affect the response;                                  •         or When the initial reqUest.: .
                         • .:        ••• • • • •• • .. • : •• .
                                                                                                                                                             .
•              ,for an • • administrative
                           ..,                  • remedy.      is-till in.propess.
                                                          . ,. ..                   .              • •• •. . •                              • -          .                                                 •- ... •
•-..---------------_----:-1-----  -                - --              :._.7-- - --- ---7,•...t,,...--..---
                                                                                                   -3=-••-•--___ __ ..., - .:.
                                                                                                                             _ -----____—_-- ....            ---                     - x-_-._-_
                                                                                                                                                                                         ..---
                                                                                                                                                                                            -2,7-,----.
                                                                                                                                                                                                     -„  ------=2
Is1,EMIO sr-63•---7-4,--7,
 --.1.--....-_-
                    ...-LOISC3101211Z_ARY:S5.Z1ORZ-Oprr,431gt
                        , ----- --_,_g_i_
                                      ,,,,...:__
                                              -.-,4-____.7.,.."--...7.-_-..:_::-.-_,•"-- : efq5m;SVetianger
                                                                                     ,....r..        ,_,--.7.,-'                                     peal .. LILY-
                                                                                                                               -Wsel fiat :.- ' ...-......4"._'
                                                                                                                              ioa
                                                                                                                                                                             .
                                                                                                                                                                                           _-_,        -,    _
                                                                                                                                                                                                                                                            - -
   .       • . ...You Trpy    file a Disciplinary Appeal ONLY if you have pleaded not guilty and have been foUnd guilty.* a disciplinary . •
  ••: •        '•  hearing. '   .. .. ," , ... . :- : .-.             • • .• • • ,• • .         • .,                     .                   . •           . . .• •      •   -
  •.      •       If 'so,
                        ' complete      this -section;  then     cornplefe•SeCtion.4                 (State    the Problem)   on the       reverse   side.   >>> . -            •
 ' Offense:.... ..' . ' ; • . •, :                                                   •                      •                      • : Report date: •                 ••
                                                                                                .•                    .. ,                          . .
 ''• Facility where ••hearing WascondUcted: • ,                                  • •                                              '            Date of hearing.:                       .
                        .           • •• •                                                                                                                                           .
 ,-Did you have an advisor?:                           yes '           no•          Ifyes, name        e• advisoc •                                    •
                                                                                                                                                        •            - -             •
                                                                                                                                    .
   Did you- identifiivv.lioness (es) to the investigator?                                  - yes•                          r7
                                                                                                           no Did yotiwilr.iess (es) testify?                          I I yes ITI no
;;Name(s) of any witnesses):.                             .. .                                         ••            ••     •. .           •             •                    -
                                                                                         .         • •
      . • - .. . . • • • • ••..•                 .       - .•                               .                 ,     , .• . •         ..                                ,
•. ,                                     .       •.    .        . .                    •                                                                                   .    .
           •                                 •       •                                        • .             " ". • • , • '             •       •
. ,                                        •                  •        • .                    •                             .                          .
                • •            . .               . •                                                                    • •
    •
                 . . , .. •                                       .               .             '         .                    . '             .           •
        .    •                   ..            •    '               • - • .                                           • .             ..                                           .    .
                                                                                                                                                                                                                                                                                                                                   .              .•




                                                                                                                                                                                                                                                                                                                                                            ..
    =.1..---,,-              "===-
                     .27:ZZ-":    7'7. ..--
                                          -7 ''.:
                                                                                                                                                                  4.1 (#2..c.• ,rc,- „ei..\.. 4s •
                                                                                                                   . '-'' .                                . •             • :.-
                                                                                                                                           inmate name. ..7,—,-•....-      • -,1--:   . 1-. .•                                                                                      ,                                   ."             .          ... . .
     CONFIDENT!•                                                                                                                                              ••••• .. - • •• • • '7
                                                                                                                                                             - i                             • '::?•
                                                                                                                                                                                                                                                                                                                                                                        .:
         .•         .''(FOR.OEFfCIAL USE ONLY)                                                                                     ,- Inmate nUmber.                                                                          .-                                       Holing                                                ..S' •
      ••• .                                                                                                                                                                                - ij -•                              :•.           .


1: *t. t:6-
          tTIFIr.  -,-                                                 'adel UV13113W:E
                                                                              ;-
                                                                            ,-,        •7.   --E7S5REOPAgSt
                                                                                                     =       EM: '' FT            -1' '-r ',__
                                                                                                                                        .._.  -
                                                                                                                                             •-•-.
                                                                                                                                             '1'4
                                                                                                                                              '-7- - :
                                                                                                                                                   r         It
                                                                                                                                                             '-:,
                                                                                                                                                     -7.-717 -' 24-2L4' 71'--
                                                                                                                                                                         -='-                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                           251:--
                                                                                                                                                                                                                                                                                                                                               '  •
 •:-      :
        ---  - . -7.7,- -.----                             -           —L--    --,,..----  --,---.   ---------.------.''`"-----'- -----'''--- .-'---- - ---- .                                                                                                                                                   . ..                           . .. -.          — •
          • "'.. • 'Provide any factual. information that is applicable( including any responses from staff                                                                                                                                                                •        •-                          • •.                       ••         ...- • •••
            • • $tate6e:action that you think should be taken to resolve the Problern. ' : • • • • ''    . '...                                                                                                                                                                 • :' -                                                           ••, . . : ..
                                                                                                                                                                                                                                                                                                                                                  .          .:
            • PLEASE PRINT_.. • . •• : -                      .' ' .    :: ' •                                                                                                                                                                                                                                                                  • .       :.
                                                                                                                                                                                                                                                                                                                                                 .         „
       - '13.0 A 0:4.-.1. (--G'' el
• "-III"                                    tch ti 0 • 'ck.A.d: ,                     € • 0 rl-t .•-: t'vcd4Iiii 4.- e.:( .. ...•i-,-;?'-'. ..-.• \-- -I'L • ..'ilt- . c.P 5t,d,si.::-1/..:4 ‘.
                                     .             . .,
   .7ok cl (:(.• --7--...tA ••\,---4-c: .t." T ..5 i)• ... ' 'DJ.z..    .            ke:: ..-.4-- tit2:0A k4t•                    ' • .5. c,at'1173 -'•''''!'?•--
                                                                                                                             •••••In                                 . .- '-' •-14
                                                                                                                                                                                 . ..-q•'''', -''‘c4e-.-
                                                                                                                                                                                                   • .. ,.
                                                       , ...
                                                                                  5 . C .e.VA-:- - :a.,A;). flv.d ,i-.e..-)                     K. .9 . c•'-t c'''\ - 9. ''(.--14.`'' ••• 5. '
             •. ;•-14- . i'414-+- \\A•v•e oW i.c-•••(•:-
    ' '-' ti.-'
                                                                                                                               • .• . . • .                • • •         .
    k.A.j.c., ••(...ct ,,Sr‘9 n'vv,.., - :Te...        . k4.c.r.:..'CI;S .- ;47;(: •e)- ..C0.L^•:
                                                                                            - •.(s) \r1 12-
                                                                                                          .,. IL...S            -1. ,. ••.- 4\L„... -Net..4.1 C ,-..'v A .)ets._-,
                                                                                                                     A-- .--,- i.                                                2. io• ...S .s..6-:.
    ,
. .:"1. .`1:0 ..!-', i-SiN ;;-. ,.-tr,.... ,S`e_t.ut-S.4":"                'iAkC:\
                                                                            : . i--- -Y05254-• '1 • • 'Cit'-'1
                                                                                                                •        . c-jk 1201/441' -.54 )- ,edt it c \A-R- . -
                                                                                                   - -                                                .
.5:11..
      ,.....   ' -6.:i,,,61. ..-tc-Ak.t. ' cip...,es ' ..+-\,,,2... y io54 'i,.... \ Sy' 4. 0 %.,.3 k.e._'.,.,...e.: T.
                    . .                ......
                                                                                                                             T._     AL-i-e_e_it) .. r7
                                                                                                                                                      , 14t‘f. 15„...),(i.r,-,..        -1,. •. '. .:..:                                                                                                                               '0
... cii.ick -cc.1-4-s. -Q..:.V.).645i,..lbc:i:A.:(1.. 'cis..,i 4 itks ..:.,7,.; %.p;.k._-_ . osx: ;ca. 0.4-4.-.‘ciAs..a-...i* c, ,-/si--..5.. : -:.::::-.....
               --. q-,et
 ..0i,Lc:f. .vT‘,..,-   .. ..,:‘;,.
                                 , ,....,4-kki.:itk..t6 Q........‘7q7-4-,,,
                                                                         i4.• 6;. ...   --4:: 01
                                                                                  4 .. IN     .i . .. ;,.4.,,,i::. .-- -.-,1:..e_
                                                                                                                               ...,.:,9 \--
                                                                                                                                        -4i.pk.t.q..b..y,--6-i.v..--. ...
        Y:i.-..•6:.L     . u$..if..1•••••\-.i";. ,:     H,•;   . i'L_.•,.);\ i.-,_(•,.--,A -A-c;....,,1,N.ii &i_e_,:0,..c;A )i-v-,:t...-:....v.%.k(... :a';:44..
                                                           r7 „.b                                                                                                -
                                                                                                                                                               . 1:-;..•                                                                                                                                                                                        '..:
                                                                                                                     ,• ... • •.    ••              -... ....
                                                                                                                                                            . , ..
•;• .: :.1,(....-...... , P.,"..... --,,p4,-..\7 •..,.1....A•4•Lif.1<)&;.ic4.1 1.fli , tolit                  - LA3 rit illt-Cin• t g-SCP AY C ." Qs.'11\/ , • ..
                                                                                                                . •                                                    • .1. . -                  -,                              ...              .                                                                           I ..                    .,            ' '
 . , , • ,.                                                                                                                                                                                                                                                                     ..                    ,             .. . .
."V 12J-. lOciAtt Ii • ,,.....                      ... •,- : .•••• ; ....                           •••• - "...    •                                      •  • •       ,,.   . ..•                                               . •        _ .                                                                   . •     ...„                 ..•
          .•  . .1         .                    .                                                                                                      . . .                                                                              •• -- .. • - • .
                                                                                                                     .                             • . - .• .. • . • .. • • .••
                                                                                        . , . ..          ••• . .• • •                                                                                                                        _. • .                                .                ._.
     •                       ."
                              . •. .                             . •
                                            • ..                ..                       .                •     • .                                                                     .                         •-              -                                                       , '      ' ' .
                                                                                                                                                                                                                                                                                                   ..                                                  '.       . .
           ..                                                                                                                                                                          . •                                                                                                            .
                                                                                                                                                                                                        . •       •             . . .                           •               . . ..         •                                                       .         . ••
                    •' •  • •                                  •
                                                                                                                                                                                           . .,         ,     .       ,       . ., • •• •.                  • • .
                                                                                                                                                                                                                                                           .....                 . • . , • . • . • • •.
                .      .. . ,, •                                                                                                                    ..     .               .
                                                " .•                   .       .1       •        •   ••
            '            •   . •        •   .        •
                                                                                                               .                       .
                    .•
                                                                                                                               '             •             •           •           .
                                                                                                                                                                                   •       ... • •• •         • ,         •   .       .   .• .         •           •
    ' -                                                                                                                            .                .. '                       • •             '• •     '         ..•         '   •       •                •   .                '               .•              '.. • •••• •       •        • •. . .            •       :
                                   .        • .. ... •         .                    .           ..    , . .
                •     •      .'


•infilefes16natuf-6. - .7;•:17-:••••2;.. .---":::...t:'                                                                  •.-.F2 7,:-.7:i:;•- - -7 -: - ." - ---:
                                                                                                                                             - • --.-------•• -                    ..• -       •••••••---- -.----.-.... Date...'7-r
                                                                                                           •.. . .-.....
          '------1,
;---.2---...
         .-0      --...5z,xiakoruRcite5.:expeptifalt                    rafigia552-7riatifitinirtr.s.t.ffa-trawti-r-                        .-_,-,
                                                                                                                            Ataf:..b.ci.-----    ,..
                                                                                                                                                 - ---7,..
                                                                                                                                                     ._, f --7i.
 ..-1-2E-7.7.      :- -ro6-,--arigitC----               *6--ecgitor - dii-T-4-riti- ----. ..,.§rrktr,w-MTO
                                 _......_. kirr-mgs--citg-
                                                         ..._____                                       - ..
                                                                                                             -54•'.7,47--''-..41,7,-1-'1.
                                                                                                                 ..t -
                                                                                                                                         ,---'--
                                                                                                                                        -::-   - ,,.-.-..--_,-
                                                                                                                                                            -- -t77                    Gal


                                                                                                                                                   l:ItilW-.
                                                                                                                                                         .-    Thg.r.i'.§.1:1CV.E4t3.171altr:-.
                                                                                                                                                             0f,                                                                                                                                     ;-=7°.--                                   -74--.±:•,
                                                                                                                                                                                                                                                                                                                                                      ---1
MQ11.(5MrIte. f SiOrilt.4tbRIhr                                                                 .SITC3T4W
                                                                                                           • .           ,..
                                                                                                                                                               •                       .. .
                                                                                                                   .                       • . ,                                                  • • •               .   •   •
                                                                                                                                                                                                                                                                                                                                                • ,. .
 .r-ate Received:.        •                                                                               '•• I GP.#:.                                                      . • ••• • ....• - .                                            .Tt.. .                                  .
•••• •.' . - • ., • •                                              •                        •                                          • . , . ..••                        ..               •• .                                                                                            .                       •                           • . . • ••. ,
.. . . • .        .  • • .                                                                                                                                                                                                                                                                  '
•Disposition: ',"••-•-                                                                                                                                         -                   Date of'DiSPoSitipn: -.• • • : - -                                                                                                                                           •.      .
                                                                                                                                                                                                                                                                                                                .. •         -. • -
                                                                                                      .                                                                                                         . ' ..                                                                                     .•
;ReaSon:-.. -       .. ,•        •                                     .•                   .                                                                                                                                                                          .
 • . . ••   ,-.••                                                                                         •. •                 •                     ...                                                                                                                                                                                                               • ..
                    .                                                                                 '                                                                                                                                                                                                    • -.                .
                                                                                                                                                                   •                       „ • _ ,. •
                       :.•• • .                                                                                                                                                    . • . .•                                                                                                                                                ...
            • • ..                                                                                                                                                                 .                 .                                                             .                                                                        .
                           . .                                 -                                  „ „ . .. ,                                                                                                                                                •.             .                                                                                .                .
                   . -.,                                                                          • • , . .                                                                   . , .• , . ;
  •... • . . .. .               „                                                             .                                                                                                                                                                                                       ••- . •• •
                                                                           .              ..,                    .                                             '           . : . .
                                                                                                                                                                                               .                                                             . '                                -
                                                                                                                                                                                                                                                                                                . .
                                                                                                                                                                                                                                                                                                    ` • • . • ..
                                                                                                     . •• - .                                                                                                                                                                                                                                                           .
- .• .. . .•         ...•         ...                                                   ., .. , . , . • •                                                                                .                                                                 . . .                                            . ...:
                                                                                                                                                                                                                                                                                                                : -                                                          •
                                                                                                          • • • •• •                                               '               •                                                  -       -                                         •
                                                                                                                                                                                                                                                                                                •          .
                                                                                                                                                                                                  .                                               ...• ': .                ..               .
.   • You tiaVe exhausted •DOC's'AdministratiVe-Remedies.                                                                                                                          ❑ This matter may be appealed to:. • .                                                                                           .        • •• . • .                                      •
       .     .. . . . .       _                           •                                                                                                                .                                                                                                                                            .. .. :
: Signattire:     ..:: . . . :' .• :       • .. ••                                                                                                                             •                                                                                           'Date:. •
                                                                                                                                                                                                                                                                           ....                                           •.
            /641A„,\

                                                   Inmate Request Form                                               CI\19601
                                           Connecticut Department of Correction                                    REV 1/31/09

       Inmate name:                                                                            Inmate number:
                           cc
       FaCility/Unit:                                          Rousing tinit:' -D                      Date: 6   _A ,)5
      Submitted to:             S--iLt)t
      Request: 1-37-v1k,                                   unrck:                 (,,e4'‘ )\-c,(,) 1-1464-e4
              5m-e,e)k-, —      i I    ‘)U-JA        mac. • C-0-4-1; CA^e.3 tiN    CC •    GuAct S 604evIA DA- •
     fi                                     t-it          vu,AkcJ kkd
                                   r          5.e,(CtA, a }(c.,,Set,55-64




                                                   continue on back if necessary

   Previous action taken:




                                                continue on back if necessary

  Acted on by (print name):                                                           Title:       .
  Action taken and/or response:




                                            continue on back If necessary

Staff signature:                                                                               Date:
                                                                          IhmatqAdrnini$.6ative Remedy,. Form. -                                                                                                                                              '
                                                                                                                                                                                                                                                              : REV 9/01
                                                                                                                                                                                                                                                                       .1
                                                                                                                                                                                                                                                                                     1.rIV 0,1-at..•


                                                                       :••••               Conn66ticut Dem-60611f of Correction
                                                                                                                                                                                                                                                                                             .. •           •       .

     • : • -.....                                                                                        •                                                                                                                                                                                                      .
                                                                                                                                                                          .
.            Facility                • .            .. ,,--•     tr.           •       -          •          -:-.- .                    .           . . .•
                                                                                                                                                               '                    .• Date .7
      •2 '          . "   '                 ttj *Lt.'            i \ -'.. C.:._
                                                                              °.•:',    "         •                        •   •                                           .. .."       .               • '               '   '
                                                                                                                                   ..           .       • •.                                                                                                                         ,                      •
                                                                                                                                                                                                                                                                                                *
       •Inmate'
         .      name '                                                                         :•       :.: • - '`'                                                      • .. • .'.:. Ipmate•nurnbert*. ••                                   -
 . 6-7, ajw..n.-.-÷.•_-,....---                      _:-F44                            .,-- . ::-:  : ,7---.,==-,::
                                                                                                 --7-                                           --.7.-=:--,:...._,.....z.ii,„.„,,.,
                              a-7s;                  - ,--,- ----                               17,-. _„.-- ---; r-Oz-              ---- -                                                                         --:-,' ., -         7-77.--------                      L.-._N.:,-,,.
• g-------- .--}-
              '1-1- -.                          ---:"L''              --7,
                                                              NIST-Ed4.   7FIZVBITEIV8
                                                                -r- -=-----             • - - ..-'-
                                                                              - '-----4:-----                     A --.-
                                                                                                                       ,
                                                                                                                       - ---
                                                                                                                          ,,
                                                                                                                       4-11---.-,-,.----                                                                          "'       -7.L-- _-......-'                                    '..-."?::7:
                          ••                                                                                                                                         ... • .        •
                                                                   • .;            .. Follow the instructions and Refer to Section 2 belbw • - •  - • . • . • .'. •.,
    ••• • (tot:property C         - laims, "complete forth CM 9609, LoSt/D'amaqed Property Investigation Form and depOsit in the Adminis-rabie'Remedide box).: : '
•• grAVe,Araitillputlalg-nedvarival                                         e -i-LAWW:=:. ,Lt.'1.
                                                                                                --,4---                                          f-z'.*
                                                                                                                        f-7-;---',-2'-'-'::z--7tP-
                                                                                                         --41--a44.-'''''
                                                                                                                      ---                           - ;Zg'n•*T--eYz,
                                                                                                                                                                  T.T.,N_ --‘-'_-;.1
                                                                                                                                                                                '-
  L.ILSr.----,:t-------.,
  ,T.,--.... .tz,-;-.---..--.: . . •• ' ' Pridr to filing e.grievane, yoif must attempt infOrmal resolution::                                                                  •. • •
      -7.40k " - • Attach a co of CN                                          , 9601., InMate leque.St Form with the staff member's.rresponse OR state in Section 4.the
       s:.:-.:;L=Jp., •                         reason why the formis not attached.. - • . • .                                       .                                               • .. .. .                        .. . .. .     .... .       ...
      F--
        1-. -:*-
               .-- 2 • . . . •                 Grievances must be•filed within 30 days Of the. occurrence or dfsCovery of the cause                                                                            of   the     grievance. '.
                                                                                                                                                                                                                                                    -
    •974._.•.    .i-M-1-15F-
                           , ..ftti      -Ag-N--..   gt.{         gill FVEfratrIgfgr7- . M0.                                        ,       -
                                                                                                                                        --,,T.e..9.. .4--Ifift47-              9TeLVIMii__L
                                                                                                                                                                               .-.--                                      --mAN.                   -- `
                                                                                                                                                                                                                                                      a,
           _ t        --7-_,
                           .   ,
                               - -......-.........—. :k. . -- .--,,,,,,,=,....,...,.....,...,,,,,,,,,,-....,...,. - ':-.M:..-,...7ft7,-,,         .,E.i--Z.M-.........,--....-            '
                                                                                                                                                                           -,,,,..t.17.1...-
                                                                                                                                                                                           , 7,-.,•...7,-....-....5.::,=71%,giKgk.7.7*,
                                                                                                                                                                                                                                      ._,
                                                                                                                                                                                                                                        M--.-.7-
                                                                                                                                                                                                                                               ,-9Z*g.
            B         =
    - 5.
       '        2-' 7 .7 •        .           :All Other,Health• Care ISsues                                        • - Diagnosisifreatment ••••' .                                                   ---a----..,5--  W1-6.- K 6-abliT;fo-4
     .!.•=7--  --•-
               , :.----4,        P- itkinareliii-41
                                                  1WIIM67..674:E_Qtpp
                                                  -9                                       #4tii r                                -14tiV
                                                                                                                                       . -aft    t
                                                                                                                                                 --4-
                                                                                                                                                    --4
                                                                                                                                                   -----
                __=':
         .;.-:-:--         _
     ----...---.2zivi • Disciplinary Action •• .            .• • . ••-•-• . . . •::... . • : • • . ... :•. : . . . ? ilt6,4550e6§610711M
                                                                                                           ,••-
     .„.__•2"4._._.,-
                   .- --.- -.. •• Special Management Decision.
     -----.=_-'7aza-                                                , -•• . ❑ Classification Decision             ' > --:-.- 7-*-
                                                                                                                               ;           .----                                                                                                                                 ...-
                                      • • •
                                 Media-ReView• ComMittee
                                                • •      DeCisidn .                                                                'II Furlough Decisibn                         ..->-._,--   :--
                                                                                                                                                                                               - .....7=
                                                                                                                                                                                          ....--
                                                                                                                                                                                               -    -             .          ----- --7_      42E        -:4,----_,
                                                                                                                                                                                                                                                               -t         ,„.,,,
                                                                                                                                                                                                                                                                           -..
                                                                                                                       ••                                                                                           .
   ..7:•-,.-,:-,.4,-
                 -- -,--_,_                                                                                                                                                                                       ,,,,,,...,!.7.      Z7,-..2i:F--47.-17-            _,S.E.A:4
   FY---44'     - '7
    7........,.r.,..
     ---            .
                    " 1.              Security     Risk   Group            Desig
                                                                           ..
                                                                                       nation         .         • !DADA         Decision         •.    -  -        •:.     •
                                                                                                                                                                             •
                                                                                                                                                                              .:    >            Jrflare'X                               4
                                                                                                                                                                                                                                         S    V    1101,1'     , -4----°X
                                                                                                                                                                                                                     1.,„71.64..;--,•,•-•   ,...•;:„..-.;•• ... - ...,:z
                                                                                             - •'•         •      D.RejeCtion of Outside Tapes/CDs > ........- •-,,,:rg--                                                         ,..r.,..i.,               -.--,----4
    :f,.--ta•-••Z'7
. -,...,,,A              Z.'- ❑ Determination of ?rievanCe Process Abuse                                                   . . .               .
                                                                                                                                                                                                                                        ----            ,,
                                                                                                                                                                                                                                                         -   --q...
                                                                                                                                                                                                                                                           E;:•   7:7•:.
                                                                                                                                                                                                                                                                    "-M
                    w-.-... •         •                                              •     ..       •        *    ❑  Rejection            of Correspondence                         >    7
                                                                                                                                                                                         ..
                                                                                                                                                                                         ‘  "ip•••'
                                                                                                                                                                                                  , - :X*  -
                                                                                                                                                                                                          ••                               1  -7
                                                                                                                                                                                                                                              .,_1%'?:   ..
   #•--• vop:-4?..tv,132.z.f;,---LT•tfk7.F;•-•••-•75-
                                          •                                       , -2.i.:••••,-.-.- -
                                                                .4;7_------e-s.-•-*                                                                         . .,,:
                                                                                                                    w---:-:-_-,F..•yia4_,.--. -..---.....:F.&..            -.4,    . .....K___,,-_
                                                                                                                                                                                     ,,                     ,....7„•,
                                                                                                                                                                                                                    ,ri,..                   ,„ ,,...wr.,_•••=F,
                                                                                                                                                                                                                                           -.7.
   VEMOI.P2                        2ffq,__IP-IgE-RJR, EtibraEfiltiiii?StO.,:g114.51'                         t*             ' • TE • ' attlz                   EfEt.RE-iVIED,WPRO.O.Elitg:KRrae_setgra                                    .„.---x...*......._•-•
                             -..,,••-,...
                                        --.--.
                                             .--. - ..-•,  -. .,-..,,,..-„,.=,--- -...,__
                                                     ...,•-•                                       -..-s-,„, ,. „._-___                                                              -*.-----...-"::.                 -=--.-_,.:J.-.).,...k.-
  .. g-g-TX.:ifitroAgatlgitiTplyr-
                        t- .-i;17:,,,-t„‘
                                                   -     sWIE,gins-ttraiffig:410-ig*
                                                        ---6_-_
                                                                              ,
                                                                                              -;:rft.4- --‘-_
                                                                                                               -=`
                                                                                                             Es,:::
                                                                                                                             le    Siam               ate11:10;P          orbSein3igibteesiersgsfar--.
                                                                                                                                                                      ' -,r-                                                                                      .-7-T-
                                                                                                                                                                                                                                                                    ,,..._-zi

    . .         •     Only one request for an administrative remedy'must be SLibmitted on this form: • • • ' ....• • .. •••         • .. •     -
                                                                                                       -     , -                                  - • •-
             - •  -  The   request  for an
                                       • ..
                                            administrative remedy    and    .
                                                                         thea  ction -Sought should be stated simply  and coherently.. .  •.     *. •      '
               •      The length of.his request for an administrative remedy shall lie restricted to the spaCe •availablelh Section 4 and one
                             . • .                                            • . •                                                                      . ,.
                                                                               ' , • . . .           •    ,             .. • .- - •.
                    ' (1) additional 8 1/2 X•9.1 inch page.. ''• • .. ' ' '
                           • . . -•                                                                            •. .••         . • ...            •        •• .
.              - . • This request for an•administtative remedy.myst be free of obscene or vulgar language or pofitent. -                 .   •••
                •       This requestforan adrninistrative remedy rhuStbe filed bytfie inmate who is personally affected by the subject of the .
           •          • request and shall not be filed by an inmate cn.behalf of another. - • • -• 7.• •• . . • . ,. • • .. •• - • . ••. • • • .
       •. • •     . A repeti•tKia'rOquea kir•adrninistrative•reMedy..may        „ • not   be filed:byithe same inmate When a final response• has been:
                                                                                       ,•         .... •           •   •                 .• '          • '
            ••   . prOvided'arid       th ere
                                • . . .• ...  has been•no:changi     in any  circumstances       that    would     affect the response; Or When the initial reqUesi.;' •
                                                                                                                                                        • -••• • • • • •
    -               forf.an adininistratiye    remedy is still iri.probess. • . -              -                                           •
                             , .. .-                                                                                       - •
                                                                           . _.;-_____    . •
    _„:,i;:-5-  iiiirkini
        •_,;.,.„,Q.,,  ._.1....,,
                              ,...„.„... - ' , aorT)J9,-•
                                eihgi-_-,,,_                      3-itTjfii&digtls--
                                                                   t               dail-a- ., ..,..i,  rsm.D--'i-n-a-- _.,..
                                                                                                                          ' --,4;-
                                                                                                                             e .toopi••---
                                                                                                                                      ,c----------
                                                                                                                                      ---  --a--
                                                                                                                                             :-
                                                                                                                                              ,--
                                                                                                                                               --..---  --L- - -2---.--,-7--  -•---
                                                                                                                                                                                 ---z,4.
                                                                                                                                                                         --na.---...A
       ,       • ...You-I-nay file a Disciplinary Appeal ONLY. if, .you
                                                                     •
                                                                        have
                                                                         .
                                                                             pleaded not guilty and have been foUnd guilty.* a disciplinary. .
    •- • .                                                                                                                                                                                                                                                                  •
            •- hearing.'
                ..        .. :.  • . .'   . -• . . • :. • • ., . • . • • - .•          • •              .. .          .•.. •
                                                                                                ••                           .                                                                                                                                                       .          .                   .
     .. •     If So, cOmpfete this section; then cornolete•SeCtiori.4 (State the Problem) on th e reverse side. >>> .. .
                                                                                                                                                                                                                                                                                                     '
' Offense:. ... .. • . •••        • • . . ': , •     i• . , •        .        .             . •     • • Report date: •                                                                                                                                                                              .•
                                                                                     •• ,          .             . .                                                                                                                                                                                   .-
•% Facility V.fherel-iparirig •Was.conducted: • • ' ••      . .        .•     .                            'Date of hearing:
                                                             ••           •      '         . •        •                                                                                                                                                                                                ,
   Did you haVe'en advisor?; *.' . ❑ yes' ❑ no:               If`yes, name of advisor: • • • • • • • ' '      '    :                                                                                                                                                                     •
     Did yOu- identifY•witness (es) to the investigator?                                                               O yes-    no                                Did yOuf witness (es) testify? .                                                                        yes 0 no
    _.Name(s) of•any vikriess(e_s): . . •.• • ..                                                                          • • ..                                    • •  • . .    •    • • •                                                                          •          .
                                                                        ..      •       .                .             '                    •                        ,        . •               •
                                                .         •. .          •     . •                                                                        •                                                                                                '
    • ,                                                                   ' •       • •                  • •••     '           •        .                 • ,• •              • .                   -                 •       . .                                                    -
                                                           .            .         .                                            •                           •                   •.                                                      : •
                                            •                                                                                                                                                                                  .                 .
        •                                                                                                    •                                                                              •                                    •                    .                     ..
                                                                                                                                                    .                               .                         .                  . .     .
                                                                  ..      . .. .                             . . •                                                   • .                        .                                                    .            •
                                             •                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •   •    .
                                                                                 .               .                .                 ..                                          •••..                                                .           •                     .                                                                                                                                                                    ..                               .                                                                                                                                 ..                          .

                                                                                                                                                                                                                                                                                                                                                         . r‘x-:-Yii.k                                                                      .-i                                                       -, ,                                                                                     . ,....-
          CONFIDENTIAL
                . . .
                                                                                                                                                                                                                                             .                 .           •                            • ./

    .     -.. : tFOR 0 .11AL USE ONLY), . _,                                                                                                                                                                                             - Inmate number. .> IT.-77-     .I . : . •- Housing
                                                                                                                                                                                                                                                       •  ).0- )t.-: -•': . - • .: • .:      li. J.-/ •                                                                                                                                                                                                                                                                                     •                                            ..
                                                                                                                                                                                                                                                                                                •            .•


 itgr6=7                                          Ik‘
                                                    st                                               --rftAZ:aat4E:kWpliegg
                                                                                                      r:T                  §- Trias3_gsewaffeEi----------                                                                                                                                                                                                                                                                                                          --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '7---                                -i± -             _- -                                 ----'------̀77_,-----
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -7-7---- f-'-' 7.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,.t.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '_-

       .- , P rovide. any factual. information that is applicable; including any responses froM staff. -                                                                   •
    •. ..• • State'the'aCtiop that you think srlould be taken to resolve the 'probleM. ' .• •; • . ... '
               • PLEASE PRINT. -                 .  • .           ., _ .                       . . .                                                         - •         -          • •. .                 ..-
                                                                                                                                                                                                         ... - •
 -• •                                                             .• -
   . • • .....
           .- • •v;,, \ : ...; t.• I....1._01/A.   •(_:An_ ( ). , (,..•••,'.c, -..• 1...?; 1. ct../.Ik.-_
                                                                                                      r. ,. _ (..,,,
                                                                                                               ,, 5 -,„:„:.
                                                                                                                       _, .s,c6...c,s.„ ;• t. ,c-... ,
  •                                                         ,                                                                       ' CLit.                   ....1.t. .V.   1 - .1."-- c.,,,:r I, i
                                                                                                                                                                         . -CP1.! ,0 ex) ‘,.//:' • : • •
                                                   .                                                                                                                                                    • •
                                                                                                    6:4cliC'- --.., Ci_e)7.i'. \ftC4-c'' 6 V
                                            11l    : .. .
                                                                                                                                                                     1 ,&4:     .-
                                                                                                                                                                                 7 .• .•1'-'.. ,..'..
                                                                                                                                                                                                   k;5..  • .....:
. , . . \. .           . • -, •      :,                                                                                     ..: ., .• . • .. . • . , . • • . ,-                                       .. ..
    Y ''\ i 't: 4 4 RI :t            v k cki-eAS- \ v:- .6 ,P_c-.--i dro .L,, t,c;••:6'u,,i, 'ci.,,,a'...1a..-5. 26'i•,.4...0,..e.1.1v," : c'C't'i.
                                                                                                                        .      .. ..            ..• .-.. •,.     ... . . . ,
..R:oc...Q.,--.
    ..
              ...,x,/,--t:. cd,,,..-,1 Li,..A_,,,..,,LN),(..,„,,_,r- a,* '1c
                                                                           , ,c Lns'' --e. I.P3.--, - -,i. cri, r '- . - •.0,44         .. -1-
                                                                                                                                           1,k
                                                                                               . k, • ,s..)=-:- k . 13. t... -.1.,Q.Y\.                                                                                                                                .. . •                                                 - .                             —7                ''.1Y't •. .ile:_fr•
  L3 . ,..C<:.e."‘
               -       .$,5:' , cA  .:49.A.\\I--f.: (cizii:f\i' iltisv):"--- - '                      ti
                                                                                                       ,
                                                                            - '   -.
                                                                                  - 1---g . 105  . : . .-.0I'V' . .; C .0- L) r)      .-' •:\: 5C- •;s1.
         -k - -           .                 .-          •      - f    ,.
 Ii`- 4...r1                ...    V P.            '.. ' • •
, ..• .."...., ........ • .-. 0 : - 1:\i`i'l.,).1 ::4'.e•••••: P..i")a:. .eCklk-41(..'-.."-iaL ..,•;- H:r _k, :V.v-4.-)--rc
                                                                                                                          r, - ).:':- (-,5--..;
                                                                                                                                             . • • ..) . ,;1.-i-f
                                                                                                                                                            ,
-... •                                                 ,-. .                         ' q)
                                                                                        . - ' - -e:--•.(1 c--eiec,,...c : , - -• - • , , .. • •                                                                                                                                                                                         .. - . " L. -. - ---..' ,                                                                                 .                                                                                                                                                    .                        - ..,
        - . - •-                    Y- --k (-1 .v:vv,0,4•,- .c.„.\,,Q1\e-. : ::-,, 1., u,_q/o:t:k•:= bs• , tia-
                                                       !.-%                          .Y'l                                         --.i.v-C-:.          . ' .- ... L... ... : ..                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,..:•-.. -
                                                                                                                               - . ., .         -
•• '', • '. :.•' c. c r .    • 7"3. .: i• CLC,C1••—- , • c.t..i.t.,,,y'' . 4._.,/
                                                  .Cc.                        1.     r-                 I ", .
                                                                                      .t.:.. .-•_.1._\„:.•     .),..5'.. V.i.-.Lt• . ' , • ' ..                                                                                                                                                                                                  •


 '((lox:k.' d),.".., 1,•:-: " .• ..• - .        -      • - ••:. A .              k.k---: -• . r .• b . 0 .- \ ,. , — ,• L ..            •  e— '
                                                                                                                                              -i . 3PL/V1CD LI (A
••                   .                           t ---i 1-A_ ovi_..L?; A \i 1 . - .i-... •       :,.                                                                                                                                                                                    -.                                                                                                                                                                                                                  , .                  ..,                                           . ..
                                                                  -     a c.-..
                                                                            ....c Q.-o .c cr..--• &. 1
                                                                                                     ". . :. ' . •
                                                                                                                                                                                                                                                                                                                                    •                                                                      .                                    - - - .•
                                                                                                                •                                                                                                               k-'•k •I i .Q..,y.• • 4... -
             .                    .                         • •. . ,
                                                           ...                                                                                                                                                                                                                                  .                                            .             • ..                                       .
      .                                                .                                                                                                                                                                                                                                                                                                                                                                                                                     ••                   ...                       -.                           -                     .          .                                         .
 .                                            „. .                                               -                                  .                                                                                                                                  . ..                                           . • ,                              ., . • , •                                                -'
                                                                                                                                                                                                                                                                                                                                                                                                           .         . ..                                                                 -             • •                                                          .•                 - .                                 .             -•
..    .                                                                                                                       .                •                                                                                                                                                                                                                                                                                                                                                                                     .                   •
    • -
. • .. . .
                                                                             • • •• .                                                                               ..                            .
...._.                   ..                                      .      ..                                                                                                                                                                             •                       - - .- -- • . -                                                                        • b- •. - .                              . - - - •p                                            _-                       .             .           .              - - •                                    • •.                           •                .
                                                           . • ..  .. . _  .  .. .                                                                                         .                                          • •                                          ,•           .
                                                                                                                                                                                                                                                                                    •

                                                                                                                                                                                                                                                                                   .. ,
                                                                                                                                                                                                                                                                                                    ••            •                     ••                    •
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                 •       •
                                                                                                                                                                                                                                                                                                                                                                                                               •           •
                                                                                                                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                                                                                                                    •                ,       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   • • •        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •.•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •            •• •       •                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •

                                                   •• .                •         •   •           •       •   •    •           ••                                                                                                                                                                                                                                                 • •                 • •                   •• •             •            •                       •    •           •
        , ••                                                                                                                                       •   •         • ••                       •      • • •             • •
                                                                                                                                                                                                                               '..P••':•              • •Th•                   .                             ••                •• ' I                    ••       ••• ' I                .•                        •                        "                •
                                                               •                                     •           • • •                  •      •                 .:                     •         • •S           •
                                                                             .           r           •            •

 •

                                                                                                                                            - ...-.- -•                                                   --,--            • -- - -                                                                          • , • •;._                                           ..                 • • Date:. ..                                                                       .,... . • .                                                                                 ..,_.. -
    Inmate signature:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,•• ..
                                                                                                                                                                                                                          ---_____„--,
                                                                     -----f _ divriptiWOreffecri
            FAT:gaikisIte ---6-ca Eti ealtuPseryfrabitai,snta'ammt4fTie3                                            -- ,-- .-,-.
                                                                                                                   -Z_.
                                                                                                       . Vp1.2:ret---              ---,-
                        -6-0\lireWsirEWr6WitiffilittigifteMaYra-Cardt- W:
Z-----77;:::RediZtignE1-7                                                           -    ..,„.;71,::r__ ''.-'=:-.:7&p,
                                                  -' -Tr. :WO&57.7.igrEi§1?, tiiirMOW'6 0) WA- .-1S'-7'-'___I--_7-
 SEQ-00W-6.WigatffilgirOtTa.617;faribtib.1411-7---̀
                                                -:1                                                                    _---: 7
                                                                                                                      ---        .-A
                                                            .     . .
               ..
                                                 -: .:: .. ,...
                                                            • : --IGF,'#..
                                                                  . . ... ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ::
..,Date     .. .. . •• . ••. , :... :•••• . .. `
     . ..RegeivecE
.,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ••                              •-                         .                  •
- Disposition:::. .:. - -.-                  1.: ' ' '. '. T : - . '--- - - • • :'' : ' ••• • .Dat6 of Disposition ', • • -' - • ' P                                                                                                                                                                                                                                                                                                                                         : • ••               • •       • •              : —.                .• 7                    •••:•                   •'•               '• • . *..

                     •                              .              %                         •
                                                                                               7     ; .    :.                    • •


                                                                                                                                                                                                "'                                                                                                                                                                                                                                                                                        ,.•                           "                                            •• ..•                                        .".
    Reason::. -                                                    . • . .-' - • ''                                                     ••••               ••        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                         ••           •       ,'••• • •            •
                                                           • ;               •                                                                     1•••         ••                  •       • •                                                                                                                                                                                                                                                                                                                                                                  •             •        •      .           •        • •                       •
                                                                                                                                                                                                                                                                                            •       .                         • •                                               • •• .• . ,                    •            '           '                        .
.        •       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       • • •                                                .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •                                      .•       •                                           •     ,
                                                                                                                                                                                                                                                                                                                                    •                     '       •       •••                        .         •       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ••                                        •                    •
                                                                                                             •        •   •                                                                                                                                                                                                                                                                                                                                      •
                                                                                                 .                •           •         •                                                                                                                                                                                                                                                                                                                    •                        •
                                                                                                                                                                                                           •••   i•
                                                                                                                          • .       • „. •                                     •        •                                                    •                                          •                             •             •        , ..                                                                                                                                                                   •            ' *'•                   •       '             •                                    '       •            •
                                                                   • •
                                                                                                                          r   •      • •                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       • •                   •       • •            •
                                          •                '       %         •                                                                                                                                                                                                                                                                                                                                                                                                            •       •     •                                        •                   '                                                                         •
         •-•     •   9            •
                                                                                                                                                                                                                           •      1              ••       ••       •
                                                                                                                                                                                                                      •           ••                  '        .                                    •        •        •                                                                                                                                                                                                                                                                                                                  •••••
                                               ' •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •       •       ,              • •      •       •
                                                                                                                                                                                                                                                                                                                                                                  ••                     '           .                                      „    „                   .                    •••                           .              ••• ,i        •                         • ' •                 •                              •
...              ,                            ., I,..                                                                                                                                                                                                              .           ..       .,                       .. 1 .                              •        . ,..                  .               .
                                                                                                                                                                ••        4.                •         •    • • •                 •                                                                                                                                                                                                                                                                                                       •                   •                          Z        .                          •                 •    •
                                                                                                                                                                                   .•                        b.           ••         •
                                                                                                                                                                                                                          ..             .                         ., .        ,.       ,           •        •            •             •            •                •    ,         •                         •                •                •
                              •                    •                   •••                                                                                      •        •. •           .., „ •                  1
                                                                                                                                                                                                                                                                                                                                                                  •       •••

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •



. 0 You have e'xhaustecIPOC'sAdminisi, d.f.ii;e-Remedies.                                                                                                                                                                                                                                                    ❑ This ['patter. May be'appealed to:. • .                                                                                                                                                                   ' .:: - •••                                                             "                          .                 •
. . .. "    .         .                 .        . .. ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                • .. .. ,                                                                                                   •
  8ignatdre:  •..                                                                                                                                                                                                                                                                                        •                                                                                                                                                                       •.D a:. '                                                                                                                                          , ..
      .,, •                                                                                                                                                                                                                                                                                                                    .                                                     •                                                  •             •          •                   ••• ••


                         •                                                                                                    ..        .              ."                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •       ••       •              I •             _•
                                                                                •• • •        -      .                •-•--



                                                                                                                                                        .)
                                                                                                  `-•••••..                                     ,
                     •                 .?'•                                                                                                                             •
                                                                                                                                                    _
                                                                                          •
                                        7;7.1


                                                                                                                                                                                                                                                                          ,,,, •
                             ("t..     I                                 -I S.                                 s!k.                                                                                       ,4,                                              c- •
                                                                                              'tJ
                                        '               )
                                                        .I._
                                               e..±.., "q      k‘,..j.                                   7,-          .,__4.
                                                                                                                      (.   1 ___ , __„„.
                                                                                                                         '.----       17'_---
                                                                                                                                          .--_. _,..;':,..__
                                                                                                                                                         ''''                           '...e.)'
                                                                                                                                                                                        L.         r* • •.' - -''
                                                                                                                                                                                                              -- .'..•- -
                             .                                                                                                             ..
                                                                                                                                                                                                                               1...,.,.._„ 0 „._

              ....                                                                                                                                                                      .‘
                                     :---                                                                                       .
                                                                                                                                                                 k,         ‘-
                                                                                                                                                                             --.......1. ..
                             l                - - • , , •.:-•.. (...,„                                                Al_              CP..' , -.• t c -                      vt .11. \ 1.1 -,
                                                                                                                                                                                             ciA.:_cli—                   =- V' •- 1               ,,''':..C‘A.   C;e7-=- It-
                                                                                                                                                                                              ,:    -
                                              L-•                                                                                                                 „.                                  _ _ ..:             _
          • 0 CLLiLr.                  .V:-. '&---*.ii -         .n.-:_t'•-••             L..: ',.A-c-                        CI! • ._2.                    \t.,,,:.: Sik., ,511 '+';; Cl, . \ ., -a-                                   tL_
                                                                                                               -       '
          .                      r
                                                                                          Z•

                 - • :14 _


                                                                                                                                                                                                                                                                       \6
                         ,
                                                                                                          u;6;c.-_2                    -                       1/4/ CL.-             -Vt2 .X•Ao40-1 .

                                                                      CL5' 4.P.                                                                                                                •k-q' • \-


                                                    .             •                      j,

                                                                                                                                                                                                                7
                                                                                                                                                                                                                ,171c1.
                                                                                                                                                                                                                     '                                     Y(.,1


                                                        c.                                                                                              I         c                           •\ 9"E


                                                                                              (kit                            Cfl


                                                                A 1.-z-A                       'IC-

                                                                                                                                                                                                                                                             15,--iLL51
              157-                     (i.ct                                                                                                                                                                      EL
                                              (
. )
      _                          )3)                                                                                                                                                1              .   3 L:          (")_`‘
                                                                                                                                                                                                                          •



                                 C 13


                             -
                                                                                                                                                                        CN 9602
                                            Dnmate drninistrative Reim dy F rm                                                                                       REV 9/20/17
                                                      Connecticut Department of Correction



    Facility/Unit: ci
                    -,,,c Al                                                                                             Date:Pt
                                                                                                                         Date:
                                                 Ll-t,         i,               ' 1                                                                   \     —       (q
    Inmate name: (A(                  k                                                                                  Inmate number:                    -r?
                                                                c"
                                                                                                                                                                    -,.,._,,iL ,               _.,
   8'1
  . -rili i kiNA,
 At1--               -.: SE-&-fi''
                             C7.
                              ,..-1" ADM
              -'' . `64"-SinWE"                             i-.i coa)
                                     ALI IN.18,%1 Ni' ;9's w•am.,             ineigrai
                                                                               's
                                                                          .445-ng.
                                                                                   .,. . ,
                                                                                       -.nk111,C - n,„
                                                                                   "'t E                AC.744:1:1
                                                                                                   , '.e.-      '-`k: e.P
                                                                                                                        ' ., . 41*.:" Ni +,-+
                                                                                                                                                A* fi
                                                                                                                                                  .       - ...; ' 49;        ',11; 11'.-'-' ,C".4'''
                                                     Follow the instructions and Refer to Section 2 below
         (for properly claims, complete form CN 9609, Lost/Damaged Property Investigation Form and deposit in the 'Administrative Remedies' box).
 5i.-4
                :fW• EirrPiCkg
                      '''' a Prior toAggiteMEMS14„             ViriA ALlierrarrAW-                                                               7 1-2 5*TOM
                                                                                                                                                MATI                                            'R'
                                     filing a grievance, you must attempt informal resolution.
         •-!. ,. ,
            — V            a        Attach a copy of CN 9601, Inmate Request Form with the staff members response OR state in Section 4 the
     ,         ,,
       ..,-!.,Aw                    reason why the form is not attached.
             q 1`,-             0 Grievances must be filed within 30 days of the occurrence or discovery of the cause of the grievance.
   .ij.-;
 ...                       4. ,4712:EMIO           Crialem:1411'"'. f'44:i- '.L                  .La,SgittliCCTA 414taralega                                              ..,a
   ' 9, ''             1•.       D All Other Health Care Issues                ❑ Diagnosis/Treatment              7.0ei;: .,.7...,.. 0 t, et                   10
     .K- .0,-.4'.4,           Atirrairagratironjitalltoi w . paplaVri WI& ,t-6 i , , 5 &Tar,61 fl ce;,4l                                      :'-'7;.'',i 6e              4'y
                               Disciplinary Action                                                             > i-,,_G-
                                                                                                                      , ei pee`.s-.6t                                       r; __..; ..1.1Ar
           ;43 0               Special Management Decision                   Classification Decision           > ,,j_7- irl r. :41%1 * V' F... 5.1;1 ,,,
             ..7                                                                                                  .
                            0 Media Review Committee Decision            El Furlough Decision                  >t             ,                           . ,,       ,..,,_
                                                                                                                 .1._ ,-,0
    !!. f
            * 4,,,
                            ❑ Security Risk Group Designation '          'DADA Decision            •           >                                      e
                                                                                                                                      triple S tti4itii 3- .
                                                                         •  Rejection  of Outside Tapes/CDs    >     4,..                           .._<
              if '  .q. 111 Determination of Grievance Process Abuse            •
                                                                                                                                   et     ,,,                     -,,, ,)„.....
                                                                            Reje_ction
                                                                                    -
                                                                                        of
                                                                                        _ _
                                                                                           Correspondence        ,                            ...-w-v-k-
                                                                                                                                                     _i  ,      451$ 29 i .
                                            1Z4                                        D
                                            i twAsisaions bolo ' he complete ..                       he Problem                      reverse s
           ® Only one request for an administrative remedy must be submitted on this form.
           a The request for an administrative remedy and the action sought should be stated simply and coherently.
           • The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one
             (1) additional 8 1/2 x 11 inch page.
           • This request for an administrative remedy must be free of obscene or vulgar language or content.
                     This request for an administrative remedy must be filed .by the inmate who is personally affected by the subject of the.
                     request and shall not be filed by an inmate on behalf of another.                                                .     .
          •          A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been
                     provided and there has been no change in any circumstances that would affect the response; or when the initial request
                     for an administrative remedy is still in process.
Alert
 -, 1. N7   ''olep- .IN..-.7
       „,...:,,,,....0.....„ ..AiEcii9 ,., 60')-7;13T1-1;
                                                    , _., -§z,..:iir
                                                                  ..., ...--r.6,7.
                                                                           ,.... ...,-,;
                                                                                       ,---,..:
                                                                                            r74iiiiiial4c.
                                                                                                ..,.       . 7-suomP
                                                                                                       ,,,,..,:o.,-,-At,s.o..                                                  .,...,
          . ,You may file a Disciplinary Appeal ONLY if you have pleaded not guilty and have been found guilty at a disciplinary - .
          hearing.
     0 If so, complete this section; then complete Section 4 (State the Problem) on the reverse side. >>>
 Offense:                                                                                 Report date:
 Facility where hearing was conducted:                                                                                           Date of hearing:
Did you have an advisor?                    U yes 111 no .            If yes, name of advisor:
Did you identify witness (es) to the investigator?                      0 yes      PI no            Did your witness (es) testify?                              0 yes ❑ no
Name(s) of any witness(es):
                                                                                Inmate name: Li`-'
                                                    TAL                                                          g--;                                                Housing.                                      25-
                    (FOR OFFICIAL USE ONLY)                                     Inmate number:
                                                                                                                                   04              I


            Nrm-
        1_ -__
 p _§..„Ta-      s"-r,Avax.tk
             _.41„,.„..,,t_        ,o-Evtrorgrrv--oair_azasgtnwrfo
                                                 ,..,„,
                            z....,.„.„....,_„..„_,              A motta                                                44.Z1.,c'
                                                                     Ar..7....2,Aujr,114:.,.,,..,,.. .z...:a...4a-A5..1-           , ..i.t. '
                                                                                                                                                           iIt
                                                                                                                                                      ar.V--1-f-014,s,'
                                                                                                                                                                              „.174,
                                                                                                                                                                           t. 2 :11,
                                                                                                                                                                                   -..
                                                                                                                                                                                         ,....,„. , -,..., -
                                                                                                                                                                              - ------irmsi7,
                                                                                                                                                                           mg1.          A.- z1,4-4*-             4,PFCro,--A.'   A

                0   Provide any factual information that is applicable, including any responses from stiff.
                0   State the action that you think should be taken to resolve the problem.
                e   PLEASE PRINT.

          vg..      `7,-,90 u-c,
                               ' r' -ko   -t kn-t    00,1i-- vtAc.-0AL:, cf-- 'c-kAfres                                 CO .0•/, It 1 cr                       6-APJ          cA ,A"-               1,...,,p)            {TAO\

 '1-'4- o ytt iP 6,..                           ..t.-:z• ,L... 3                  D_ 6 .vor.,..4-t-•                               C,,,,A            / i),4,) i-      1, ot.knit._              afro( c.)/1 -c._
    ,,.......                                            i , • 5 _._, ii. lei,          .
                                                                            0           Qi-vi-e,,I                 ; ,\            kb                 t .,.,           , . ne_ 3                         , ,,,,    VIA LAC7)

    5\„,,‘I                      6 t(0%.ort,d       Clivtt6A•e..— .ic3                    \I'";:,i-li.-                                                              rv-f--
                                                                                                                CA AL)                   c.) t--
                                                                                                                                                          c--Si-cliii-riit                   -1.6       'I eA rA-e)1 )‘-l --

k       ;.7t..i0.11:1
                   Jr

           5-7 e''''''''`)14 A?                  PA'11- D(:-                             --(:P                                             d -0\r.               iWeit,;\ ifi                             ,,A--
                                                                                                                       V\ I. 'C



        (--, 07 (-L..,      y% 1 ',0 le). --!—:10n                                                                                                 ..--
    c,                                                        QC—              i-4,\-e._           c: 0
                                                                                                      - -L-5-
    i

                                                     '                     •

                                                           Ti    rtAPA C'7 i



    Inmate signature:                       2,                                                                                                  Date:              ...... 1              -     1 y
                                                             - . two,volgnowtmo..-,-.4.;                                                                                                                                  ,_ ..
    16:Ir'," s-F-8."' ' irrieV "'-e-Att '-' tti16.iViepi:te':pkis) ith is foral-1 qn u-s a rin irustra imeReme.the
    '                                                                                                              .9- ,r..., -
             45r a eait se : ' c57ti.tlyeidekitailfOilii tri ihim'ItItalth;54rigeei,bro5:,Vii:ve.= .,..i, y141tt--.....,.-0=e,-,..
-tgaTICi
   .:.-,14,1   -DE          • ;,-..446 -IA -
                     i-IS1PrOkfre
                : - ..,,,,.                :' W Se       _MARD
                                                    ,2) Nii
                                                ..._,„4k.c.. ,, V
                                                                ANRITE
                                                                  ..1,.i.:A, iii $0:-.0E ';'t L® ,6,40fialtialeMP*4

    Date Received:                                               IGP #:                                                                                   T#:

    Disposition:R U0                                                                                         Date of Disposition:
                                                    ( (.11)
    Reason:


                                                                                                                Cid- C(0 6116,7
                                                                           '




I        I You have exhausted DOC's Administrative Remedies.                                                         This matter may be appealed to:

Signature:                                                                                                                                                                Date:
       i)•.-,,5
       i
      . •r
                                Grievance Returned Without Disposition                                                 CN 9606
  vr..„... ...,44,-                        Connecticut Department of Correction                                     REV 1/31/09


Inmate name: Rogers, Wayne                                                                   Inmate number: 323651

Facility/Unit:        CRCC                                   Housing unit: E 118                          Date:   10/15/18

Return log number:            RWD 100



       Your attached grievance is being "Returned Without Disposition" for the following reason(s).


In accordance with Administrative Directive 9.6, inmate Administrative Remedies, Section 6(E), a grievance
may be Returned Without Disposition to the inmate for the following reasons:



       1. IZ An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
             grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
             or explain why it is not attached (see comments below).

       2. D A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

       3. D           Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Form.

       4. ❑           The grievance and the action requested should be stated simply and coherently.

       5. ❑           The length of the grievance shall be restricted to the space available on the face of the grievance form
                      and one additional page.

       6. El The grievance must be free of obscene or vulgar language or content.


Comments:




                  You may resubmit your grievance when it is in compliance with Administrative Directive 9.6,
                                             Inmate Ad      istrative Remedies.

Administrative Remedies Coordinator:               King                                           Date:     10/15/18
                                                      Onmate Request Form                                                                   CN 9601
                                                Con necticut Department of Correction                                                     REV 1/31/09


 Inmate name: (A_)
              i k A ytv.___                                                                                Inmate number: 5).,36-. 5-1
                                               py---7
 Facility/Unit: C i i k,\cv\                                               Housing unit:F u (6--                                             r
                                                                                                                         bate:0 ... y ..... il
                 o                         CC_
 Submitted to: u..14
                            NAksiA-C-/A          I
 Request: j           wc, JO    1;It.t._             +67      )4, vire)...,..)      ,licti     „10.,_       t7c m5        rti‘iit _4
                                                                                                                                              A.

 1V4'    I '`tlitite/du.        .Y.44/0-11't      "Vuf       \A b .4 $           tA) IN-LA   li 1—      ele_ikr lti       ,i_e.,:lte, 5   k    4:P
CC . /L/ -FA,Ne.t i-       qvio r...c___ 3           Cup.            \49LIke_
                                                                                                 t
                                                                                    CLAA y 6441- .i




                                                           continue on back if necessary
Previous action taken:




                                                           continue on back if necessary
Acted on by (print name):                                                                               Title:

Action taken and/or _response:




                                                           continue on back if necessary
Staff signature:                                                                                                      Date:
                                                                                                                                                                               CN 9602
                                                    Inmate Administrative Remedy Form                                                                                       REV 9/20/17
                                                                  Connecticut Department of Correction



   Facility/Unit:
                    ,ins,, i„,!„-__- . ,-         - ,....„;„,_ is            ,i               '
                                                                                                        ,?.
                                                                                                                                              Date:1 i _
                                                                                                                                                        '
                                                                                                                                                            7 t_ I1 i„,
                                                                                                                                                            f
                                                                                                                                                                    c(
   Inmate name:                                                                                                                              Inmate number: —50)      7 /-c- )
                          ,• Cs...Cil• 1 ((.._
                                D ' (--
                                      --3                                                                                                                             ) (r• j
   SECTION 1: SELECT.ADMiNIStRATI . E REMEDY A' Ef oiC BELOW.
                                              Follow the instructions'nd Refer to Section 2 below
     (for property claims, complete form CN 9609, LosUDamacred Property Investigation Form and deposit in the 'Administrative Remedies' box).
              ftti tiling a. GrieVanCe;                        :                               .. .
                    • Prior to filing a grievance, you must attempt informal resolution.
                    • Attach a copy of CN 9601, Inmate Request Form with the staff member's response OR state in Section 4 the
                           reason why the form is not attached.
                    • Grievances must be filed within 30 days of the occurrence or discovery of the cause of the grievance.
    B         lam req0eSiirg'ia'Fkaithr:SeEVideilReVie*-]
      .                                                                                                                                   .
 -•                  ❑ All Other Health Care Issues                      ❑ Diagnosis/Treatment                         OrnpleteSeCtiOn:
             _-.I aiif filinb".ah APpeal'of4 (eleofOfie.--,bel6ni):, 4-OcbeiSliiist be filed :i0hiri:15:daVS Of hotifidatiori of i:decisiori: :
              ❑ Disciplinary Action                                                                         > Complete Section 3. Oefo* .
    -        ['Special Management Decision                    ❑ Classification Decision               > '
  C.            Media Review Committee Decision               ❑   Furlough Decision                   >                       '
             ❑ Security Risk Group Designation                III ADA Decision                        >      Complete   Sectibh 4
                                                              ❑ Rejection of Outside Tapes/CDs > -
            ❑ Determination of Grievance Process Abuse                                                                  .
                                                              D Rejection of Correspondence           >        -
- •• -       . _ ,• -    __ . •      ; ...     -._ • . • -• - - • - : _ , .:        ,   -.     . ,_:.    _ .      .
•SECTION 2:. 'OTHER REQVIREMENTS FOR USING Tf E INMATE                                       REMEDY PROCEDURE
       e , Read and comply With th4,instructions be16-.;, then oompitte Section 4 (State the ;'rot lern) on the reverse Side.

        •   Only one request for an administrative remedy ;         submitted on this form.
        •   The request for an administrative remedy and th:.. . .   sought should be stated simply and coherently.
        •   The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one
             (1) additional 8 1/2 x 11 inch page.
      • This request for an administrative remedy must be free of obscene or vulgar language or content.
      • This request for an administrative remedy must be filed by the inmate who is personally affected by the subject of the
           request and shall not be filed by an inmate on behalf of another.
     • A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been
           provided and there has been no change in any circumstances that would affect the response; or when the initial request
          for an administrative remedy is still in process.
_                .    . ,                                                                                          -      •
 S.
  •50.10N:3;010!PLINARYSCTION'iC0iiiPlete'
          ••   2•    .      .    .          .-           .ttifiSection fora Disciplinary Appeal ONLY
                                                 , .,, . .   a.   e.   ,..   •   ;   . -,..   •        , ,_1 .   -   L   .          _   .   ....   ..



     • You may file a Disciplinary Appeal ONLY if you have pleaded not guilty and have been found guilty at a disciplinary
          hearing.
     • If so, complete this section; then complete Section 4 (State the Probiem) on the reverse side. >>>
 Offense:                                                                                   Report date:
Facility where hearing was conducted:                                                                                                              Date of hearing:
Did you have an advisor?                          ❑ yes ❑ no                                      If yes, name of advisor:
Did you identify witness (es) to the investigator?                                                 ❑ yes ❑ no                Did your witness (es) testify?               0 yes ❑ no
Name(s) of any witness(es):
                                                                    Inmate name: ,,L) cl_t(ri c       i2N(275,6r...,72
  CONFIDENTIAL
            (FOR OFFICIAL USE ONLY)                                 Inmate number: —3,21:3
                                                                                         - : -- (                        Housing: 32    _   _Sr3

 SECTION 4: STATE THE FROpl.;EM.AND REQUESTED...RESOLUTION
       •     Provide any factual information that is applicable, including any responses from staff.
       •     State the action that you think should be taken to resolve the problem.
       •     PLEASE PRINT.

     V g-- 6e-e-i1 1-0 0       i-k,f--r-t- ‘iS            vto 15cA;i_t_ C_,,,c4- 0A- Z0c)(cS              coC                LIAvi--
                                                                                                                                \      by        I.-..+-1
 cr---,6e-v-iiS , cYtd R citg-C'e-,-i-cy_32,Ai                                 vii 'l- "c""lt-05 .         Vvo-d cor , Vc.,o- ‘-t,-,k,e__ c,(e_
Vol(c5 cA- 300L,, 'If. yk,,k_ A D                         c,t,v)(      \ c__M-1 CJ
                                                                    il\ •Ir-r,--
                                                                        •              UN.A,
                                                                                 \Ara '( ,, Sd AA"fr--- --.5 ‘'\°
                                                  J                                     ki
 t-XC"-- 0--'1 5R (z v4A-s -qo vw,-,S',,i) c             At. 10,1(0 CLI) 64,(A'(.56 atoA, '-):41-•
 f.C.,,ttst-t cQ4\hc-i4c,i 31 c.,-q2, S- c-/q.,(0-0 —10( evytt,f c.,(._        5 18-i'1, copi5 Lb); 4-‘'`. 6.11.
                                                                                                                         1
 \ c‘C't ("A         4-,0.1- L uytd Fet4..k.a,( ce_50Itt-4- luAS                        ._ a.,- &xi% i--14 --
                                                                                                            t0                   00t'cA-C't     A -0 55
 C141c1      CLI'\    ce..-1- t)LSA /17 A506 It-,              \oc___ c__A;c {_c \, bul_c_J     c esi \J t c,.cti   c—Aa     C1/41(6. 1 k'-c-i-"f-ly

 UC       '1Ack
             n 4—     Clk      C.- i'A tcti\C S       oot_          ep,,,,Ai_to           so           cc,f) -C-0[()--J          YcK11 -t1 )       ,--,1
RucecANIA)S .,




                                                  ___--                                                - C` 1.F; t.-e- T\,-40
                                          ,---                                                                      )
 Inmate signaturee,:_____                --                         --...---                            Date: 1 ( __ 1i `"1

      •                , 6 - ep - heal , .sriiCeS,:d6POSit:thiS
        For`all rarriddiei                 e_                   f6rm ini.the A.dministrative
                                                                                _. _         Remedies oi:;'.!
    • . •For.a'hailth - ices issue,   deposit-this.fOrifilp:thejHealth.S6M66S:bok.   -.
.SECTION 5-; .DECJSION tOFFICIALUSEONLY:DO iNickTVVRITE:IN:THE.SPACE:pEL
Date Received:          \ \\_Q\ 6,,,                  I        :                                           __T#:
                                                                                                                                                           -
Disposition:                                                            (..) iDa5o te of Disposition:
                     ki\ .)C c\e_.    cA.ilok__A-                                                                        t\\3-(aA
Reason:




               6     e Q             A-1\--)Tcce-c                                             c tisi         9 U )k_o




r7 You have exhausted DOC's Administrative Remedies.                                 ❑ This matter may be appealed to:

Signature:                                                                                                               Date:
       . .;,,
     ..,                       Grievance Returned Without Disposition                                             CN 9606
   -gm                                  Connecticut Department of Correction                                   REV 1/31/09
     t:27.
        ,_

 Inmate name: Rogers, Wayne                                                              Inmate number: 323651

 Facility/Unit:      MWCI                                 Housing unit: B2-83                        Date:   11/26/2018

 Return log number:          137-100



         Your attached grievance is being "Returned Without Disposition" for the following reason(s).


 In accordance with Administrative Directive 9.6, inmate Administrative Remedies, Section 6(E), a grievance
 may be Returned Without Disposition to the inmate for the following reasons:



         1.         An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
                    grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
                    or explain why it is not attached (see comments below).

         2. ❑ A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

         3. ❑ Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Form.

         4.   ❑     The grievance and the action requested should be stated simply and coherently.

         5. ❑ The length of the grievance shall be restricted to the space available on the face of the grievance form
              and one additional page.

         6. ❑ The grievance must be free of obscene or vulgar language or content.

Comments




In accordance with Administrative Directive 9.6 Inmate Administrative Remedies Section 6 (A) an inmate must
attempt to seek resolution prior to filing an inmate grievance. You must go up the chain of command
starting with your unit counselor, unit manager, etc. In addition, you need to give staff 15 business days to
respond to your inmate request CN9601 form before filing a grievance.




                You may resubmit your grievance when it is in compliance with Administrative Directive 9.6,
                                            Inmate Administrative Remedies.
Administrative Remedies Coordinator:           ARC Bennet.                                 Date:      11/26/2018
                                                         , ,
                                                    Inmate Request Form                                                             CN 9601
                                             Connecticut Department of Correction                                                REV 1/31/09


           Inmate name: t JA„- _y-frL C_                                                           Inmate number: '3).j6.5- /
                                                    5                                         i
           Facility/Unit:                                      Housing unit: •3                             Date:           /6 - i f‘

          Submitted to:                                                                                                          L   3

          Request:                                                         DrzJcs y 1-tAASt__              Suiede-4 (-c-)
                                           oAk i-Le_61 ;IN     1--k-i;                       e--           C.4.1 ii—C            r
         A                  (' A   LA)            5,61cS•




                                                                                   . (....:.14.
                                                                                             r: c....i A I t- 014-      --L 10
                                                                                                             i
                                                 continue on back if r;ecessary

      Previous action taken:




                                              continue on back if necessary

   Acted on by (print name):                                                      1 Title:
   Action taken and/or response:                    1."      /2.4• LiCi

             15-?://f7-




                                           continue on back if necessary

Staff signature:                                                                        I Date:
      ,:. 1.7 (
     •- -,,•-- ,                Grievance Returned Without Disposition                                              CN 9606
          -,_,.,. ,                                                                                              REV 1/31/09
                                         Connecticut Department of Correction

Inmate name: Rogers, Wayne                                                               Inmate number: 323651

Facility/Unit:         125- CCI                            Housing unit:    EB2-07                      Date:   10/25/2019

Return log number:            7295



       Your attached grievance is being "Returned Without Disposition" for the following reason(s).


In accordance with Administrative Directive 9.6, Inmate Administrative Remedies, Section 6(E), a grievance
may be Returned Without Disposition to the inmate for the following reasons:



       1. r           An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
                      grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
                      or explain why it is not attached (see comments below).

     2.      ❑        A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

       3. ❑           Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Form.

       4. ❑ The grievance and the action requested should be stated simply and coherently.

       5. ❑ The length of the grievance shall be restricted to the space available on the face of the grievance form
            and one additional page.

       6. ❑ The grievance must be free of obscene or vulgar language or content.

Comments:




                You may resubmit your grievance when it is in compliance with Administrative Directive 9.6,
                                           Inmate AfIntniFtrative-Remedies.

Administrative Remedies Coordinator:             ARC Streat                     1....            ate:     10/25/2019
                                                                                amp-
                                                                                                                             CN 9602
                                Inmate Administrative Remedy Form                                                         REV 9/20/17
                                          Connecticut Department of Correction



Facility/Unit: /Th _    -,\ , '' c,e___
              Q___,v,c___ dvv I ‘                        c-ctsi---                        Date:        _ 02,3 _ .1

Inmate name:                                                                              Inmate number:M6C (
                        fLc-,
SECTION 1: SELECT ADMINISTRATIVE REMEDY A, B or C BELOW.
                                          Follow the instructions and Refer to Section 2 below
 (for property claims, complete form CN 9609, Lost/Damaaed Property Investigation Form and deposit in the 'Administrative Remedies' box).
           I am filing a Grievance.
               • Prior to filing a grievance, you must attempt informal resolution.
 A.            • Attach a copy of CN 9601, Inmate Request Form with the staff member's response OR state in Section 4 the
      /              reason why the form is not attached.
               • Grievances must be filed within 30 days of the occurrence or discovery of the cause of the grievance.
           I am requesting a Health Services Review:
  •
                ❑ All Other Health Care Issues                   ❑ DiagnosisfTreatment                  Complete Section 4
           I am filing an Appeal of a (select one below): (Appeals must be filed within 15 days of otification of a decision.)
           ❑ Disciplinary Action                                                               > Complete Section 3 below
           ❑ Special Management Decision                   ❑ Classification Decision           >
 C•           Media Review Committee Decision              ❑ Furlough Decision                 >
           ❑ Security Risk Group Designation               El ADA Decision                     >        Complete Section 4

           ❑ Determination of Grievance Process Abuse      ❑ Rejection of Outside Tapes/CDs >
                                                           ❑ Rejection of Correspondence       >
SECTION 2: OTHER REQUIREMENTS FOR USING THE INMATE ADMINISTRATIVE REMEDY PROCEDURE
   ■ Read and comply with the instructions below, then complete Section 4 (State the Problem) on the reverse side,

      •   Only one request for an administrative remedy must be submitted on this form.
      •   The request for an administrative remedy and the action sought should be stated simply and coherently.
      •   The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one
          (1) additional 8 1/2 x 11 inch page.
      •   This request for an administrative remedy must be free of obscene or vulgar language or content.
      •   This request for an administrative remedy must be filed by the inmate who is personally affected by the subject of the
          request and shall not be filed by an inmate on behalf of another.
      •   A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been
          provided and there has been no change in any circumstances that would affect the response; or when the initial request
          for an administrative remedy is still in process.
SECTION 3: DISCIPLINARY SECTION— Complete this Section for a Disciplinary Appeal ONLY
      •  You may file a Disciplinary Appeal ONLY if you have pleaded not guilty and have been found guilty at a disciplinary
         hearing.
    • If so, complete this section; then com.lete Section 4 (State the Problem) on the reverse side. >>>
Offense:                                                                                  Report date:
Facility where hearing was conducted:                                                             Date of hearing:
Did you have an advisor?          ❑ yes ❑ no           If yes, name of advisor:
Did you identify witness (es) to the investigator?       ❑ yes ❑ no           Did your witness (es) testify?            ❑ yes ❑ no
Name(s) of any witness(es):




                                                                                                                                       -,,..___
                                                   Inmate name: L kyl/te_ 740 c ess
CONFIDENTIAL                                                                           J
        (FOR OFFICIAL USE ONLY)                    Inmate number: K)X,6-- )                      Housing: &   —


SECTION                              AND REQUESTED REsOLUTI
   • Provide any factual information that is applicable, including any responses from staff.
   • State the action that you think should be taken to resolve the problem.
   • PLEASE PRINT.

1-‘,) Igo,R X 0(1—idi*                        M              54_r q`c,es
cco V„-kq           VD4          ‘oe„..e"    egia4             c42.7,14-- 00),A)
1/101-4 N                       umei)---5-09 1 4- 't5 k9oi-
5%)-PMEtt          d vrbswCif lkz--`; \it     o '\?,s
?t_f5ovv         vv-\ cok4         „        5 A,od-- ti-cCqa
   COitKaA5                      ctA—rA e                    itkAue_,
      ive_ed\eil        v                   11,3c ,,Ac)-
     J1 1,,3vc,                                                  1'0
                            t‘




Inmate signature:                                                                  Date: to
                                         ices,; dgpoSit this form in the Administrative Remedies
        or a health services issue id osit tbis form in the. Healiti Services box     "'
   CTI6N,S, DECISIONTOFFICIALL                     NOT WRITE IN THE SPACE BELOI

Date Received:                              IGP #:                                         T#:

Disposition:                                                    Date of Disposition:
Reason:




          have exhausted DOC's Administrative Remedies.         n This matter may be appealed to:
    ature:                                                                                         Date:
           ,, ,
              'i.                     Grievance Returned Without Disposition                                               CN 9606
           ,                                                                                                            REV 1/31/09
  iiri-, '
    tro_               ='                       Connecticut Department of Correction
        —.L..„3,,,,,

Inmate name: Rogers, Wayne                                                                       Inmate number: 323651

Facility/Unit:               125- Cheshire CCI                    Housing unit:    NB3-29                    Date:   11/27/2019

Return log number:                  7428



         Your attached grievance is being "Returned Without Disposition" for the following reason(s).


In accordance with Administrative Directive 9.6, Inmate Administrative Remedies, Section 6(E), a grievance
may be Returned Without Disposition to the inmate for the following reasons:



          1. El             An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
                            grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
                            or explain why it is not attached (see comments below).

          2. ❑ A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

          3. ❑ Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Form.

          4.                The grievance and the action requested should be stated simply and coherently.

          5. ❑ The length of the grievance shall be restricted to the space available on the face of the grievance form
               and one additional page.

          6. ❑ The grievance must be free of obscene or vulgar language or content.

Comments




In accordance with Administrative Directive 9.6 Inmate Administrative Remedies Section 5 (E) ((3)), the request
for an administrative remedy and the action sought should be stated simply and coherently. The action you
requested is not clear or specific.




                       You may resubmit your grievance whenitis-in-compitaitb dministrative Directive 9.6,
                                                  Inmatp-Aaministrative Remeities,,
Administrative Remedies Coordinator:                    ARC Streat                    -----___           :------____,/27/2019
                                                                                                                                                                                                                                                                    •          CN 9602
                                                                Inmate Administrative Remedy Form                                                                                                                                                                           REV 9/20/17
                                                                              Connecticut Department of Correction

               -                                                                                                                                                                                  .
    Facility/Unit:(1A \--‘c___,                                                AkA-4,\e‘ 0 roc K                                                                                               Date: /1- 17                              .--1,.                                                           .•
                                                                                                                                                         .
    Inmate name:                                   '•
                                                           v            J
                                                                           .
                                                                                      ,. S
                                                                                                                                                                          Inmate nunnber.3 9                                                                       gC-61
- •-• -,•••••••••.,---- --.•,••• - ::!--• •••• •••. ,•••• •••••• • - • -• • -..,•••••------- •-• '''''''!-:'=.i'k.'-- `''' ' ' "" '4.- • ''''' ---::;:.011.,-****It:-..:::::ic:!:..0s:,:i., ::!:,c,4:::i:.,-,%., . .. x niri .,;'..;, 13:4.:.:::..'::::*:4,i-ii.
                                                                                                                                                                                                                                                               - ,:.
          ' TrOIStlii:1;$ELI                        • •MINISTRATI.                     , ,:,REIVI               - , iir,:-.Gi3E120VV:v.:KE-::„,           ,,:.K:::K*,.4,,At,54::‘,-4,i:w*A-4etmi::::iito:_::i.., .-, ----:;_i:int4(Kitii:i*,:x4:.:,
:N.:•,,,,,
         ,,,,,,...•••••::,. • ••. •::•••••?-,,,,,,,,,,,,t.:—•:_4•.....•:•:••:••,,,,,,,,,,4::•,, •.,•••••,- -•••• • : ----•••-• •,-.-:,,..:-• ,....;:•,,,,, ,:f•:.!::•-,:w:,,,,,,,,,,,•_, •-•-::444,,-.i,..,::::::::qi: .0.: . .:-..,--„,.,,,..:::,...*04-.,,:::-.•:-.
                                                                                 Follow the instructions and Refer to Section 2 below                                                                                            .                            ,
          (for property claims, complete form CIV 9609; LosYDamaged Proiiertv Investigation Form and deposit in the Administrative Remedies' box).
    ( ',.. '''               -',r4fWfi `4:6':..-''::':"... iir6V4iiWiilekiNENE:gfagtODElgegiMMEENiadiliggn.424:1150SAMINIANIM
    ._             „.             •   Prior to filing a grievance, you must attempt informal resolution.             .
                                  •   Attach a copy of CN 9601, Inmate Request Form with the staff member's response OR. state in Section 4 the
7         _-•            "
                                   . reason why the form is not attached.
,,. -            ..., ,           • Grievances must be filed within 30 days of the occurrence or discovery, of the cause of the grievance.,..., . _ ,. .


.                .. •                   All Other Health Care Issues                                             ,                              Diagnosis/Treatment                                                                 igit 0:i..i0.61g6S-10:4'0561:4:513::f.
    1              ,- -!.-ifAllijod.:::.44%0'004,4:::A4:6*.0.41*00iiii,4: -: . .i.513:6V,i'fliiidigi'filgdii/IfYihli:5raVribfiii5fitic4i6liWikieegiadkit
    '''...- ' ,- ,             DisCiplinary Action                                                                                                                                                                            > ... cin.)-01.6W.Sebtii±irt:.3belo.. ',.
         ..       -            Special Management Decision                                                                      Classification Decisidn .
                           III Media Review Committee Decision                                                                  Furlough Decision       '                                                                     > ....               -         .-, :: :,., . _. .....
   , ,:                  -     Security Risk Group Designation                                                                  ADA Decision                                                                                  >                '         m .16 e ec io " '..
    . ..                                                                                                                        Rejection of Outside Tapes/CDs                                                                >          ...-,; -',..- , 7 !•. ,.                    ..   _ -. -    '
                                 Determination of Grievance Process Abuse
-!. ... ..:                                                                                                                                                                                                                                                                                          ...
,;'._,         .' 7.ri       • ..:„..: , : ,,,,:,,,..,:„.,.....„..,:„,„,:
                                              RikelllikENIENit*POW:UIN•61.1AINMAT:Aciti*I$7[7
                                                                        :,::::„...„...4,,,:.,::::,:-..,.:3.4i.:&?):•••Ip ..0tiVE,AEmEitip,a00.00::,,,.: - ,i,.,_ - _
                                                                                                                     •••.•:•:,,,,,,,,,,,.•••,•1,:-.,,,,..,.:.,5::;4::. .•::::•••••- :0,1,::!:?. • •*;4-,,.:•.Zi...4..., • ,...-.. :;t::,,,,• •_••:: •t ..............,,,,,...., ..., -        .         ,.

    C'        , 'fr .i         .4..:ia ..,.„4.001**1#10 ;46•1
                                                            11401:0:6*001:
                                                                         6‘Mtti                                            :Oth.P100                        :- .:*:,
                                                                                                                                    :151.00.0.4,44P.t*.03PPROP).005A:0-4*.i,TYA*41
                                                                                                                                                                                 ,.....,....



                 •  Only one request for an administrative remedy must be submitted on this form.
                '•  The request for an administrative remedy and the action sought should be stated simply and coherently.
                 •• The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and one
                    (1) additional 8 1/2 x 11 inch page.        t.                                                                  .   .
                  i This request for. an administrativeremedy must be free of obscene or vulgar language or content.
                  • This request for an administrative remedy must be filed by the inmate Who is personally affected by the subject of the
                    request and shall not be filed by an inmate on behalf of another.
                , • A repetitive request for administrative reMedS/ may not be filed by. the same inmate when- a final response has been
                    provided and there has been no change in any circumstances that would affectthe response; or when the initial request
              .
                    for an administrative remedy is still in process.      .                           .

11S,ECTFON.13i7'DISCIPLINARY.                                         . flpN...4-,c-oryjoi.ote:..thi*:sootio-n.foe.:piwigno
                                                                                           . 000 .                                                                                                                                                                                                  ,..
        • You may file a Disciplinary Appeal ONLY if you have pleaded not guilty and have been found guilty at a disciplinary
             hearing.
        • If so, complete this- section; then complete Section 4 (State the Problem) on the reverse side. >>>
    Offense:                                                                     ..            Report date:
    Facility where hearing was conducted:                                                                    .                                                                                                  Date of hearing:
                                                                                                                                                                                           •
    Did you have an advisor?                                       111 yes             • no               If yes, name of advisor:
- Did you identify witness (es) to the investigator?                                                                 yes                    no                Did your witness (es) testify?                                                                       .               yes             no
  Name(s) of any witness(es):                        -
                                                           •                                                                                                                                                              •
                                                                                                                                            .                                                                                                                                             .
                                   .    .
                                                       •                                                                               •-
                                                                                      •                          -
                                                  •
                                                                           Inmate name: 63.                  vip_i Acz}c                    b
 CONFIDENTIAL
   -               (FOR OFFICIAL USE ONLY) • -                             Inmate number: 3) x                      51                              Housing:A) 7                            :2 e._ . . .

-: • ': 17. ' . :,... - : " . :-..1.....keibii- ,:"N... 4041JEW-ii!it.zEtf:-7 1 -":' „,...,:i,.:                                      -,           qq,, :NAA'-.0                            i,,, J ::::;.0 ",*: ,
           •            Provide any factual information that is applicable, including any responses from staff.
                                                                                                                                                                    •
           •            State the action that you think should be taken to resolve the problem.
                                                                                                         -
           •            PLEASE PRINT..
                   \-,Y--(51ce 6. e.,z, 0-e_54--; c,,, ) 1 4,h--\,-, o.i.k,-7.)._el cJek,5-f.3 ot,D -1--xF..4-- c'                                                                                        vV) .
                                                                                                                                                                                                          vu)
 Ce.,5()O4-e ,C5'e-e--- '4-i-Vctt'L'a j cc Py:5 , Acc.,0t-JOA, .1-0 At , (0, 7C4f*;5 if
                                                                                                                        12--)       Y gr.c'ke
 Id n Tux - )Il 5 oc)c, cXe.5\e/ae.....-
             ,-1.,-- 1                       \,,,,..,...tA, 04-- 1,9-ci T v., e.. $•,.,v.,,c, i/es,r_vi. • kl-ko i-v4e---1.,\,€)
                                                0
   i";.11AcLk. v-VL\ \   'r- o"\, . c sOeut) ,                                                                                               .
--n- -e. cee.e-c-30')/rckulin,eit (-e)H--e.,\-- Ak`c-,\O- r-A-4tv\                            \No 1 i-‘1,7_,A,-- e'9, tit (.1,1ca yc1 lei k
i-NO-dvt), C ec 6 zlt-'',\_ othce-AN.vect. ainet-eserri---(2,..L +1,,,e, 1,r‘cc;,,,1/4.0,1-(11. c_...N5,Nitje,..41)c.,4e_ 1.
--0,„\)5 ; c) 0, eliq-0,-C \j\L 01,wk--wk. ,i.,,,..  ., Sea_lokerj-k-i\L„,                                   .                .
                                    -"'\
   . 1-- "iN)''`it'k 6 c'-' *L           t 55‘)Q--, gver..J2n‘e-cxn ) c:1-1,lj-• a/Bo u->c.-01         - ,-3- 3 1-11c-cy-.,6 1.21,14,c,i{)
kA-M Tii- - Ce,- -0---are--t1 c-6-cA1-5-Poritio-vvc=e--1.A.6. ir)•-:ov-e--C 'T'-u-'1k-' (C161/4-4451/k•-c.- •                                  .

                                                                                                                        -                                                                                              .
                                                     .                                                                                                                                                .
                             , -7--------                                                                                                                          •
  cd50 kii\N . CW__. :36,e.._ leto_e_s- 0,--,i--- e,G.„\vp,3,e__, kn,c,*-bce:. cy-                                                                                -13),--e_. \--ey_zit-)Ett

                                                                   ..                                    •                  .                                           .
                                                                                                                    -                                                                                          .


Inmate signature: •                                                                                      .                  Date:1 t ---•
                                                                                                                .
                          irI     08!:
                                  !• 'i .
                          lrCA4ia1a%16i
                         'ia    '         :'
                                          "F 4 Witf7io
                                                ;
                                                c                                                                   ''" 1gGii
                                                                                                                        1i4
                                                                                                                         7  t'
                                                                                                                             ;ek:3
                                                                                                                               i. ;1
                                                                                                                                   :'
                                                                                                                                   g 4
   , •
               ' ' "'       a; ea        servides:iud,-- 5 aSit thi•§: o              in       d. ea         ervices-:: o                                                   :,-..                  # 7,


                                 CIS].                                          ::,    • -i-     L                              ;     L ., .

Date Received:                                                   TIGP #:                                                            I T#:             .                                                                .
                                                                                                                                                                   .,                   .             •
Disposition:                 .           .                                             •         Date of Disposition:                      .
                                                                                                                                                          •
ReasOn:                                                      •
                                                                                                                                                              •                     •                 •    -
                                                                                                               •                               •                                                                           .
                                                         .                  .                            .                                                                                                         .
               •                                 •                                                                                                        •             .

       .                                                                                                                                                                                       .
                                                                                                     -                                                                                                             •       .


❑ You have exhausted DOC's Adrninistrative Remedies.                                             ❑ This matter may be appealed to:

Signature:                                   .                                                                                                        Date:
                                                                                                                        .
     ?:.:',A;.,
        oi:,L                Grievance Returned Without Disposition                                                CN 9606
                                       Connecticut Department of Correction                                      REV 1/31/09
  Isifuz...—ilt

inmate name: Rogers, Wayne                                                                inmate number: 323651

Facility/Unit:    Cheshire                                Housing unit:    NB3-29                   Date: 2/5/2020

Return log number:         7597



       Your attached grievance is being "Returned Without Disposition" for the following reason(s).


In accordance with Administrative Directive 9.6, Inmate Administrative Remedies, Section 6(E), a grievance
may be Returned Without Disposition to the inmate for the following reasons:


       1.         An inmate shall attempt to resolve a problem through the Inmate Request System prior to filing a
                  grievance. The inmate shall attach CN 9601, Inmate Request Form, containing the employee's response,
                  or explain why it is not attached (see comments below).

       2. ❑ A grievance must be filed on CN 9602, Inmate Administrative Remedy Form.

       3. 0 Each grievable matter shall be submitted on a separate CN 9602, Inmate Administrative Remedy Form.

       4. IN      The grievance and the action requested should be stated simply and coherently.

       5. ❑       The length of the grievance shall be restricted to the space available on the face of the grievance form
                  and one additional page.

      6.I=1       The grievance must be free of obscene or vulgar language or content.

Comments:

Per Administrative Directive 9.6 Section A, an inmate may attempt to resolve the issue verbally with the
appropriate staff member. If the verbal option does not resolve the issue, the inmate shall submit a written
request CN 9601, inmate request form and staff has 15 business days to respond. You did not attempt a written
informal resolution nor did you utilize the chain of command to resolve the issue with the appropriate staff
member. You may re-submit this grievance once you correct these errors.




              You may resubmit your grievance when it is in compliance with Administrative Directive 9.6,
                                          Inmate Administrative -„emedies.

Administrative Remedies Coordinator:           ARC G17-n                         Date: 2/5/2020
                                                                                                                                                                                                                         CN 9602
                                                                 Inmate Administrative Remedy Form                                                                                                                    REV 9/20/17
                                                                            Connecticut Department of Correction-

                                         •
      Facility/Unit: OnecoVi c 0_....                                                                                                              Date:2//(
                                                                                                                                                        5 221 6;to
                                      bik(A\r‘ ,3
                                                                                                                                                                                                                                   •
      Inmate name:                               cui—                •-:--,.                                                                       Inmate number:393C 5                                                        1
                                                     C--V
                                                        .r
                                                    ii r 11C----            0
                            :i          ,2 ,      .7.,,,,,:,   .IC   .47,
                                                                        -       -..,        E 1 ,,,&„,„
                                                                                 .-,,,Z."4 , `          1=-",-i,r,              .,5                7,,R       E    .      ,,1,,      ,,,,.-c       a     = 41             ,      -,-",:#     .. '',,?'
                  N.
'FIN R:z•-•:',: TLir-,
                                             TlVE:tilwg,,,,i,,        1
                                        ..,-,,-Pz:72:1;:.al' -MIIIS§-Y:-
                                                                                   C:BE
                                                              DY A` ,cit,,,,,:„p,_„,,,„„1-                      r,           , -.7,,04                                          9 '''                   ,,-P'-.f'''
                                                                                                                                                                                                            -,,-;
                                                                                                                                                                                                                         0'
                                                                                                                                                                                                                         ,,IT•i4
                                                                                                                                                                                                                                    '-',,, '—' '; 1V's


                                              Follow the instructions and Refer to Section 2 below
                                                                 •     -

      (for property claims, complete form CN 9609, Lost/Damaged Property investigation Form and deposit in the Administrative Remedies' box.),
1 xr,r ;,..-- 4,Vanyfifielg*gplevapeg,;,•of;iv:4,,"P. ,p,:gr!!J,,FP,11h,,vp.-.4E1-.1t.;.F's ,-km- m--.-b-h7,-±tiy.L.V.Ti;;W-fa.-i-iT6;14:41., ,Z4;.:47-i,,",7"        `Ili!
..     ,,            • Prior to filing a grievance, you must attempt informal resolution.
i ..,         .      • Attach a copy of CN 9601, Inmate Request Form with the staff member's response OR state in Section 4 the
                                 1



                         reason why the form is not attached.
         , W-,       • Grievances must be filed within 30 days of the occurrence or discovery of the cause of the grievance.
                                                                                                                                                                .,,,s
i'- l''''fIVWF:61176Ifiiibtt ffeglit4r16e                   iteIOM-kertR                      ' ;:4,Z...r:INZIONR41-".                            -4P.,,,'     „.,._.
                                                                                                                                                                  —1, -g-
                                                                                                                                                                                               it- ,.
    K: '1 .44        All
                      II Other Health Care Issues                                       IL1 Diagnosis/Treatment                               orl.V. eP.,.,PP.J!11:4.r.:.j,
                                      Aiilliiiiitif1361toriqi4g6.01414io                                grVagiglit§e6eIrAii inagt%-vggf.K3 ea161:613.0g8s1Ea
                                                                                                                                                                                        ,,,,,3,,,,---,,,,,,,,,,
                                         Disciplinary Action                                                                                                            > 5-.Pci- 010.10.0-419 .....10"',1
I-                   ..„.
                                      ['Special Management Decision                                       • Classification Decision                                     > t!.!/ 2 .- -       ,                         , ,5.
                                                                                                                                                                                                                         ,-5.
                                                                                                                                                                                                                                            --1_2,-


                                         Media Review Committee Decision                                  ❑ Furlough Decision •             .                           > -r'              r.g  .4,,-.
          -Ty;
                                         Security Risk Group Designation                                  III ADA Decision                                              >           po e 060th:n. '
          --,-.                                                                                               Rejection of Outside Tapes/CDs                            >
          R            ' 0 Determination of Grievance Process Abuse                                                                                                                                ., ,.
            ._.,,.                                                                                        I=I Rejection of Correspondence                               > t-             -4---k
                                                                                                                                                                                        - 7,         '4     r;                                        0--;
          4,T.n,77:=EXMOC2Zig7-14/1,7
Pi:g6!*S*4'                          :71g.t:7-                                        4,707;;En.N.:V/P..-If,4;4172S:t.'
                                                                                                                      -'-   -t!):2.44),FfMr41:41,NSLIV:itgf,17P.       - f,*.   3.   e:! A.-
                                                                                                                                                                                          1.
                                                                                                                                                                                           1 )17.Y%-. 'Tr.'!”?    .5'' •••,4       ,


                       ;
                       '-'1"41 L.        '
                                                   1 E }ORE:ME r ,       - USING_,          INMATE ' 'Id 1010__ - t                                                                                      ED
.'-           ,"°.
          r'4':. _, ggr
                     :,,.                      poltati SiVi ejM rik
                                                                 ,s lorig,:oi - k.,.   t79
                                                                                         : 46=g7Te 6 68                                          -0,,To Fi... o,t 3 ..,r4 i'-'" ,
                                                                                                      , to- . ,- —?'-feji-Ad. J:ii le,riti,•.A , ,,ao
                                                                                     '
                     •               Only one request for an administrative remedy must be submitted on this form.
                     •               The request for an administrative remedy and the action sought should be- stated simply and coherently.
                     •               The length of this request for an administrative remedy shall be restricted to the space available in Section 4 and,one
                                     (1) additional 8 1/2 x 11 inch page.
                     •               This request for an administrative remedy must be free of obscene or vulgar language or content.
                     •               This request for an administrative remedy must be filed by the inmate who is personally affected by the subject of the
                                     request and shall not be filed by an inmate on behalf of another.
                     •               A repetitive request for administrative remedy may not be filed by the same inmate when a final response has been
                                     provided and there has been no change in any circumstances that would affect the response; or when the initial request
                                     for an administrative remedy is still in process.                                                   .
      SECTION -MISCIPLINARYSECTEI               Complete IS',Settidiiilik:a-i'DisCiptiii4     p.6 I.     -i-oz„]!,:-::" f. _4?-,21.,4. •I -!.
          • You may file a Disciplinary Appeal ONLY if you have pleaded not guilty and have been found guilty at a disciplinary .
                hearing.                                                  .
          • If so, complete this section; then complete Section 4 (State the Problem) on the reverse side. >>>
      Offense:                                                                                 Report date: e
      Facility where hearing was conducted:                                              •     Date of hearing;
      Did you have an advisor?                                       ❑ yes ❑ no               If yes, name of advisor:
      Did you identify witness (es) to the investigator?                                                 yes I-1 no                   Did your witness (es) testify?                                                  El yes El no
      Name(s) of any witness(es): .                                                                 '                                                                                                                     .   .
  .                                                                                                                                                                                                                         •
                                                                                                                     •
      -                                                                                                                               .
                                                                                                                            Inmate name:
    CONFIDENTIAL                                                                                                            Inmate number. .--5D.'7
                                                                                                                                                                            I Pre:
                                                                                                                                                                                 C.,                                                              Housing:4)
            - - (FOR OFFICIAL USE ONLY)'                                                                                                                                    2                    57:                        -

    ,
              lir.' "'-':
              •   r.ri,,,, •          -•
                                            .' '''' l ' ''' ' " '.;;KajfirEiCaSTI3KE
                                           ,2 ,-......-...••••,..,
                                                                                                         .-.. ....i.i.,463:4:,.t..-,-,--
                                                                                                             -'740E:1187E5jAgaiatitiYOREigij
                                                                   -,••-j-E `,..-",-.1-0,...,,,,,,,..4-,•,,,,,,,,','•-•,,,,,,-..,,,,,r:-,..1-,r,-F..,,,...,-, ,,,,,,,,, ,
                                                                                                                                                                            ,..v.:114:n.,...--..tt,,
                                                                                                                                                                                                                     ,!::        __.
                                                                                                                                                                                                                                 .H,,,
                                                                                                                                                                                                                                   4 ',:.C.4.4te*Ig         AMP.• '
                                                                                                                                                                                                                                                   ifikgtggyr-
                                                                                                                                                                                                                                                                                                              ,. , 4,
                                                                                                                                                                                                                                                                 irrzizi.r.,.,,..Tkii;,-;-:z-,-:.,,;,_ie,..710,
                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                             :.-,

             .          Provide' any feCtual information that is applicable; including any responses from staff.
                                                                                                                                                                                                                                                                                                 •               -
,           .•          State the action that you think should be taken to resolve the problem.                                                                                                                                                                                                                                   .
             •          PLEASE PRINT.                                                                                                                                                                                                                                   •
                                                               .ecx.e.-1 a,„). kor...5 ,,,,„0{--• sc...f-q(c,i.
        (3 h                     -(-7 ti-C: W,)'i-kr) i-Vv?-- a
                             ):-. 3 --jcs
                                                                             ,may
‘1,),41 4/,1 tv‘,„_, s-,,,fbAq.._,_, c).,,,j A\f zej_vc§e.....avvo 5 f-      vi-ky i\rA-crvvial CY--so ),04404-
     1 )(v.e., Ajoc:vci, 3 u ,(1 A- ok_K--Kis 1,,.cort_e ,2,,,, ce,Voell A. 0, ‘ou3 ooi--5)d-<_
                                                                                                                                 __.
                                                                                   y                                                \ \
 0 1,--16•_ ,,--r, :, ,s ,..,_ ,1,),Aryvkeoi-_,  e: 8--•-•-s,-..---), -1-,,D ce_.,f, _Roc_ ,. --14,
                                                                                               1
                                                     „.
V..c,..04;- ki yAs b _A-cto -e__- ) ori-ok kA\_ /,,,
        ‘ t                                                          •.
• --twos 1550t-4A-e,e,J5 to bc-- Ctscetei-fil , ckoit. eivPAA e-a ip o,A-16 -u
    ko,c_ cos 1,6 Ad aS yvs atc),,bia. 3,-5-° c..„„j_ -1
                                                       --\,,e,c_. T•expoee, ,                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                  •
                                  -                                        .
                                                            .                                                                                                                                    ..          .                                                                       .
                        .                                                                                                                                                                                    ••
                                                                                                                                      ..                                                                                                                                                             .

                                                                                                                                                                                                 •                                                               •                       •
                                                                                                                                                                            •
                                                •                                                                                                                                                               .
                                            .                                                                                                                                                                                                                                                                                                   •
                         -                                                                                                                                                                                   •6c.:. \-,),‹,                     ____\               •
    Inmate signature:                                                                                                             •           .                                                                  Date:                   - 5 -' d, 6 p6
    . - ,,,,., .4 ,,,,,15:,If‘,,,Tvt,,A ,,,,- . •,, ,„, .,.ai,g,-;!,,,,.                                                          .., .7,3m,,,,,--,,,,E05..rie-,=,,i,                                                                              -011,!4.,i,o.,- ..,-,-,.
                                                                                                                                                                                              v_...,.-5 5,,,,,,,r,...:;,:4.-,,,,7,,]:%:,r1.„,.:4,g..                                                                      i....                         . .... U.:,
       4 •- -';F o r a WM&                   C 0 health 'ser.vd-es          iRJ/05.1        is-ri;ifot                                                               lin    elkdrninittta iVeRerfiedieslbo -•;•:                               ":-, --r
                     q--                              —Ap1;)si t..,,„..10:1„
                                ,9101,?,,oi0I110 -..„,e                                  ,, ! ea
                                                                           t'o-.:"Lhic..the                                                                           q-Serv
                                                                                                                                                                          '''.166-Si.'biix
                                                                                                                                                                                        '')..-,--— ,-.0
                                                                                                                                                                                                      4 0;.P.?                 - -..:',. '''7, ':.„,,"k•
                                                                                                                                                                                                             ..00.-:r,...-141i4V
,,,.-..2....er:.:...,........-1-1: ty.p7:::,,,,,,,...,....p..,n.rx,_.:ir...-,,,,,:i.L.I.,.-::=1,,,,t t...,,j,:::.4,3     .--.?.$11-2f-±i,i,...,..”:   . :•.;:f 1:,.-04..
                                                                                                                                                                       .,n.,:,,,:i:          ..., v.-._ r ...,::.:•:,
                                                                                                                                                                                                          .-         ,.......,            .:1'.     ....,.,_ icar..i i •;-,,gqS1L37:                 . ".:-. 4,,          rr,                 __,       L.. i,,,,       ,

 ..,....,         'PON 5e,F12) ECI SI ON                       , ,1,,OFFIG
  , , ..-..,..--.,:,, ,.A,,,,.144-;-,,Ic.c.,41p;;Er..1.i4no..,,,,,,
                                                                                            .                 I) .
                                                                           -.1-.:en,r1,1,1.:iir...7.-Lq.:11,,,437:.1=,
                                                                                                                            ,„:           ,
                                                                                                                         ...;:,,A t:-,1,,i/,,,,—
                                                                                                                                                        . IT      ,
                                                                                                                                                   ...r.s:,!1:7•il.             • : -•
                                                                                                                                                                                         -
                                                                                                                                                                                                     ,.
                                                                                                                                                                                                                     .`:`
                                                                                                                                                                                                            7 :I, :.! y r:, n.i :1! IS
                                                                                                                                                                                                                                                  , .:,-. ,' -,,
                                                                                                                                                                                                                                         L.,. :.., "'
                                                                                                                                                                                                                                                               I5",,,
                                                                                                                                                                                                                                                                    1-'+-
                                                                                                                                                                                                                                                                      7.„-V,,,,1V,„-gr
                                                                                                                                                                                                                                                             .;•,-.-0-,• , .- ..---T-.
                                                                                                                                                                                                                                                                                                     1,' Nt-',„,..
                                                                                                                                                                                                                                                                                                         --'''':;:e.:E.
                                                                                                                                                                                                                                                                                                                                      ,,-.4.0.,- ,-T .:
                                                                                                                                                                                                                                                                                                                                           .._ -4-•':-.'•'



    Date Received:                                  2/5/2020                                                  IGP #:                                                                                                             Tit.                                                                                                               -
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                         .                                                         .
    Disposition:                                    Returned Without Disposition                                                                          Date of Disposition:                                                   2/5/2020

    Reason:
                                                                                                                                    ,                                                                           .
                                                                                                                                    •                                   '

               . . RETURNED WITHOUT DISPOSITION #7597
        .                                  .     •                                                                                                                                                                                                                                                                                              -
                         .          ,    •                                                                                                                                                                                                                                                                                                          .
                       .    .          .
_
    III You have exhausted DOC's Mrninistrative Remedies.                                                                                                 ❑ This matter may be appealed to:

    Signature:                                                                                                                                                                                                                                            Date:                              .                                                                          '
CET                '1`3C.,.011i 0 (Th
       C___6-7-t             AV02v. C2D            773     )
                                                           1    0            °
;<3r          iCV;                                 9-c- ls-x:-0c);(50 \‘-‘



                                         \Ccr;_,              ci"Ns3a Nk f--A *CI Cc\i,,k




                                    `t
                                  )(;                 . C1•57442.1-1 —S5     aact

                                900 1-/.(9,ii km_d_
 C},.
    '&   cN(• 0   s-.-



_--
                                                                                   •




                                       DIP45A--+ ek Cwlin.es-A-A cf.) -4--


           \E-\ l 'o-r Y)e r
)t)( tr)nro,                                          : C-L-n\ N1, - 'i‘l:k Cis c n(5 (70)
                                                      ,
           V
                                                      ,
                                                      e
<10 r   r: 0.ici 1-%    Kcy--          pc:::L C




                                                      .f
                                       ,              t                                                                    I




                   4       ft‘
                             i d Cdt k--          0t              Ctf4e..---               ZI)                             I




        -.---L-1- ) 1/4)3(T&Jk-- Vt°       id CO& &_c\c_fivky \40‘.21e,1 &A--                      6\ive.sQ,c-- e._ Gam.
         1
         ,\A.1/.4 )-e-     re...c.x „,ok--vti2_, (f\e.,.),,,..-                        4             mak:‘,
-k,,..,t---    Vvxm\ Q d 0 ev-e_.      un cur,-50)69--c-1 c..eAki el-oVr.e13--                      Wcl--ikwi---

01:64)LDA .
        C Ake-')‘,\ _v -e___ _C              ,S              - _____AA, Q-   C ' €-,,S 0,
                                                                                        4- ---e-      5 Lie ,i- e sk.

On e.A.1/45e,\ 1, 4\ f... ,.
                       WcL,LS .Y\00 e-4`     col-- C_oce7,,,i)            er--- 14k, off.i-oer f?oli.,7.____FI

iArN.,ei Su vvi. 0-te-i- &V' D7o 15; TA9k--As,&-eA                        3,-
                                                                           -17-. aL-im f



        L-1:-4e__ \‘‘,1a 1110               4,)Q___        cAA-- ln) 6, ),1c_ el- ‘,__.      adia_ itiuR- V e--- (I\

    1 30 i 'i AO5 . 5 cry                  o.Ay'i rnto_AiSikte_„OIVAN Cpy&ter,;.--\LNi t--
bc)r--- I r) 'kA5 Ey\ -4..e_i-
      :_. ) us..)etk(uv, ,t-- 17-‘c)              \A,Q.WZy            - -ter t-a. y vna et-- -2c& 5
                                                                                       r
alb-To
      zri4-14 rihilt\A
ct,   CXV IQ3r  t   V1A49 VOS9k     S (34' --k1
1           S'-)AraA".1 4-%'-ic   ANA             rivb   c"\-31
